Exhibit 10.1

 

 

 

[g323111kk01i001.jpg]

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 23, 2011

 

among

 

STEWART & STEVENSON LLC,
STEWART & STEVENSON DISTRIBUTOR HOLDINGS LLC,
STEWART & STEVENSON POWER PRODUCTS LLC,
STEWART & STEVENSON PETROLEUM SERVICES LLC,
STEWART & STEVENSON FUNDING CORP.,
STEWART & STEVENSON MATERIAL HANDLING LLC,

STEWART & STEVENSON MANUFACTURING TECHNOLOGIES LLC,

EMDSI - HUNT POWER, L.L.C.,
as US Borrowers,

 

STEWART & STEVENSON CANADA INC.,

as a Canadian Borrower,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and US Collateral Agent

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent and as Canadian Collateral Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Export-Related Lender

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

 

as Sole Bookrunner and Sole Lead Arranger

 

 

 

CHASE BUSINESS CREDIT

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

ARTICLE I

DEFINITIONS

 

Section 1.1

Defined Terms

2

Section 1.2

Classification of Loans and Borrowings

56

Section 1.3

Terms Generally

56

Section 1.4

Accounting Terms; GAAP

57

 

 

 

ARTICLE II

THE CREDITS

 

Section 2.1

Commitments

57

Section 2.2

Loans and Borrowings

57

Section 2.3

Requests for Borrowings

59

Section 2.4

Protective Advances

60

Section 2.5

Swingline Loans and Overadvances

61

Section 2.6

Letters of Credit

65

Section 2.7

Funding of Borrowings

69

Section 2.8

Interest Elections

70

Section 2.9

Termination and Reduction of Commitments

72

Section 2.10

Repayment and Amortization of Loans; Evidence of Debt

73

Section 2.11

Prepayment of Loans

75

Section 2.12

Fees

77

Section 2.13

Interest

79

Section 2.14

Bankers’ Acceptances

80

Section 2.15

Alternate Rate of Interest

82

Section 2.16

Increased Costs

82

Section 2.17

Break Funding Payments

84

Section 2.18

Taxes

84

Section 2.19

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

88

Section 2.20

Mitigation Obligations; Replacement of Lenders

92

Section 2.21

Returned Payments

93

Section 2.22

Borrowings of Revolving Loans to Satisfy Secured Obligations

93

Section 2.23

Joint and Several Liability; Rights of Contribution

94

Section 2.24

Increase of Commitments

96

Section 2.25

Illegality

97

Section 2.26

Senior Notes

98

Section 2.27

Defaulting Lenders

99

Section 2.28

Fixed Asset Component

101

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1

Organization; Powers

101

Section 3.2

Authorization; Enforceability

101

Section 3.3

Governmental Approvals; No Conflicts

101

Section 3.4

Financial Condition; No Material Adverse Change

102

 

i

--------------------------------------------------------------------------------


 

Section 3.5

Properties

102

Section 3.6

Litigation and Environmental Matters

103

Section 3.7

Compliance with Laws and Agreements

103

Section 3.8

Investment and Holding Company Status

103

Section 3.9

Taxes

104

Section 3.10

Employee Benefits

104

Section 3.11

Disclosure

104

Section 3.12

Material Agreements

105

Section 3.13

Solvency

105

Section 3.14

Insurance

105

Section 3.15

Capitalization and Subsidiaries

105

Section 3.16

Security Interest in Collateral

105

Section 3.17

Labor Disputes

106

Section 3.18

Affiliate Transactions

106

Section 3.19

Common Enterprise

106

Section 3.20

Casualties; Taking of Properties

106

Section 3.21

Perfection Certificate; Schedules to other Loan Documents

107

Section 3.22

Existing Indebtedness

107

Section 3.23

[Intentionally Reserved]

107

Section 3.24

Deposit Accounts

107

Section 3.25

Regulation H

107

Section 3.26

Compliance with Anti-Terrorism and Anti-Money Laundering Laws and Regulations

107

 

 

 

ARTICLE IV

CONDITIONS

 

Section 4.1

Effective Date

108

Section 4.2

Each Credit Event

111

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Section 5.1

Financial Statements; Borrowing Base and Other Information

112

Section 5.2

Notices of Material Events

116

Section 5.3

Existence; Conduct of Business

117

Section 5.4

Payment of Obligations

117

Section 5.5

Maintenance of Properties

117

Section 5.6

Books and Records; Inspection Rights

117

Section 5.7

Compliance with Laws

117

Section 5.8

Use of Proceeds

118

Section 5.9

Insurance

118

Section 5.10

Casualty and Condemnation

118

Section 5.11

Field Examinations

118

Section 5.12

Appraisals

119

Section 5.13

Depository Bank

119

Section 5.14

Additional Collateral; Further Assurances

119

Section 5.15

Post-closing Deliveries

121

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

NEGATIVE COVENANTS

 

Section 6.1

Indebtedness

122

Section 6.2

Liens

124

Section 6.3

Fundamental Changes

125

Section 6.4

Investments, Loans, Advances, Guarantees and Acquisitions

125

Section 6.5

Asset Sales

127

Section 6.6

Sale and Leaseback Transactions

128

Section 6.7

Swap Agreements

128

Section 6.8

Restricted Payments; Certain Payments of Indebtedness

128

Section 6.9

Transactions with Affiliates

130

Section 6.10

Restrictive Agreements

130

Section 6.11

Amendment of Material Documents

131

Section 6.12

Operating Leases

131

Section 6.13

Fixed Charge Coverage Ratio

131

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

ARTICLE VIII

THE AGENTS; INTERCREDITOR ISSUES

 

Section 8.1

Appointment of Agents

134

Section 8.2

Limitation of Duties of Agents

135

Section 8.3

Reliance by Agents

135

Section 8.4

Sub-Agents

136

Section 8.5

Resignation of Agents; Successor Agents

136

Section 8.6

Lender Acknowledgments

136

Section 8.7

Collateral Priority

137

Section 8.8

Allocation of Proceeds of Collateral

138

Section 8.9

Commingling of Inventory

138

Section 8.10

Export-Related Loan Agreement

138

Section 8.11

Syndication Agent Title

139

 

 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1

Notices

139

Section 9.2

Waivers; Amendments

140

Section 9.3

Expenses; Indemnity; Damage Waiver

143

Section 9.4

Successors and Assigns

145

Section 9.5

Survival

148

Section 9.6

Counterparts; Integration; Effectiveness

149

Section 9.7

Severability

149

Section 9.8

Right of Setoff

149

Section 9.9

Governing Law; Jurisdiction; Consent to Service of Process

150

Section 9.10

WAIVER OF JURY TRIAL

150

Section 9.11

Judgment Currency

151

Section 9.12

Headings

151

Section 9.13

Confidentiality

151

 

iii

--------------------------------------------------------------------------------


 

Section 9.14

Several Obligations; Nonreliance; Violation of Law

152

Section 9.15

USA Patriot Act

152

Section 9.16

Disclosure

152

Section 9.17

Appointment for Perfection

152

Section 9.18

Interest Rate Limitation

153

Section 9.19

No Financial Assistance by Canadian Loan Parties

153

Section 9.20

Export-Related Financing Documents

153

 

 

 

ARTICLE X

LOAN GUARANTY

 

Section 10.1

Guaranty

153

Section 10.2

Limitation

154

Section 10.3

Guaranty of Payment

154

Section 10.4

No Discharge or Diminishment of Loan Guaranty

154

Section 10.5

Defenses Waived

155

Section 10.6

Rights of Subrogation

155

Section 10.7

Reinstatement; Stay of Acceleration

155

Section 10.8

Information

156

Section 10.9

Termination

156

Section 10.10

Taxes

156

Section 10.11

Maximum Liability

156

Section 10.12

Contribution

157

Section 10.13

Liability Cumulative

157

 

 

 

ARTICLE XI

THE BORROWER REPRESENTATIVES

 

Section 11.1

Appointment; Nature of Relationship

158

Section 11.2

Powers

158

Section 11.3

Employment of Agents

158

Section 11.4

Notices

158

Section 11.5

Successor Borrower Representative

159

Section 11.6

Execution of Loan Documents; Borrowing Base Certificates

159

Section 11.7

Reporting

159

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

Assignment and Assumption

 

Exhibit B

Opinion of Counsel for the US Borrowers

 

Exhibit C

US Borrowing Base Certificate

 

Exhibit D

Canadian Borrowing Base Certificate

 

Exhibit E

Compliance Certificate

 

Exhibit F

Joinder Agreement

 

Exhibit G

Commitment Increase Agreement

 

Exhibit H

New Lender Agreement

 

Exhibit I

Perfection Certificate Update

 

Exhibit J

Certificate of Effectiveness

 

Exhibit K

Form of B/A Equivalent Note

 

Exhibit L

Participation Agreement

 

Exhibit M

Form of U.S. Tax Certificate for Non-U.S. Lenders That Are Not Partnerships)

 

Exhibit N

Form of U.S. Tax Certificate for Non-U.S. Lenders That Are Partnerships)

 

 

 

 

SCHEDULES

 

 

 

 

 

Commitment Schedule

 

 

 

Schedule 3.5

–

Properties

 

Schedule 3.6

–

Disclosed Matters

 

Schedule 3.12

–

Material Agreements

 

Schedule 3.14

–

Insurance

 

Schedule 3.15

–

Capitalization and Subsidiaries

 

Schedule 3.18

–

Affiliate Transactions

 

Schedule 3.22

–

Existing Indebtedness

 

Schedule 3.24

–

Deposit Accounts

 

Schedule 6.1

–

Indebtedness

 

Schedule 6.2

–

Liens

 

Schedule 6.4

–

Investments

 

Schedule 6.10

–

Restrictions and Conditions

 

 

v

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

 

Page No.

$

21

ABR

2

ABR Spread

4

Acceptance Fee

3

Account

3

Account Debtor

3

Acquisition

3

Act

151

Activation Period

3

Adjusted LIBO Rate

3

Administrative Agent

3

Administrative Questionnaire

3

Affiliate

3

Agents

3

Aggregate Canadian Credit Exposure

4

Aggregate US Credit Exposure

4

Agreement

1

Alternate Base Rate

4

Ansary Related Parties

4

Applicable Percentage

4

Applicable Period

5

Applicable Rate

4

Appraised Value

6

Approved Fund

145

asset

56

Assignment and Assumption

6

Availability

6

Availability Block

98

Availability Period

6

Available Canadian Revolving Commitment

6

Available US Revolving Commitment

6

Average Excess Availability

6

B/A

6

B/A Borrowing

56

B/A Cover

6

B/A Equivalent Note

80

B/A Loan

7

B/A Spread

4

Banking Services

7

Banking Services Obligations

7

Banking Services Reserves

7

Bankruptcy Event

7

Base Value

7

Beneficially Own

16

 

vi

--------------------------------------------------------------------------------


 

Board

7

Borrower

1

Borrower Representative

8, 19

Borrower Representative Canada

157

Borrower Representative US

157

Borrower Representatives

8, 19

Borrowers

1

Borrowing

8

Borrowing Base Reserves

8

Borrowing Request

8

Business Day

8

C$ Denominated Loan

8

C$

8

Canadian Administrative Agent

8

Canadian Administrative Agent Overline

7, 9, 75

Canadian Availability

9

Canadian Borrower or Canadian Borrowers

9

Canadian Borrowing Base

9

Canadian Borrowing Base Certificate

11

Canadian Collateral Agent

11

Canadian Commitment

11

Canadian Controlled Disbursement Account

11

Canadian Credit Exposure

11

Canadian Employee Funding Liability Reserve

12

Canadian Fixed Asset Amortization Amount

12

Canadian Fixed Asset Component

12

Canadian Fixed Asset Component Limit

12

Canadian Fixed Asset Component Limit Notice

12, 13

Canadian Funding Account

108

Canadian Inventory Limit

13

Canadian Lender

13

Canadian Loan Parties

13

Canadian Loans

13

Canadian Overadvances

63

Canadian Parts Inventory Limit

13

Canadian Pension Plan

13

Canadian Prime Rate

13

Canadian Prime Rate Loans

14

Canadian Prime Rate Spread

4

Canadian Priority Claims Reserve

14

Canadian Protective Advances

60

Canadian Revolving Commitment

14

Canadian Revolving Exposure

14

Canadian Revolving Loan

14

Canadian Secured Obligations

14

Canadian Security Agreement

14

 

vii

--------------------------------------------------------------------------------


 

Canadian Settlement Date

15

Canadian Subsidiary

15

Capital Expenditures

15

Capital Lease Obligations

15

CDOR Rate

15

Certificate of Effectiveness

16

Change in Control

16

Change in Law

16

Charges

152

Chase

17

Chase Canada

17

Class

17

Code

17

Collateral

17

Collateral Access Agreement

17

Collateral Documents

17

Collection Accounts

17

Commitment

17

Commitment Fee Rate

17

Commitment Increase Agreement

18

Commitment Increase Notice

95

Commitment Reserves

18

Commitment Schedule

18

Commitments

17

Company

1

Contract Period

18

Control

19

Controlled

19

Controlling

19

Credit Agreement

2

Credit Exposure

19

Current Financials

19

Dated Assets

94

Dated Liabilities

94

default

132

Default

19

Defaulting Lender

19

Departing Lender

92

Detroit Diesel

19

Deutz

20

Dilution Factors

20

Dilution Ratio

20

Dilution Reserve

20

Disclosed Matters

20

Discount Proceeds

20

Discount Rate

20

 

viii

--------------------------------------------------------------------------------


 

Distribution Division

20

Document

20

Dollar Denominated Loans

20

Dollar Equivalent

21

Dollars

21

each Lender

141

each Lender affected thereby

141

EBITDA

21

Effective Date

21

Eligible Accounts

21

Eligible Equipment

24

Eligible Inventory

25

Eligible Mortgaged Real Property

27

EMDSI

1, 27

Environmental Laws

27

Environmental Liability

28

Equity Interests

28

ERISA

28

ERISA Affiliate

28

ERISA Event

28

Eurocurrency Liabilities

47

Eurodollar

28

Eurodollar Loan

56

Eurodollar Revolving Loan

56

Eurodollar Revolving Loan Borrowing

56

Eurodollar Spread

4

event of default

132

Events of Default

130

Excluded Subsidiary

28

Excluded Taxes

29

Ex-Im Bank

29

Existing Borrowers

1

Existing Credit Agreement

1

Existing Loan Documents

2

Export-Related Accounts Receivable

29

Export-Related Borrowing Base

29

Export-Related Borrowing Base Certificate

29

Export-Related Collection Account

29

Export-Related Financing Documents

29

Export-Related General Intangibles

30

Export-Related Inventory

30

Export-Related Lender

30

Export-Related Loan Agreement

30

Export-Related Obligations

30

Export-Related Priority Collateral

30

Export-Related Reserve

30

 

ix

--------------------------------------------------------------------------------


 

FATCA

30, 86

Federal Funds Effective Rate

30

Fee Letter

30

FEMA

30

Financial Officer

30

Fixed Asset Collateral

31

Fixed Asset Component Limit

31

Fixed Charge Coverage Ratio

31

Fixed Charges

31

Foreign Lender

31

GAAP

31

Governmental Authority

31

Group

16

Guarantee

31

Guaranteed Obligations

153

guarantor

31

Hazardous Materials

32

holding company

103

Hyster

32

Indebtedness

32

Indemnified Taxes

32

Indemnitee

143

Information

151

Interest Election Request

32

Interest Expense

33

Interest Payment Date

33

Interest Period

33

Inventory

33

Inventory Advance Percentage

33

Inventory Limit

33

investment company

103

IRS

34

Issuing Bank

34

Joinder Agreement

118

Judgment Conversion Date

150

Judgment Currency

150

LC Collateral Account

68

LC Disbursement

34

LC Exposure

34

LC Shortfall Amount

34

Lender Priority Collateral

34

Lender Update

34

Lenders

34

Letter of Credit

34

Leverage Ratio

34

LIBO Rate

34

 

x

--------------------------------------------------------------------------------


 

Lien

35

Loan Documents

35

Loan Guarantor

35

Loan Guaranty

35

Loan Parties

35

Loans

35

Manufacturing Division

35

Material Adverse Effect

36

Material Indebtedness

36

Maturity Date

36

Maximum Liability

36, 156

Maximum Rate

152

Moody’s

36

Mortgages

36

Multiemployer Plan

36

Net Income

36

Net Orderly Liquidation Value

37

Net Proceeds

37

New Lender

37, 96

New Lender Agreement

37

Non-Consenting Lender

37, 141

Non-Financed Capital Expenditures

37

Non-Paying Guarantor

37, 156

Non-U.S. Lender

37

Noteholder Agreement

97

Notice of Business Activities Report

23, 38

Obligated Party

153

Obligation Currency

150

Obligations

38

OFAC

38, 107

Off-Balance Sheet Liability

38

Other Connection Taxes

38

Other Secured Parties

38

Other Taxes

38

Overadvances

38

parent

47

Participant

38, 146

Participant Register

38, 147

Participation Agreement

38

Parts Inventory Limit

39

Paying Guarantor

39, 156

PBGC

39

Perfection Certificate

39

Perfection Certificate Update

39

Permitted Acquisition

39

Permitted Discretion

40

 

xi

--------------------------------------------------------------------------------


 

Permitted Encumbrances

41

Permitted Fixed Asset Disposition

43

Permitted Investments

42

Permitted Liens

42

Permitted Senior Encumbrances

43

Person

43

Plan

43

Prepayment Event

43

primary obligor

31

Prime Rate

44

Pro Rata Inventory Percentage

137

Proceeds

44

Projections

112

property

56

Property

44

Protective Advance

44

Qualified Public Offering

44

rate of exchange

150

Real Property

44

Recipient

44

Register

146

Related Parties

44

Related Person

16

Rent Reserve

44

Report

45

Required Lenders

45

Requirement of Law

45

Reserves

45

Responsible Officer

45

Restricted Payment

45

return receipt requested

139

Revolving Commitments

45

Revolving Exposure

45

Revolving Lenders

45

Revolving Loan

46

Revolving Loan Borrowing

56

S&P

46

Secured Obligations

46

Security Agreements

46

Senior Notes

46

Senior Notes Documents

46

Senior Notes Indenture

46

Senior Notes Offering

46

Senior Notes Offering Memorandum

46

Senior Notes Trigger Date

46

Settlement

46, 64

 

xii

--------------------------------------------------------------------------------


 

Special Vendor Payable Reserve

46

Spot Exchange Rate

46

SS Canada

1, 46

SSC

1, 47

SSDH

1, 47

SSMH

1, 47

SSMT

1, 47

SSPP

1, 47

SSPS

1, 47

Statutory Reserve Rate

47

Subject Borrower

47, 94

Subject Canadian Borrower

47, 94

Subordinated Indebtedness

47

subsidiary

47

Subsidiary

47

Supermajority Revolving Lenders

48

Swap Agreement

48

Swap Obligations

48

Swingline Exposure

48

Swingline Lender

48

Swingline Loan

48

Syndication Agent

48

Taxes

48

Total Indebtedness

48

Transactions

48

True-Up Loans

2

Type

48

U.S. Person

54

UCC

49

Unliquidated Obligations

49

Unrelated Person

16

US Availability

49

US Base Rate (Canada)

49

US Borrower

49

US Borrowers

49

US Borrowing Base

49

US Borrowing Base Certificate

52

US Collateral Agent

52

US Commitment

52

US Controlled Disbursement Account

52

US Credit Exposure

52

US Fixed Asset Amortization Amount

53

US Fixed Asset Component

53

US Fixed Asset Component Limit

53

US Fixed Asset Component Limit Notice

53

US Funding Account

108

 

xiii

--------------------------------------------------------------------------------


 

US Inventory Limit

54

US Lender

54

US Loan Parties

54

US Loans

54

US Overadvances

62

US Parts Inventory Limit

54

US Protective Advances

60

US Revolving Commitment

54

US Revolving Exposure

55

US Revolving Lender

55

US Revolving Loans

55

US Secured Obligations

55

US Security Agreement

55

US Settlement Date

64

US Subsidiary

55

Withdrawal Liability

55

Withholding Agent

56

 

xiv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 23, 2011 (as it
may be amended or modified from time to time, this “Agreement”), among STEWART &
STEVENSON LLC, a Delaware limited liability company (the “Company”), STEWART &
STEVENSON DISTRIBUTOR HOLDINGS LLC, a Delaware limited liability company
(“SSDH”), STEWART & STEVENSON POWER PRODUCTS LLC, a Delaware limited liability
company (“SSPP”), STEWART & STEVENSON PETROLEUM SERVICES LLC, a Delaware limited
liability company (“SSPS”), STEWART & STEVENSON FUNDING CORP., a Delaware
corporation (“SSC”), STEWART & STEVENSON MATERIAL HANDLING LLC, a Delaware
limited liability company formerly known as S&S Agent LLC (“SSMH”), STEWART &
STEVENSON MANUFACTURING TECHNOLOGIES LLC, a Delaware limited liability company
(“SSMT”), EMDSI-HUNT POWER, L.L.C., a Delaware limited liability company
(“EMDSI”), each as a US Borrower (as herein defined), STEWART & STEVENSON CANADA
INC., a New Brunswick corporation (“SS Canada”), as a Canadian Borrower (as
herein defined) (the US Borrowers and the Canadian Borrowers are together
referred to herein as the “Borrowers” and each individually, a “Borrower”), the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent and
as the US Collateral Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the
Canadian Administrative Agent and as the Canadian Collateral Agent, and JPMORGAN
CHASE BANK, N.A., as the Export-Related Lender.

 

RECITALS:

 

WHEREAS, the Company, SSDH, SSPP, SSPS, SSC, SSMH, SSMT, EMDSI and SS Canada
(collectively, the “Existing Borrowers”), the Administrative Agent, the US
Collateral Agent and the lenders party thereto are parties to that certain
Second Amended and Restated Credit Agreement dated as of February 13, 2007 (as
heretofore amended, the “Existing Credit Agreement”), pursuant to which JPMorgan
Chase Bank, N.A. and certain other lenders party thereto extended certain
financing to the Existing Borrowers in accordance with the terms and conditions
set forth therein; and

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in its entirety in the form of this Agreement.

 

AGREEMENTS:

 

In consideration of the mutual covenants and agreements herein contained, the
Borrowers, the Agents, the Issuing Bank and the Lenders agree that, subject to
the satisfaction of each condition precedent contained in Section 4.1 hereof,
the satisfaction of which shall be evidenced by the execution and delivery by
the Borrowers and the Administrative Agent of the Certificate of Effectiveness
(as herein defined), the Existing Credit Agreement shall be amended and restated
as of the Effective Date (as herein defined) in its entirety in the form of this
Agreement.  It is the intention of the Borrowers, the Lenders, the Issuing Bank
and the Agents that this Agreement supersede and replace the Existing Credit
Agreement in its entirety; provided, that, (a) such amendment and restatement
shall operate to renew, amend and modify the rights and obligations of the
parties under the Existing Credit Agreement, as provided herein,

 

1

--------------------------------------------------------------------------------


 

but shall not effect a novation thereof, (b) unless otherwise provided for
herein and evidenced by a separate written agreement, amendment or release, no
other Loan Document, as defined in, and executed and/or delivered pursuant to
the terms of, the Existing Credit Agreement (collectively, the “Existing Loan
Documents”) shall be amended, terminated or released in any respect and all of
such other Existing Loan Documents shall remain in full force and effect except
that the Borrowers and the Lenders agree that by executing this Agreement the
definition of “Credit Agreement” contained in such Existing Loan Documents shall
be amended to refer to this Agreement as it may hereafter be amended, modified,
renewed or extended in accordance with the terms hereof in place of the Existing
Credit Agreement, and (c) the Liens securing the Secured Obligations under and
as defined in the Existing Credit Agreement and granted pursuant to the Existing
Loan Documents and the liabilities and obligations of the US Borrowers shall not
be extinguished, but shall be carried forward, and such Liens shall secure such
Secured Obligations, in each case, as renewed, amended, restated and modified
hereby.

 

Upon delivery of the Certificate of Effectiveness, (a) each US Lender who holds
US Revolving Loans in an aggregate amount less than its Applicable Percentage
(after giving effect to this amendment and restatement) of all US Revolving
Loans shall advance new US Revolving Loans which shall be disbursed to the
Administrative Agent and used to repay US Revolving Loans outstanding to each US
Lender who holds US Revolving Loans in an aggregate amount greater than its
Applicable Percentage of all US Revolving Loans, (b) each Canadian Lender who
holds Canadian Revolving Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this amendment and restatement) of all
Canadian Revolving Loans shall advance new Canadian Revolving Loans which shall
be disbursed to the Canadian Administrative Agent and used to repay Canadian
Revolving Loans outstanding to each Canadian Lender who holds Canadian Revolving
Loans in an aggregate amount greater than its Applicable Percentage of all
Canadian Revolving Loans, (c) each Lender’s participation in each Letter of
Credit shall be automatically adjusted to equal its Applicable Percentage (after
giving effect to this amendment and restatement), and (d) such other adjustments
shall be made as the Administrative Agent or the Canadian Administrative Agent,
as applicable, shall specify so that each Lender’s US Credit Exposure and
Canadian Credit Exposure equal its Applicable Percentage (after giving effect to
this amendment and restatement) of the Aggregate US Credit Exposure and the
Aggregate Canadian Credit Exposure, respectively.  The loans and/or adjustments
described in this paragraph are referred to herein as the “True-Up Loans”.

 

The parties hereto further agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to (a) any Loan or Borrowing to any US Borrower,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate, and
(b) any Dollar Denominated Loan to any Canadian Borrower, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the US Base Rate (Canada).

 

2

--------------------------------------------------------------------------------


 

“Acceptance Fee” means a fee payable in C$ by the Canadian Borrowers to a
Canadian Lender with respect to the acceptance or purchase of a B/A by such
Canadian Lender, calculated on the face amount of such B/A at a rate per annum
equal to the Applicable Rate with respect to B/A Loans on the basis of the
number of days in the applicable Contract Period (inclusive of the first day and
exclusive of the last day) and a year of 365 days (or 366 days in a leap year)
(it being agreed that the Applicable Rate in respect of a B/A Equivalent Note is
equivalent to the Applicable Rate otherwise applicable to the B/A Borrowing
which has been replaced by the making of such B/A Equivalent Note pursuant to
Section 2.14(g)).

 

“Account” has the meaning assigned to such term in the applicable UCC.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party
(a) acquires any going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests in a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests in a Person.

 

“Activation Period” means any period commencing on the date that Availability is
less than the greater of (i) $25,000,000 and (ii) 10% of the US Revolving
Commitments at any time, and, in each case, continuing until the date that both
(x) Availability exceeds the greater of (1) $25,000,000 and (2) 10% of the US
Revolving Commitments at such time for ninety (90) consecutive calendar days and
(y) no Default or Event of Default then exists or has existed during such
ninety (90) consecutive calendar day period.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors and assigns in
such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Canadian Administrative Agent, the
US Collateral Agent and the Canadian Collateral Agent together, and “Agent”
means any one of such Agents individually.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Canadian Credit Exposure” means, at any time, the sum of all of the
Canadian Lenders’ Canadian Credit Exposure.

 

“Aggregate US Credit Exposure” means, at any time, the sum of all of the US
Lenders’ US Credit Exposure.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) on such day plus 1%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Ansary Related Parties” means Mr. Hushang Ansary, his family members or Persons
in which all Equity Interests in such Persons are owned or otherwise Controlled
solely by Hushang Ansary and/or members of his family.

 

“Applicable Percentage” means (a) with respect to any US Lender, (i) with
respect to US Revolving Loans, LC Exposure, Swingline Loans or US Overadvances,
a percentage equal to a fraction the numerator of which is such US Lender’s US
Revolving Commitment and the denominator of which is the aggregate US Revolving
Commitments of all US Revolving Lenders (if the US Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such US Revolving Lender’s share of the aggregate US Revolving Exposures at that
time), and (ii) with respect to US Protective Advances or with respect to the
Aggregate US Credit Exposure, a percentage based upon its share of the Aggregate
US Credit Exposure and the unused US Commitments, and (b) with respect to any
Canadian Lender, (i) with respect to Canadian Revolving Loans or Canadian
Overadvances, a percentage equal to a fraction the numerator of which is such
Canadian Lender’s Canadian Revolving Commitment and the denominator of which is
the aggregate Canadian Revolving Commitments of all Canadian Lenders (if the
Canadian Revolving Commitments have been terminated or expired, the Applicable
Percentages shall be determined based upon such Canadian Lender’s share of the
aggregate Canadian Revolving Exposures at that time), and (ii) with respect to
Canadian Protective Advances or Aggregate Canadian Credit Exposure, a percentage
based on its share of the Aggregate Canadian Credit Exposure and the unused
Canadian Commitments; provided that, in accordance with Section 2.27, so long as
any Lender shall be a Defaulting Lender, such Defaulting Lender’s US Revolving
Commitment and Canadian Revolving Commitment, as applicable, shall be
disregarded in the calculations under clauses (a) and (b) above, respectively.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Loan, B/A Loan or Canadian Prime Rate Loan, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurodollar
Spread”, “B/A Spread” or “Canadian Prime Rate Spread”, as the case may be, based
upon the Borrowers’ Average Excess Availability as of the most recent
determination date, provided that until the first calendar

 

4

--------------------------------------------------------------------------------


 

day of the month following the date of delivery to the Administrative Agent,
pursuant to Section 5.1, of the Company’s consolidated financial information and
related compliance certificate for the Company’s fiscal quarter ending
January 31, 2012 the “Applicable Rate” shall be the applicable rate per annum
set forth below in Category 3:

 

Category

 

Average Excess
Availability

 

ABR Spread

 

Eurodollar Spread

 

Canadian Prime
Rate Spread

 

B/A Spread

 

1

 

Less than or equal to $75,000,000

 

1.25

%

2.25

%

2.00

%

2.25

%

2

 

Greater than $75,000,000 but less than $150,000,000

 

1.00

%

2.00

%

1.75

%

2.00

%

3

 

Greater than or equal to $150,000,000

 

0.75

%

1.75

%

1.50

%

1.75

%

 

The rates per annum set forth in the pricing grid above will each decrease by
0.25% to the extent the Borrowers’ Leverage Ratio for any reporting period is
less than 2.0 to 1, which decrease shall be effective only during the period
described below.  For purposes of clarity, the rates per annum in respect of
each category set forth in the pricing grid above shall never be reduced by more
than 0.25% at any point during the term of this Agreement.

 

For purposes of the foregoing and subject to the foregoing proviso, (a) the
Applicable Rate shall be determined as of the end of each fiscal quarter of the
Borrowers upon the Administrative Agent’s receipt of such consolidated financial
statements and related compliance certificate based upon the Borrowers’ Average
Excess Availability for the preceding fiscal quarter and Leverage Ratio
determined for the period of four consecutive fiscal quarters ending on the last
day of the preceding fiscal quarter and (b) each change in the Applicable Rate
resulting from a change in the Borrowers’ Average Excess Availability or
Leverage Ratio shall be effective during the period commencing on and including
the first calendar day of the month following the date of delivery to the
Administrative Agent of such consolidated financial statements and related
compliance certificate and ending on the date immediately preceding the
effective date of the next such change; provided that to the extent the pricing
grid has been decreased by 0.25% pursuant to the foregoing paragraph, the rates
per annum will be re-set as set forth in the pricing grid above at the option of
the Administrative Agent or at the request of the Required Lenders if the
Borrowers fail to deliver the annual or quarterly consolidated financial
statements or related compliance certificate required to be delivered by them
pursuant to Section 5.1 during the period from the expiration of the time for
delivery thereof until the first calendar day of the month following the date of
delivery of such consolidated financial statements and related compliance
certificate.

 

Without limitation of any other provision of this Agreement or any other remedy
available to the Agents or the Lenders under any of the Loan Documents, to the
extent that any financial statements or compliance certificate delivered by the
Borrowers pursuant to Section 5.1 shall be incorrect in any manner in respect
any period (an “Applicable Period”) and the Company or any other Loan Party
shall deliver to the Administrative Agent and/or the Lenders corrected financial
statements for such Applicable Period, the Administrative Agent may recalculate
the Leverage Ratio for such Applicable Period based upon such corrected
financial

 

5

--------------------------------------------------------------------------------


 

statements, and, if such recalculation results in a Leverage Ratio that would
have caused the Applicable Rate for such Applicable Period to have been higher
than under the prior calculations, then upon written notice thereof to the
applicable Borrower Representative, the Loans shall bear interest based upon
such recalculated Applicable Rate for such Applicable Period retroactively from
the date of delivery of the erroneous financial statements in question.

 

“Appraised Value” means (a) with respect to the Eligible Mortgaged Real
Property, the fair market value of the Eligible Mortgaged Real Property
reflected in an MAI appraisal of such Real Property and (b) with respect to the
Eligible Equipment, the net orderly liquidation value of the Eligible Equipment
in an appraisal of such equipment, in each case in form and substance and
prepared by an appraiser acceptable to the Administrative Agent and the Canadian
Administrative Agent, as applicable.

 

“Approved Fund” has the meaning assigned to such term in Section 9.4.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Canadian Revolving Commitment” means, with respect to each Canadian
Lender at any time, the Canadian Revolving Commitment of such Canadian Lender
then in effect minus the Canadian Revolving Exposure of such Canadian Lender at
such time.

 

“Available US Revolving Commitment” means, with respect to each US Revolving
Lender at any time, the US Revolving Commitment of such US Revolving Lender then
in effect minus the US Revolving Exposure of such US Revolving Lender at such
time.

 

“Availability” means, at any time, the sum of the US Availability and the
Canadian Availability.

 

“Availability Block” has the meaning assigned to such term in Section 2.26.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Average Excess Availability” means, for any period the average daily
Availability determined for such period based on the excess Availability during
such period as determined by the Administrative Agent.

 

“B/A” means a non-interest bearing bill of exchange denominated in C$, drawn by
the Canadian Borrowers and accepted by a Canadian Lender in accordance with this
Agreement, and includes a “depository note” within the meaning of the Depository
Bills and Notes Act (Canada) and a bill of exchange within the meaning of the
Bills of Exchange Act (Canada).

 

“B/A Cover” means an amount equal to the aggregate amount of all outstanding B/A
Loans, which amount when required by this Agreement (a) shall be paid to the
Canadian Administrative Agent, in immediately available funds, and collaterally
assigned as security for

 

6

--------------------------------------------------------------------------------


 

Canadian Secured Obligations pursuant to the Loan Documents, and (b) shall be
retained by the Canadian Administrative Agent and applied to repay the principal
of each B/A Loan upon the maturity thereof until all such B/A Loans and all
other Canadian Secured Obligations have been fully satisfied.

 

“B/A Equivalent Note “ has the meaning assigned such term in Section 2.14(g).

 

“B/A Loan” means a Borrowing represented by B/As.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates:  (a) commercial credit
cards, purchase cards and products related to commercial credit and purchase
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Value” means, with respect to certain categories of Eligible Inventory,
the lower of (a) cost (determined on a first in first out basis in accordance
with GAAP and excluding any component of cost consisting of intercompany profit
with respect to such Eligible Inventory acquired from an Affiliate), or
(b) market value.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

7

--------------------------------------------------------------------------------


 

“Borrower” or “Borrowers” has the meanings set forth in the initial paragraph
hereof and shall include any other Person who becomes a Borrower under this
Agreement and their successors and assigns.

 

“Borrower Representatives” means the Borrower Representative Canada (as defined
in Section 11.1) and the Borrower Representative US (as defined in Section 11.1)
together, and “Borrower Representative” means any one of such representatives of
the Borrowers individually.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or B/A Loans, as
to which a single Interest Period or Contract Period (as applicable) is in
effect, (b) a Swingline Loan, (c) a US Protective Advance, (d) a US Overadvance,
(e) a Canadian Protective Advance, and (f) a Canadian Overadvance.

 

“Borrowing Base Reserves” means any and all reserves which the Administrative
Agent deems necessary, in its Permitted Discretion, to establish with respect to
the US Borrowing Base and/or the Canadian Borrowing Base and which will be
deducted in the calculation thereof, as applicable.  Such Borrowing Base
Reserves include, without limitation, Banking Services Reserves, Dilution
Reserves at any time that the Dilution Ratio is greater than 5%, reserves for
slow moving Inventory, the Export-Related Reserve (with respect to the US
Borrowing Base only), reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation with respect to the Collateral or any
Loan Party, and, with respect to the Canadian Borrowing Base only, reserves for
statutory claims, deemed trusts or inventory subject to rights of suppliers
under Section 81.1 of the Bankruptcy and Insolvency Act (Canada), and the
Canadian Priority Claims Reserve; provided, that Borrowing Base Reserves shall
not include any reserves specifically described under the definition of
“Commitment Reserves”.

 

“Borrowing Request” means a request by a Borrower Representative for a Borrowing
in accordance with Section 2.2 and Section 2.3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, and
(b) when used in connection with Canadian Revolving Loans, including B/A Loans,
or the determination of the Dollar Equivalent of any amount denominated in C$.
“Business Day” shall also exclude any other day on which banks are required or
authorized to close in Toronto, Ontario, Canada.

 

“C$” means the lawful money of Canada.

 

“C$ Denominated Loan” means Canadian Revolving Loans which are denominated in
C$.

 

8

--------------------------------------------------------------------------------


 

“Canadian Administrative Agent” mean JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Canadian Lenders hereunder and
its successors and assigns in such capacity.

 

“Canadian Administrative Agent Overline” has the meaning assigned such term in
Section 2.10(j).

 

“Canadian Availability” means, at any time, an amount equal to (a) the lesser of
the total Canadian Revolving Commitments and the Canadian Borrowing Base minus
(b) the Canadian Commitment Reserves minus (c) the aggregate Canadian Revolving
Exposure of all Canadian Lenders (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Canadian Loans if applicable).

 

“Canadian Borrower” or “Canadian Borrowers” means (a) SS Canada as of the
Effective Date, (b) each of the Borrowers’ Canadian Subsidiaries that becomes a
Borrower under this Agreement pursuant to Section 5.14 and (c) each of their
successors and assigns.

 

“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the Canadian
Borrowers’ Eligible Accounts at such time, plus (b) the lesser of (i) the
Canadian Inventory Limit, and (ii) the sum of the following:

 

(1)           the lesser of (A) 65% of the Base Value of the Canadian Borrowers’
Eligible Inventory consisting of primary finished goods of the Canadian
Borrowers’ Manufacturing Division, and (B) the sum of (x) the Inventory Advance
Percentage of the Canadian Borrowers’ Eligible Inventory consisting of primary
finished goods of the Canadian Borrowers’ Manufacturing Division, plus (y) the
book value of the Canadian Borrowers’ Eligible Inventory consisting of primary
finished goods of the Canadian Borrowers’ Manufacturing Division purchased after
the date of the Inventory appraisal used to determine the Inventory Advance
Percentage minus (z) the book value of the Canadian Borrowers’ Eligible
Inventory consisting of primary finished goods of the Canadian Borrowers’
Manufacturing Division sold, retired or otherwise disposed of and depreciated
after the date of the Inventory appraisal used to determine the Inventory
Advance Percentage, plus

 

(2)           the lesser of (A) 65% of the Base Value of the Canadian Borrowers’
Eligible Inventory consisting of engine and transmission units of the Canadian
Borrowers’ Distribution Division, and (B) the sum of (x) the Inventory Advance
Percentage of the Canadian Borrowers’ Eligible Inventory consisting of engine
and transmission units of the Canadian Borrowers’ Distribution Division, plus
(y) the book value of the Canadian Borrowers’ Eligible Inventory consisting of
engine and transmission units of the Canadian Borrowers’ Distribution Division
purchased after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, minus (z) the book value of the Canadian
Borrowers’ Eligible Inventory consisting of engine and transmission units of the
Canadian Borrowers’ Distribution Division sold, retired or otherwise disposed of
and depreciated after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, plus

 

(3)           the lesser of (A) the Canadian Parts Inventory Limit, and (B) the
sum of the following:

 

9

--------------------------------------------------------------------------------


 

(I)            the lesser of (A) 65% of the Base Value of the Canadian
Borrowers’ Eligible Inventory consisting of active parts of the Canadian
Borrowers’ Distribution Division, and (B) the sum of (x) the Inventory Advance
Percentage of the Canadian Borrowers’ Eligible Inventory consisting of active
parts of the Canadian Borrowers’ Distribution Division, plus (y) the book value
of the Canadian Borrowers’ Eligible Inventory consisting of active parts of the
Canadian Borrowers’ Distribution Division purchased after the date of the
Inventory appraisal used to determine the Inventory Advance Percentage, minus
(z) the book value of the Canadian Borrowers’ Eligible Inventory consisting of
active parts of the Canadian Borrowers’ Distribution Division sold, retired or
otherwise disposed of and depreciated after the date of the Inventory appraisal
used to determine the Inventory Advance Percentage, plus

 

(II)           the lesser of (A) 65% of the Base Value of the Canadian
Borrowers’ Eligible Inventory consisting of parts of the Canadian Borrowers’
Manufacturing Division, and (B) the sum of (x) the Inventory Advance Percentage
of the Canadian Borrowers’ Eligible Inventory consisting of parts of the
Canadian Borrowers’ Manufacturing Division, plus (y) the book value of the
Canadian Borrowers’ Eligible Inventory consisting of parts of the Canadian
Borrowers’ Manufacturing Division purchased after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, minus (z) the book
value of the Canadian Borrowers’ Eligible Inventory consisting of parts of the
Canadian Borrowers’ Manufacturing Division sold, retired or otherwise disposed
of and depreciated after the date of the Inventory appraisal used to determine
the Inventory Advance Percentage, plus

 

(4)           the lesser of (A) 65% of the Base Value of the Canadian Borrowers’
Eligible Inventory consisting of custom built work-in-process of the Canadian
Borrowers’ Distribution Division, and (B) the sum of (x) the Inventory Advance
Percentage of the Canadian Borrowers’ Eligible Inventory consisting of custom
built work-in-process of the Canadian Borrowers’ Distribution Division, plus
(y) the book value of the Canadian Borrowers’ Eligible Inventory consisting of
custom built work-in-process of the Canadian Borrowers’ Distribution Division
purchased or manufactured after the date of the Inventory appraisal used to
determine the Inventory Advance Percentage, minus (z) the book value of the
Canadian Borrowers’ Eligible Inventory consisting of custom built
work-in-process of the Canadian Borrowers’ Distribution Division sold, retired
or otherwise disposed of and depreciated after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, plus

 

(5)           the lesser of (A) 65% of the Base Value of the Canadian Borrowers’
Eligible Inventory consisting of identifiable work-in-process of the Canadian
Borrowers’ Manufacturing Division, and (B) the sum of (x) the Inventory Advance
Percentage of the Canadian Borrowers’ Eligible Inventory consisting of
identifiable work-in-process of the Canadian Borrowers’ Manufacturing Division,
plus (y) the book value of the Canadian Borrowers’ Eligible Inventory consisting
of identifiable work-in-process of the Canadian Borrowers’ Manufacturing
Division purchased or manufactured after the date of the Inventory appraisal
used to determine the Inventory Advance Percentage, minus (z) the book value of
the Canadian Borrowers’ Eligible Inventory consisting of identifiable
work-in-process of the Canadian Borrowers’ Manufacturing Division sold, retired
or otherwise disposed of and depreciated after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, plus

 

(6)           the Canadian Fixed Asset Component, minus

 

10

--------------------------------------------------------------------------------


 

(7)           Borrowing Base Reserves (applicable to the Canadian Borrowing Base
as determined by the Administrative Agent in its Permitted Discretion).

 

The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, or reduce one or more of the other elements used in
computing the Canadian Borrowing Base, with any such changes to be effective
three (3) days after delivery of notice thereof to the Borrower Representative
Canada and the Canadian Lenders.  The Canadian Borrowing Base at any time shall
be determined by reference to the most recent Canadian Borrowing Base
Certificate delivered to the Administrative Agent pursuant to
Section 5.1(g) subject to (i) the right of the Administrative Agent to
redetermine any component of the Canadian Borrowing Base or the calculation
thereof if and to the extent the Administrative Agent believes, in its Permitted
Discretion, such component or calculation to be incorrect (any such
redetermination made in its Permitted Discretion and absent manifest error shall
be conclusive and binding on the Canadian Borrowers) and provided that the
Administrative Agent gives the Canadian Borrowers contemporaneous notice of such
redetermination, and (ii) immediate adjustment as a result of (A) the
establishment or release of Borrowing Base Reserves, (B) reductions in the
Canadian Fixed Asset Component by the amount of the Canadian Fixed Asset
Amortization Amount applicable to the Canadian Fixed Asset Component,
(C) reduction in advance rates provided for herein, (D) subject to the three
(3) day period set forth above, changes in eligibility criteria or standards
imposed by the Administrative Agent and (E) the occurrence of a Permitted Fixed
Asset Disposition (as applicable).

 

“Canadian Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative
Canada, in substantially the form of Exhibit D or another form which is
acceptable to the Administrative Agent in its sole discretion.

 

“Canadian Collateral Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as collateral agent for the Canadian Lenders, and its successors
and assigns in such capacity.

 

“Canadian Commitment” means, with respect to each Canadian Lender, the sum of
such Canadian Lender’s Canadian Revolving Commitment, together with the
commitment of such Canadian Lender to acquire participations in Canadian
Protective Advances hereunder.  The initial amount of each Canadian Lender’s
Canadian Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable.

 

“Canadian Controlled Disbursement Account” means the accounts of any of the
Canadian Borrowers (and any replacements therefor) maintained with the Canadian
Administrative Agent as a zero balance, cash management account pursuant to and
under any agreement between any of the Canadian Borrowers and the Canadian
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of the Canadian Borrowers, any Loan Party and any
designated Subsidiary of any Canadian Borrower are made and settled on a daily
basis with no uninvested balance remaining overnight.

 

11

--------------------------------------------------------------------------------


 

“Canadian Credit Exposure” means, as to any Canadian Lender at any time, the sum
of (a) such Canadian Lender’s Canadian Revolving Exposure at such time, plus
(b) an amount equal to its Applicable Percentage, if any, of the aggregate
principal amount of Canadian Protective Advances outstanding at such time.

 

“Canadian Employee Funding Liability Reserve” means all such amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law,
(i) are required to be paid as contributions to a Plan by any Canadian Loan
Party and (ii) have not been made when and at such times as required pursuant to
the terms of any such Plan, agreement relating thereto or applicable law
including any and all fines, penalties and assessments relating thereto.

 

“Canadian Fixed Asset Amortization Amount” means the monthly amortization
amount, which shall be calculated and established by the Canadian Administrative
Agent upon the Canadian Administrative Agent’s establishment of the Canadian
Fixed Asset Component and shall be in an amount equal to 1/120th of the initial
Canadian Fixed Asset Component established by the Canadian Administrative Agent
after the Effective Date.  The Canadian Administrative Agent, in its Permitted
Discretion, reserves the right to decrease the Canadian Fixed Asset Amortization
Amount (a) upon the consummation of dispositions of Eligible Equipment or
Eligible Mortgaged Real Property owned by any Canadian Borrower and (b) at such
time as any equipment or Real Property which was previously Eligible Equipment
or Eligible Mortgaged Real Property (as applicable) ceases to be Eligible
Equipment or Eligible Mortgaged Real Property hereunder, by the applicable
percentage of the Appraised Value of the Property so disposed of or the
equipment or Real Property which has ceased to be Eligible Equipment or Eligible
Mortgaged Real Property hereunder, as applicable; provided, that any such
reduction shall be in connection with a corresponding reduction of the Canadian
Fixed Asset Component.

 

“Canadian Fixed Asset Component” means an amount established by the Canadian
Administrative Agent prior to March 31, 2012 upon its receipt of (a) an
appraisal and environmental reports of the Canadian Borrowers’ Fixed Asset
Collateral and all other Collateral Documents and other documents related to the
Canadian Borrowers’ Fixed Asset Collateral that are required to be  delivered to
the Canadian Collateral Agent pursuant to Section 5.14, in form and substance
reasonably satisfactory to the Canadian Administrative Agent and (b) the
Canadian Fixed Asset Component Limit Notice, which amount shall be equal to the
lesser of (i) the Canadian Fixed Asset Component Limit and (ii) seventy-five
percent (75%) of the Appraised Value of the Canadian Borrowers’ Fixed Asset
Collateral allocated to the Canadian Fixed Asset Component.  For purposes of
clarity, the Canadian Fixed Asset Component shall be $0 as of the Effective
Date. The Canadian Fixed Asset Component shall be reduced by (x) the Canadian
Fixed Asset Amortization Amount applicable to the Canadian Fixed Asset Component
on the first day of each month commencing on the first day of the first full
month following the establishment of the Canadian Fixed Asset Amortization
Amount and continuing on the first day of each month thereafter throughout the
term of this Agreement and (y) the percentage of the Appraised Value of any
Fixed Asset Collateral allocated to the Canadian Fixed Asset Component which
(1) is the subject of a casualty event (including, without limitation, damage,
destruction or condemnation) or a Permitted Fixed Asset Disposition, or (2) is
no longer Eligible Equipment or Eligible Mortgaged Real Property (as applicable)
less in each case the portion of such amount that has already been reduced from
the Canadian Fixed Asset Component as a

 

12

--------------------------------------------------------------------------------


 

result of prior Canadian Fixed Asset Amortization Amount reductions, in each
case such amounts being determined by the Canadian Administrative Agent in its
sole discretion.

 

“Canadian Fixed Asset Component Limit” means the amount of the Fixed Asset
Component Limit which a Borrower Representative designates in writing (the
“Canadian Fixed Asset Component Limit Notice”) as the “Canadian Fixed Asset
Component Limit” on or prior to March 31, 2012; provided, that, in no event
shall (a) the Canadian Fixed Asset Component Limit exceed $15,000,000 in the
aggregate or (b) the sum of the Canadian Fixed Asset Component Limit and the US
Fixed Asset Component Limit exceed the Fixed Asset Component Limit.

 

“Canadian Fixed Asset Component Limit Notice” has the meaning assigned to such
term in the definition of “Canadian Fixed Asset Component Limit”.

 

“Canadian Funding Account” has the meaning assigned to such term in
Section 4.1(h).

 

“Canadian Inventory Limit” means the amount of the Inventory Limit which the
Borrower Representative Canada designates as the “Canadian Inventory Limit” on
the Canadian Borrowing Base Certificate from which the Canadian Borrowing Base
is being calculated; provided, that, in no event shall the sum of the Canadian
Inventory Limit and the US Inventory Limit in effect at any time ever exceed the
Inventory Limit.

 

“Canadian Lender” means, as of any date of determination, a Lender with a
Canadian Revolving Commitment or, if the Canadian Revolving Commitments have
terminated or expired, a Lender with Canadian Revolving Exposure.

 

“Canadian Loan Parties” means, (a) the Canadian Borrowers, and (b) each of the
Canadian Borrowers’ Canadian Subsidiaries or any other Person which is formed or
organized under the federal laws of Canada or under the laws of any province or
territory in Canada and who becomes a party to this Agreement pursuant to a
Joinder Agreement and their successors and assigns.

 

“Canadian Loans” means the Canadian Revolving Loans, the Canadian Overadvances
and the Canadian Protective Advances, collectively.

 

“Canadian Overadvance” has the meaning assigned to such term in Section 2.5(d).

 

“Canadian Parts Inventory Limit” shall mean the amount of the Parts Inventory
Limit which the Borrower Representative Canada designates as the “Canadian Parts
Inventory Limit” on the Canadian Borrowing Base Certificate from which the
Canadian Borrowing Base is being calculated; provided, that, in no event shall
the sum of the Canadian Parts Inventory Limit and the US Parts Inventory Limit
in effect at any time ever exceed the Parts Inventory Limit.

 

“Canadian Pension Plan” means any pension benefit plan within the meaning of the
Employment Pension Plans Act (Alberta) in respect of which any Canadian Loan
Party makes or has made contributions in respect of its employees.

 

13

--------------------------------------------------------------------------------


 

“Canadian Prime Rate” means on any day, the annual rate of interest (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the greater of:
(a) the annual rate of interest announced from time to time by Chase Canada as
its prime rate in effect at its principal office in Toronto, Ontario, Canada on
such day being the reference rate used for determining interest rates on C$
denominated commercial loans to its customers in Canada, and (b) the one month
annual rate of interest equal to the sum of (i) the CDOR Rate in effect on such
day and (ii) 1.0%.

 

“Canadian Prime Rate Loans” means C$ Denominated Loans which bear interest at a
rate based upon the Canadian Prime Rate.

 

“Canadian Priority Claims Reserve” means, as of the last day of each month, the
aggregate amount of all claims against the Canadian Borrowers on such date,
which if asserted could have priority over the Canadian Secured Obligations
pursuant to applicable Canadian federal, provincial or territorial laws and
shall include, without limitation, claims with respect to accrued salaries and
wages, accrued vacation payable, Revenue Canada employment taxes, goods and
services taxes, and provincial sales taxes.

 

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.4(b).

 

“Canadian Revolving Commitment” means, with respect to each Canadian Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Overadvances hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Canadian
Lender’s Canadian Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.9, (b) reduced or increased
from time to time pursuant to assignments by or to such Canadian Lender pursuant
to Section 9.4, and (c) increased from time to time pursuant to Section 2.24. 
The initial amount of each Canadian Lender’s Canadian Revolving Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Canadian Lender shall have assumed its Canadian Revolving
Commitment, as applicable.  The initial aggregate amount of the Canadian
Lenders’ Canadian Revolving Commitments is $25,000,000.

 

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of (a) the outstanding principal amount of such Canadian Lender’s
Canadian Revolving Loans at such time, plus (b) an amount equal to its
Applicable Percentage of the aggregate principal amount of Canadian Overadvances
outstanding at such time.

 

“Canadian Revolving Loan” means a Loan to the Canadian Borrowers made pursuant
to Section 2.1 in either Dollars or C$.

 

“Canadian Secured Obligations” means (a) all Obligations owing by the Canadian
Loan Parties, (b) all Banking Services Obligations owing by the Canadian Loan
Parties and (c) Swap Obligations owing by the Canadian Loan Parties to one or
more Canadian Lenders or their respective Affiliates; provided that at or prior
to the time that any transaction relating to a Swap Obligation is executed, the
Canadian Lender party thereto (other than Chase Canada) shall have

 

14

--------------------------------------------------------------------------------


 

delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Canadian Secured Obligation entitled
to the benefits of the Collateral Documents.

 

“Canadian Security Agreement” means that certain Amended and Restated Canadian
Pledge and Security Agreement, dated as of the date hereof, between the Canadian
Loan Parties and the Canadian Collateral Agent, for the benefit of itself, the
Canadian Administrative Agent, the Canadian Lenders and the Other Secured
Parties, as the same may be amended, restated or otherwise modified from time to
time, and (b) any other pledge or security agreement entered into after the date
of this Agreement by any Canadian Loan Party (as required by this Agreement or
any other Loan Document) in favor of the Canadian Collateral Agent for the
ratable benefit of the Canadian Administrative Agent, the Canadian Lenders and
the Other Secured Parties to secure the Canadian Secured Obligations, as the
same may be amended, restated, or otherwise modified from time to time.

 

“Canadian Settlement Date” means the date, weekly, and more frequently, at the
discretion of the Canadian Administrative Agent, upon the occurrence of an Event
of Default or a continuing decline or increase of the Canadian Revolving Loans,
that the Canadian Administrative Agent and the Canadian Lenders shall settle
amongst themselves so that (a) the Canadian Administrative Agent shall not have,
as the agent for the Canadian Lenders, any money at risk, and (b) on such
Canadian Settlement Date the Canadian Lenders shall have their Applicable
Percentage of the Aggregate Canadian Revolving Exposure; provided, that, each
Canadian Settlement Date for a Canadian Lender shall be a Business Day on which
such Canadian Lender and its bank are open for business, as applicable;
provided, further, each Canadian Lender shall have at least one Business Day’s
notice of a Canadian Settlement Date and the amount owed by such Canadian Lender
on that date.

 

“Canadian Subsidiary” means any Subsidiary of any Borrower that is formed or
organized under the federal laws of Canada or under the laws of any province or
territory thereof.

 

“Capital Expenditures” means, with respect to any Person, without duplication,
any expenditure or commitment to expend money by such Person for any purchase or
other acquisition of any asset which would be classified as a fixed or capital
asset on a consolidated balance sheet of such Person and its Subsidiaries
prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means on any date, the annual rate of interest which is the rate
based on an average rate applicable to bankers’ acceptances for a term of thirty
(30) days appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swaps and Derivatives Association, Inc. definitions, as modified
and amended from time to time) at approximately

 

15

--------------------------------------------------------------------------------


 

10:00 a.m. (Toronto, Ontario Canada time), on such date, or if such date is not
a Business Day, then on the immediately preceding Business Day, provided, that,
if such rate does not appear on the Reuters Screen CDOR Page as contemplated,
then the CDOR Rate on any date shall be calculated as the rate for the term
referred to above applicable to bankers’ acceptances quoted by Chase Canada as
of 10:00 a.m. (Toronto, Ontario, Canada time) on such date or, if such date is
not a Business Day, then on the immediately preceding Business Day.

 

“Certificate of Effectiveness” means a Certificate of Effectiveness in the form
of Exhibit J attached hereto to be executed by the Borrowers and the
Administrative Agent upon the satisfaction (or waiver in accordance with
Section 9.2) of each of the conditions precedent contained in Section 4.1
hereof.

 

“Change in Control” means (a) (i) prior to the completion of a Qualified Public
Offering, Ansary Related Parties shall cease to own, free and clear of all Liens
or other encumbrances, Equity Interests in the Company possessing at least
50.01% of the total voting power of the Equity Interests in the Company entitled
to vote on a fully diluted basis and (ii) after the completion of a Qualified
Public Offering, any Unrelated Person or Unrelated Persons, acting together,
which would constitute a Group together with Affiliates and Related Persons
thereof (in each case also constituting Unrelated Persons) shall at any time
either (1) Beneficially Own more than 35% of the aggregate voting power of the
Equity Interests in the Company entitled to vote on a fully diluted basis and
such percentage owned is greater than the percentage of the aggregate voting
power of the Equity Interests in the Company entitled to vote on a fully diluted
basis then owned by Ansary Related Parties, or (2) succeed in having a
sufficient number of its or their nominees elected to the board of
directors/managers of the Company such that such nominees, when added to any
existing director remaining on such governing body of the Company after such
election who is an Affiliate or Related Person of such Person or Group, shall
constitute a majority of the governing body of the Company; (b) the Company
shall cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Liens created pursuant to a Loan Document) 100% of the
outstanding Equity Interests in each Loan Party (other than the Company);
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors/managers of the Company by Persons who were neither (i) nominated
by the board of directors/managers of the Company nor (ii) appointed by
directors/managers so nominated; (d) the acquisition of direct or indirect
Control of any Loan Party by any Person or group other than Ansary Related
Parties; or (e) so long as any of the Senior Notes are outstanding, any “Change
of Control”, “Fundamental Change” or other similar term described in the Senior
Notes Indenture.  As used herein (1) “Beneficially Own” means “beneficially own”
as defined in Rule 13d-3 and 13d-5 of the Securities Exchange Act of 1934, as
amended, or any successor provision thereto; (2) “Group” means a “group” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended;
(3) “Unrelated Person” means at any time any Person other than Ansary Related
Parties and the Company; and (4) “Related Person” of any Person means any other
Person owning (A) 10% or more of the outstanding Equity Interests of such Person
or (B) 10% or more of the voting power of the Equity Interests in such Person
entitled to vote on a fully diluted basis.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or

 

16

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.16(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Chase Canada” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
individual capacity and not as the Canadian Administrative Agent or Canadian
Collateral Agent.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are US Revolving Loans, Canadian
Revolving Loans, Swingline Loans, US Protective Advances, Canadian Protective
Advances, US Overadvances or Canadian Overadvances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of either the US Collateral
Agent or the Canadian Collateral Agent, on behalf of the Agents, the Lenders,
the Export-Related Lender and the Other Secured Parties to secure all or a
portion of the Secured Obligations, as applicable.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreements.

 

“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

 

“Collection Accounts” has the meaning assigned to such term in the Security
Agreements.

 

“Commitment” means any US Commitment or Canadian Commitment and “Commitments”
means all such Commitments collectively.

 

“Commitment Fee Rate” means the applicable rate per annum set forth below under
the caption “Commitment Fee Rate” on the average daily unused portion of the US
Revolving

 

17

--------------------------------------------------------------------------------


 

Commitments and, without duplication, the Canadian Revolving Commitment payable
monthly in arrears to the Administrative Agent for the account of the Lenders
(including the Administrative Agent and the Canadian Administrative Agent), as
applicable, commencing on the first day of the first fiscal quarter following
the Effective Date, provided that until the first calendar day of the month
following the date of delivery to the Administrative Agent, pursuant to
Section 5.1, of the Company’s consolidated financial information and related
compliance certificate for the Company’s fiscal quarter ending January 31, 2012,
the “Commitment Fee Rate” shall be the applicable rate per annum set forth below
in Category 1:

 

Category

 

Average Amount Utilized

 

Commitment Fee Rate

 

1

 

Less than or equal to 35% of the Commitments

 

0.50

%

2

 

Greater than 35% of the Commitments

 

0.375

%

 

For purposes of the foregoing and subject to the foregoing proviso, (a) the
Commitment Fee Rate shall be determined as of the end of each fiscal quarter of
the Borrowers upon receipt of the Company’s annual or quarterly consolidated
financial statements and related compliance certificate delivered pursuant to
Section 5.1 based upon the average daily unused portion of the Commitments for
such preceding fiscal quarter as determined by the Administrative Agent and
(b) each change in the Commitment Fee Rate resulting from a change in the amount
of the Commitments utilized shall be effective during the period commencing on
and including the first calendar day of the month following the date of delivery
to the Administrative Agent of such consolidated financial statements and 
related compliance certificate and ending on the date immediately preceding the
effective date of the next such change.

 

“Commitment Increase Agreement” means a Commitment Increase Agreement entered
into by a Lender in accordance with Section 2.24 and accepted by the
Administrative Agent or the Canadian Administrative Agent, as applicable, in the
form of Exhibit G, or any other form approved by the Administrative Agent or the
Canadian Administrative Agent, as applicable.

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.24 hereof.

 

“Commitment Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to establish with respect to the
maximum amount available for borrowing under the Revolving Commitments.  Such
Commitment Reserves include, without limitation, reserves for accrued and unpaid
interest on the Obligations, reserves for Swap Obligations, the Special Vendor
Payable Reserve, the Rent Reserve, reserves for other charges at consignee,
warehouse and bailee locations, reserves for customs and shipping charges for
inventory in transit and reserves for taxes, fees, assessments, and other
governmental charges, and the Canadian Employee Funding Liability Reserve;
provided, that Commitment Reserves shall not include any reserves
(a) specifically described under the definition of “Borrowing Base Reserves” or
(b) for scheduled payments of amounts then owing under the Senior Notes to the
extent the Availability Block is then in effect.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

18

--------------------------------------------------------------------------------


 

“Company” has the meaning assigned to such term in the initial paragraph hereof.

 

“Contract Period” means the term of a B/A and related B/A Loan selected by the
Canadian Borrowers in accordance with Section 2.8 or Section 2.14 commencing on
the date of the Borrowing or such B/A Loan or any rollover date, as applicable,
of such B/A (which shall be a Business Day) and expiring on a Business Day which
shall be either one month, two months, three months, or with the consent of the
Canadian Lenders, six months later; provided, that, no Contract Period shall
extend beyond the Maturity Date.  Notwithstanding the foregoing, whenever the
last day of any Contract Period would otherwise occur on a day which is not a
Business Day, the last day of such Contract Period shall occur on the next
succeeding Business Day and such extension of time shall in such case be
included in computing the Acceptance Fee in respect of the relevant B/A.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Accounts” means the Canadian Disbursement Account and
the US Disbursement Account together, and “Controlled Disbursement Account”
means any one of such accounts individually.

 

“Credit Exposure” means, at any time, the sum of the US Credit Exposure and the
Canadian Credit Exposure.

 

“Current Financials” means, as of any day, the financial statements and other
related information for any applicable period most recently required to be
delivered to the Administrative Agent pursuant to Section 5.1(a), Section 5.1(b)
and Section 5.1(c).

 

“Dated Assets” has the meaning assigned to such term in Section 2.23(e) hereof.

 

“Dated Liabilities” has the meaning assigned to such term in Section 2.23(e)
hereof.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, that has (a) failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Loan Party any other amount required to
be paid by it hereunder; (b) has notified any Borrower or any Loan Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Loan Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this

 

19

--------------------------------------------------------------------------------


 

clause (c) upon such Loan Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Detroit Diesel” means Detroit Diesel Corporation, MTU Detroit Diesel, Inc., MTU
Friedrichshafen GmbH, MTU DDC International GmbH, DDC MTU Americas Company
L.L.C., DaimlerChrysler AG, DaimlerChrysler Off-Highway Holding GmbH and their
Affiliates.

 

“Deutz” means Deutz Corporation and its Affiliates.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

 

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.

 

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts on such date.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

 

“Discount Proceeds” means for any B/A, an amount (rounded to the nearest whole
C$ cent, and with one-half of one C$ cent being rounded upwards) calculated on
the applicable date of the Borrowing of which such B/A is a part or any rollover
date for such Borrowing by multiplying:  (a) the face amount of the B/A; by (b)
the quotient of one divided by the sum of one plus the product of:  (1) the
Discount Rate (expressed as a decimal) applicable to such B/A, and (2) a
fraction, the numerator of which is the Contract Period of the B/A and the
denominator of which is 365 (or 366 in a leap year), with such quotient being
rounded up or down to the fifth decimal place, and .000005 being rounded up.

 

“Discount Rate” means, with respect to a B/A for a particular Contract Period
being purchased by a Lender on any day, (a) for any lender which is a Schedule I
chartered bank under the Bank Act (Canada), the CDOR Rate on such day for such
Contract Period; and (b) for any other lender, the lesser of (i) the CDOR Rate
on such day for such Contract Period, plus 0.10%, and (ii) the percentage
discount rate quoted by such Lender as the percentage discount rate at which
such Lender would, in accordance with its normal practices, at or about 10:00
a.m., Toronto, Ontario Canada time, on such date, be prepared to purchase
bankers’ acceptances having a face amount and term comparable to the face amount
and term of such B/A.

 

“Distribution Division” means the operating divisions of the Borrowers (formerly
known as the power products division) engaged in the sale and rental of various
industrial equipment; sale of components, replacement parts, accessories and
other materials supplied by independent manufacturers; provision of in-shop and
on-site repair services for industrial,

 

20

--------------------------------------------------------------------------------


 

transportation, marine, construction, power generation and material handling
equipment; and fabrication, marketing and packaging of engine-driven equipment.

 

“Document” has the meaning assigned to such term in the US Security Agreement.

 

“Dollar Denominated Loans” means US Revolving Loans and any Canadian Revolving
Loans which are denominated in Dollars.

 

“Dollar Equivalent” means, on any date of determination, with respect to any
amount expressed in C$, the amount of Dollars that may be purchased with such
amount of C$ at the Spot Exchange Rate on such date.

 

“Dollars” or “$” (without further designation) refers to lawful money of the
United States of America.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
and (vi) fees and expenses incurred in connection with a Permitted Acquisition
and payable to unrelated third parties during such period; provided that the
aggregate amount of such fees and expenses added to EBITDA for all periods
pursuant to this clause (vii) shall not exceed $7,500,000, minus (b) without
duplication and to the extent included in Net Income, any extraordinary gains
and any non-cash items of income for such period, all calculated for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP but
excluding from such calculation any results of operations of each Excluded
Subsidiary.  For purposes of determining EBITDA for any period, if the Borrowers
make one or more Permitted Acquisitions during such period for aggregate
consideration in excess of $15,000,000, EBITDA will be determined on a pro forma
basis (determined in a manner acceptable to the Administrative Agent in its
Permitted Discretion) giving effect to such Permitted Acquisition(s) as if
it/they had occurred on the first day of such period.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).

 

“Eligible Accounts” means, at any time, the Accounts of the Borrowers which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder.  Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

 

(a)           which is not subject to a first priority perfected security
interest in favor of the US Collateral Agent or the Canadian Collateral Agent,
as applicable (subject to Permitted Senior Encumbrances);

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
US Collateral Agent or the Canadian Collateral Agent, as applicable, and
(ii) Permitted Senior Encumbrances

 

21

--------------------------------------------------------------------------------


 

and other Permitted Encumbrances which other Permitted Encumbrances do not have
priority over the Lien in favor of the US Collateral Agent or the Canadian
Collateral Agent, as applicable;

 

(c)           which is unpaid more than 90 days after the date of the original
invoice therefor or more than 60 days after the original due date, or which has
been written off the books of a Borrower or otherwise designated as
uncollectible;

 

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are otherwise
ineligible hereunder;

 

(e)           which is owing by an Account Debtor other than any Account Debtor
whose securities are rated BBB or better by S&P or Baa3 or better by Moody’s to
the extent the aggregate amount of Accounts owing from such Account Debtor and
its Affiliates to the Borrowers exceeds 15% of the aggregate Eligible Accounts
(to the extent of such excess);

 

(f)            with respect to which any covenant, representation, or warranty
contained in this Agreement or in any Security Agreement has been breached or is
not true;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon a Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

 

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by a Borrower or if such Account was invoiced
more than once (except to the extent such invoice was not redated as of a date
later than the original invoice date and such account is not otherwise
compromised);

 

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable, to pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

 

22

--------------------------------------------------------------------------------


 

(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is either (1) backed by a letter of
credit acceptable to the Administrative Agent which is in the possession of, has
been assigned to and is directly drawable by the US Collateral Agent or the
Canadian Collateral Agent (as applicable), or (2) for such Accounts in an
aggregate amount up to $12,500,000 (or such greater amount as may be determined
from time to time by the Administrative Agent in its sole and absolute
discretion), backed by credit insurance on terms and issued by a provider
acceptable to the Administrative Agent;

 

(m)          which is owed in any currency other than (i) with respect to US
Borrowers, Dollars, and (ii) with respect to Canadian Borrowers, Dollars or C$;

 

(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. or Canada unless such Account is backed by a letter of credit acceptable to
the Administrative Agent and which is in the possession of the US Collateral
Agent or the Canadian Collateral Agent (as applicable), or (ii) the government
of the U.S. or Canada, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), or the Financial
Administration Act (Canada) or similar provincial or territorial legislation or
municipal ordinance of similar purpose, and any other steps necessary to perfect
the Lien of the US Collateral Agent or Canadian Collateral Agent (as applicable)
in such Account have been complied with to the US Collateral Agent’s or Canadian
Collateral Agent’s (as applicable) satisfaction;

 

(o)           which is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Loan Party;

 

(p)           which, for any Account Debtor, exceeds a credit limit determined
by the Administrative Agent, to the extent of such excess;

 

(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but, subject to clause (y)
of this definition, only to the extent of such indebtedness or is subject to any
security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof;

 

(r)            which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(s)           which is evidenced by any promissory note, chattel paper, or
instrument, except for Accounts arising out of the rental of equipment in the
ordinary course of business and which are evidenced by chattel paper;

 

(t)            which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit a Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Borrower has filed
such report or qualified to do business in such jurisdiction;

 

23

--------------------------------------------------------------------------------


 

(u)           with respect to which any Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;

 

(v)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether federal, state,
provincial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

 

(w)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the Borrowers
have or have had an ownership interest in such goods, or which indicates any
party other than a Borrower as payee or remittance party;

 

(x)            which the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever;

 

(y)           which is owed by any vendor or supplier to any Loan Party; or

 

(z)            which is an Export-Related Accounts Receivable.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrowers or a Borrower Representative
shall notify the Administrative Agent thereof on and at the time of submission
of the next US Borrowing Base Certificate, Export-Related Borrowing Base
Certificate or Canadian Borrowing Base Certificate (as applicable).  In
determining the amount of an Eligible Account (which shall be the Dollar
Equivalent at such time of any amount denominated in C$), the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the Borrowers may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
Borrowers to reduce the amount of such Account.  Standards of eligibility may be
changed from time to time solely by the Administrative Agent in the exercise of
its Permitted Discretion, with any such changes which are more restrictive to be
effective three (3) days after delivery of notice thereof to the Borrowers and
the Lenders.

 

“Eligible Equipment” means the equipment owned by a Borrower and meeting each of
the following requirements:

 

(a)           such Borrower has good title to such equipment;

 

(b)           such Borrower has the right to subject such equipment to a Lien in
favor of the US Collateral Agent; such equipment is subject to a first priority
perfected Lien in favor of the US Collateral Agent subject to Permitted Senior
Encumbrances and is free and clear of all other

 

24

--------------------------------------------------------------------------------


 

Liens of any nature whatsoever (except for Permitted Senior Encumbrances and
other Permitted Encumbrances which other Permitted Encumbrances do not have
priority over the Lien in favor of the US Collateral Agent);

 

(c)           the full purchase price for such equipment has been paid by such
Borrower;

 

(d)           such equipment is located on premises (i) owned by a US Borrower,
which premises are subject to a first priority perfected Lien in favor of the US
Collateral Agent, or (ii) leased by such Borrower where (x) the lessor has
delivered to the US Collateral Agent a Collateral Access Agreement or (y) a Rent
Reserve with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion;

 

(e)           such equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by such Borrower in the
ordinary course of business of such Borrower;

 

(f)            such equipment is not subject to any agreement which restricts
the ability of such Borrower to use, sell, transport or dispose of such
equipment or which restricts the US Collateral Agent’s ability to take
possession of, sell or otherwise dispose of such equipment;

 

(g)           such equipment does not constitute “fixtures” under the applicable
laws of the jurisdiction in which such equipment is located; and

 

(h)           with respect to which any covenant, representation, or warranty
contained in this Agreement or any Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority.

 

“Eligible Inventory” means, at any time, the Inventory of the Borrowers which
the Administrative Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder.  Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

 

(a)           which is not subject to a first priority perfected Lien in favor
of the US Collateral Agent or the Canadian Collateral Agent (as applicable)
subject in each case to Permitted Senior Encumbrances;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
US Collateral Agent or the Canadian Collateral Agent and (ii) Permitted Senior
Encumbrances and other Permitted Encumbrances which other Permitted Encumbrances
do not have priority over the Lien in favor of the US Collateral Agent or the
Canadian Collateral Agent (as applicable);

 

(c)           which is, in the Administrative Agent’s opinion, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

 

25

--------------------------------------------------------------------------------


 

(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or any Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;

 

(e)           in which any Person other than a Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)            which is not finished goods or which constitutes work-in-process
(other than work-in-process inventory expressly included in the definition of
the term US Borrowing Base or Canadian Borrowing Base, as applicable), raw
materials, inactive, spare or, except as expressly included in the definition of
the term US Borrowing Base or Canadian Borrowing Base (as applicable),
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;

 

(g)           which is not located in the U.S. or in Canada or which is in
transit with a common carrier from vendors and suppliers;

 

(h)           which is located in any location leased by a Borrower unless
(i) the lessor has delivered to the US Collateral Agent or the Canadian
Collateral Agent (as applicable) a Collateral Access Agreement or (ii) a Rent
Reserve with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion;

 

(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the US
Collateral Agent or the Canadian Collateral Agent (as applicable) a Collateral
Access Agreement and such other documentation as the US Collateral Agent or the
Canadian Collateral Agent (as applicable) may require or (ii) an appropriate
Reserve has been established by the Administrative Agent in its Permitted
Discretion;

 

(j)            which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(k)           which is a discontinued product or component thereof;

 

(l)            which is the subject of a consignment by a Borrower as consignor;

 

(m)          which is perishable;

 

(n)           which contains or bears any intellectual property rights licensed
to a Borrower unless the US Collateral Agent or the Canadian Collateral Agent
(as applicable) is satisfied that it may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement;

 

26

--------------------------------------------------------------------------------


 

(o)           which is not reflected in a current perpetual inventory report of
the Borrowers;

 

(p)           with respect to Inventory consisting of rental equipment or
rolling stock, which (x) is not in good working order and condition (ordinary
wear and tear excepted), or (y) is subject to any agreement (other than a short
term rental agreement entered into in the ordinary course of the Borrowers’
business) which restricts the ability of the Borrowers to use, sell, transport
or dispose of such equipment or which restricts the US Collateral Agent’s or the
Canadian Collateral Agent’s (as applicable) ability to take possession of, sell
or otherwise dispose of such equipment;

 

(q)           which is subject to repossession under the Bankruptcy and
Insolvency Act (Canada) except to the extent that the applicable vendor has
entered into an agreement with the Canadian Collateral Agent waiving its right
to repossession, which agreement shall be acceptable to the Administrative
Agent;

 

(r)            which the Administrative Agent otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever; or

 

(s)           which is Export-Related Inventory.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrowers or a Borrower Representative shall
notify the Administrative Agent thereof on and at the time of submission of the
next US Borrowing Base Certificate, Export-Related Borrowing Base Certificate or
Canadian Borrowing Base Certificate.  Standards of eligibility may change from
time to time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes which are more restrictive to be effective
three (3) days after delivery of notice thereof to a Borrower Representative and
the Lenders.

 

“Eligible Mortgaged Real Property” means the Real Property owned by a Borrower
described on Schedule 3.5, and the Real Property owned by a Borrower that is
described by the Borrowers to the Administrative Agent or the Canadian
Administrative Agent, as the case may be, on or prior to March 31, 2012 and upon
the Administrative Agent’s and the Canadian Administrative Agent’s receipt of
such information Schedule 3.5 shall be deemed to be amended to include such Real
Property, in each case for which each of the following statements is accurate
and complete (and each Borrower by including such Real Property in the Fixed
Asset Component of the US Borrowing Base or the Canadian Borrowing Base (as
applicable) shall be deemed to represent and warrant to the Agents, the Issuing
Bank and each Lender the accuracy and completeness of such statements):

 

(a)           such Borrower holds good and marketable title to the Real
Property;

 

(b)           the Real Property is subject to a first priority perfected
security interest in favor of the US Collateral Agent or the Canadian Collateral
Agent (as applicable), subject in each case to Permitted Senior Encumbrances,
securing the Secured Obligations; and

 

(c)           the Real Property is not subject to any Lien, except for Permitted
Encumbrances and Liens in favor of the US Collateral Agent or the Canadian
Collateral Agent (as applicable) securing the Secured Obligations.

 

27

--------------------------------------------------------------------------------


 

“EMDSI” has the meaning set forth in the initial paragraph hereof.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

28

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means any Subsidiary of the Company which is not a Loan
Party.  The Excluded Subsidiaries on the date hereof are Stewart & Stevenson
Truck Holdings LLC, Stewart & Stevenson de Venezuela, S.A., Transmissiones y
Embragues, S.A., Stewart & Stevenson de las Americas Colombia Ltda. and
Stewart & Stevenson Hong Kong Limited.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise taxes imposed on
or measured by net income of any Agent, any Lender, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
the Borrowers (i)(A) by the United States of America, or by any jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or (B) that are Other Connection Taxes, or (ii) in the case of
any Lender, in which its applicable lending office is located; (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located; (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.20(b)), any withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding Taxes pursuant to
Section 2.18(a), or (ii) is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.18(f); and (d) U.S. federal withholding taxes
imposed under FATCA. Notwithstanding the foregoing, “Excluded Taxes” shall not
include withholding taxes attributable to any amount payable by a US Loan Party
pursuant to the Guarantee, a Security Agreement or any other Loan Document in
respect of the Obligations of a Canadian Loan Party.

 

“Ex-Im Bank” means The Export-Import Bank of the United States and its
successors and assigns.

 

“Existing Borrowers” has the meaning given such term in the recitals hereto.

 

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

 

“Export-Related Accounts Receivable” has the meaning assigned to such term in
the US Security Agreement.

 

“Export-Related Borrowing Base” has the meaning given to such term in the
Export-Related Loan Agreement.

 

“Export-Related Borrowing Base Certificate” means a certificate, signed and
certified as accurate and complete by a Financial Officer of the Borrower
Representative US, in form and substance acceptable to the Administrative Agent
in its Permitted Discretion.

 

29

--------------------------------------------------------------------------------


 

“Export-Related Collection Account” has the meaning assigned to such term in the
US Security Agreement.

 

“Export-Related Financing Documents” shall mean the “Financing Documents” as
defined in the Export-Related Loan Agreement, each to be in form and substance
satisfactory to Administrative Agent in its Permitted Discretion.

 

“Export-Related General Intangibles” has the meaning assigned to such term in
the US Security Agreement.

 

“Export-Related Inventory” has the meaning assigned to such term in the US
Security Agreement.

 

“Export-Related Lender” means JPMorgan Chase Bank, N.A. as the lender under the
Export-Related Loan Agreement, and its successors and assigns in such capacity.

 

“Export-Related Loan Agreement” means that certain Fast Track Export Loan
Agreement dated as of October 31, 2010 by and among the US Borrowers and the
Export-Related Lender, as the same may be amended, restated, or otherwise
modified from time to time.

 

“Export-Related Obligations” shall mean all “Borrowers’ Obligations” as defined
in the Export-Related Loan Agreement.

 

“Export-Related Priority Collateral” means the Export-Related Accounts
Receivable, the Export-Related General Intangibles and the Export-Related
Inventory and Proceeds of the same.

 

“Export-Related Reserve” means a Borrowing Base Reserve which, at any time,
shall be in an amount equal to ten percent (10%) of the Export-Related
Obligations then outstanding.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

 

“Fee Letter” means one or more letter agreements regarding fees, executed by
Chase and/or certain of its Affiliates and accepted and agreed to by the Company
as the same have been or may hereafter be amended from time to time.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

30

--------------------------------------------------------------------------------


 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.  Unless otherwise specified, all
references to a Financial Officer herein means a Financial Officer of all
Borrowers.

 

“Fixed Asset Collateral” means Collateral constituting (a) the Eligible
Mortgaged Real Property described in Schedule 3.5, and the Eligible Mortgaged
Real Property that is identified by the Borrowers to the Administrative Agent or
the Canadian Administrative Agent, as the case may be, on or prior to March 31,
2012 and upon the Administrative Agent or the Canadian Administrative Agent’s
receipt of such information Schedule 3.5 shall be deemed to be amended to
include such Real Property, in each case, together with any fixtures thereon,
and (b) Eligible Equipment, in each case owned by a US Borrower or a Canadian
Borrower.

 

“Fixed Asset Component Limit” means $50,000,000.

 

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense (including the interest component of Capital Lease
Obligations), plus scheduled principal payments on Indebtedness made during such
period (including the principal component of Capital Lease Obligations but which
shall exclude mandatory prepayments made pursuant to Section 2.11(d)), plus
dividends or distributions paid in cash during such period (other than dividends
or distributions paid from a Borrower or Subsidiary of a Borrower to a
Borrower), all calculated for the Borrowers and their Subsidiaries on a
consolidated basis.

 

“Fixed Charge Coverage Ratio” means, with reference to any period, the ratio of
the following calculated for such period:  (a) EBITDA minus Non-Financed Capital
Expenditures minus income tax expenses paid in cash to (b) Fixed Charges, all
calculated for the Borrowers and their Subsidiaries other than any Excluded
Subsidiary on a consolidated basis in accordance with GAAP.

 

“Foreign Lender” means, in respect of a Borrower, any Agent, any Lender or the
Issuing Bank or other recipient of any payment hereunder by or on account of
such Borrower that is organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes.  For purposes of this
definition, (a) the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(b) Canada and each province and territory thereof shall be deemed to constitute
a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
Canada, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

31

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.1.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hyster” means the Hyster Company, Hyster Credit Company and their Affiliates.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not more than ninety (90) days
overdue), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all reimbursement or similar obligations including interest thereon,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all reimbursement or similar
obligations including interest thereon, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out and (l) any other Off-Balance Sheet Liability.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

32

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.3(b).

 

“Interest Election Request” means a request by a Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.8.

 

“Interest Expense” means, with reference to any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrowers and their Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrowers and their Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrowers and
their Subsidiaries for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) and any Canadian Prime Rate Loan, the first day of each calendar
month in arrears in respect of the previous calendar month, upon any prepayment
due to acceleration and the Maturity Date (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, upon any prepayment due to acceleration
and the Maturity Date, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as a Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreements.

 

“Inventory Advance Percentage” means, with respect to a particular category of
the Borrowers’ Eligible Inventory, the percentage calculated by dividing (a) 85%
(or, in the case of

 

33

--------------------------------------------------------------------------------


 

the US Borrowers’ Eligible Inventory consisting of rental equipment (other than
rolling stock), 90%) of the Net Orderly Liquidation Value of such Inventory as
determined pursuant to the most recent Inventory appraisal conducted by the
Administrative Agent pursuant to Section 5.12 hereof by (b) the book value of
such Inventory as of such appraisal date.

 

“Inventory Limit” shall mean $150,000,000 (subject to an upward adjustment on a
dollar for dollar basis not to exceed $200,000,000 upon any increase in the
Revolving Commitments pursuant to Section 2.24 hereof).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.6(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.14.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the US
Borrowers at such time.  The LC Exposure of any US Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Collateral Account” has the meaning assigned to such term in Section 2.6(j).

 

“LC Shortfall Amount” means an amount equal to the difference of (x) the amount
of LC Exposure at such time, less (y) the amount on deposit in the LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties.

 

“Lender Priority Collateral” means all US Borrowers’ Collateral other than the
Export-Related Priority Collateral.

 

“Lender Update” means the Confidential Information Memorandum dated
November 2011 and the Management Presentation dated November 16, 2011, in each
case relating to the Borrowers and the Transactions.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender, but does not include the
Export-Related Lender.

 

34

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued pursuant to the Existing
Credit Agreement or this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the period of four consecutive fiscal quarters ended on
such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/16 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the above, to the extent
that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR
Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents and
all other agreements, instruments, documents and certificates identified in
Section 4.1 executed and delivered to, or in favor of, any Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to any Agent or any Lender in
connection with this Agreement or the transactions contemplated thereby.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party.

 

35

--------------------------------------------------------------------------------


 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means the US Loan Parties and the Canadian Loan Parties.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

 

“Manufacturing Division” means the operating divisions of the Borrowers
(formerly known as the engineered products division) engaged in the design,
manufacturing, service and sale of equipment for coiled tubing, acidizing,
fracturing, pumping (including nitrogen pumping equipment), railcar movers,
seismic equipment systems, silicon controlled rectifiers and switchgear
equipment.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the US Collateral Agent’s or the Canadian Collateral Agent’s (as
applicable) Liens (on behalf of itself, the other Agents, the Lenders, the
Export-Related Lender and the Other Secured Parties) on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Agents, the Issuing Bank, the Lenders or the Export-Related Lender thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans, the B/As and
Letters of Credit), obligations in respect of the Export-Related Loan Agreement
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrowers and their Subsidiaries in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means the earliest of (a) December 23, 2016, (b) the Senior
Notes Trigger Date if either of the following conditions are not satisfied by
such date: (i) such Senior Notes are not repaid, repurchased, or defeased in
full, or refinanced or extended to have a scheduled maturity date at least
ninety (90) days after December 23, 2016 or (ii) the sum of (x) the Availability
Block and (y) the principal amount of the Senior Notes subject to the Noteholder
Agreement, each as established in accordance with the terms and conditions set
forth in Section 2.26 is not less than the principal amount of the Senior Notes
then outstanding and (c) any date on which the Commitments are reduced to zero
or otherwise terminated pursuant to the terms hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.11.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the US Collateral Agent or the Canadian
Collateral Agent to secure

 

36

--------------------------------------------------------------------------------


 

the Canadian Secured Obligations or the US Secured Obligations (as applicable)
on Real Property of a Loan Party, including any amendment, modification or
supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrowers and their Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of a
Borrower or is merged into or consolidated with a Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of a Borrower) in which a Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by a
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of any Borrower (other than
another Borrower or a Loan Guarantor) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, including,
without limitation, Eligible Inventory consisting of rental equipment, of any
Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

“New Lender” has the meaning assigned to such term in Section 2.24.

 

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.24 and accepted by the Administrative Agent in the
form of Exhibit H, or any other form approved by the Administrative Agent.

 

37

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” has the meaning assigned to such term in Section 9.2(d).

 

“Non-Financed Capital Expenditures” means Capital Expenditures made by any Loan
Party which are not financed pursuant to the incurrence of Indebtedness, the
issuance of Equity Interests or receipt of an equity contribution, a Capitalized
Lease Obligation or a Loan.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.12.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Noteholder Agreement” has the meaning assigned to such term in Section 2.26.

 

“Notice of Business Activities Report” has the meaning assigned to such term in
the definition of “Eligible Accounts”.

 

“Obligated Party” has the meaning assigned to such term in Section 10.3.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agents, the Issuing Bank or any indemnified party
arising under the Loan Documents.

 

“OFAC” has the meaning assigned to such term in Section 3.26.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases and Capital Lease Obligations).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Secured Parties” means all of the Lenders and the Affiliates of the
Lenders to whom Banking Service Obligations and/or Swap Obligations are owed.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.20(b)).

 

38

--------------------------------------------------------------------------------


 

“Overadvances” means collectively the US Overadvances and the Canadian
Overadvances.

 

“Participant” has the meaning set forth in Section 9.4.

 

“Participant Register” has the meaning assigned to such term in Section 9.4(c).

 

“Participation Agreement” means a participation agreement entered into by the
Export-Related Lender and a US Lender, as a participant, in the form of
Exhibit L or any other form approved by the Export-Related Lender and the
applicable US Lender.

 

“Parts Inventory Limit” means $50,000,000.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means that certain Perfection Certificate dated
January 25, 2006, executed by each Borrower and addressed to the US Collateral
Agent.

 

“Perfection Certificate Update” means a Certificate from a Responsible Officer
of the Borrowers in the form of Exhibit I hereto to be delivered to the US
Collateral Agent and the Canadian Collateral Agent monthly pursuant to
Section 5.1(q) hereof and setting forth all changes that would be required to be
made to the Perfection Certificate (as updated pursuant to any prior Perfection
Certificate Updates) to cause the Perfection Certificate to be accurate and
complete if reissued as of the last day of the month immediately preceding the
month in which the Perfection Certificate Update is required to be delivered
pursuant to Section 5.1(q) hereof.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)           such Acquisition is not a hostile or contested acquisition;

 

(b)           the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the date of this Agreement
and any business activities that are substantially similar, related, or
incidental thereto;

 

(c)           both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except (i) any such representation or warranty which relates
to a specified prior date and (ii) to the extent the Administrative Agent and
the Lenders have been notified in writing by the Loan Parties that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty)
and no Default or Event of Default exists, will exist, or would result
therefrom;

 

39

--------------------------------------------------------------------------------


 

(d)           as soon as available, but in any event adequately prior to such
Acquisition in order to allow the Administrative Agent time to review the
information provided to the Lenders under clause (ii) below, for Acquisitions
with a purchase price greater than $5,000,000, the Borrowers shall provide, the
Lenders (i) notice of such Acquisition and (ii) a copy of all business and
financial information reasonably requested by the Administrative Agent including
pro forma financial statements, statements of cash flow, and Availability
projections;

 

(e)           if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the US Borrowing
Base, the Export-Related Borrowing Base or the Canadian Borrowing Base, the
Administrative Agent shall have conducted an audit and field examination of such
Accounts and Inventory to its satisfaction, and all appropriate Lien filings and
collateral documentation, including Collateral Access Agreements, have been duly
completed, executed and delivered to the Administrative Agent;

 

(f)            [Intentionally Reserved.]

 

(g)           if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of a Borrower and, to the extent required by
Section 5.14, a Loan Party pursuant to the terms of this Agreement;

 

(h)           if such Acquisition is an acquisition of assets located primarily
in the United States, the Acquisition is structured so that a Borrower shall
acquire such assets;

 

(i)            if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(j)            no Loan Party shall, as a result of or in connection with any
such Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(k)           in connection with an Acquisition of the Equity Interests in any
Person, all Liens on property of such Person shall be terminated unless
permitted pursuant to Section 6.2(e), or the Administrative Agent in its sole
discretion consents otherwise, and in connection with an Acquisition of the
assets of any Person, all Liens on such assets shall be terminated;

 

(l)            the Fixed Charge Coverage Ratio for the Borrowers (after giving
effect to such Acquisition) shall be greater than 1.25 to 1.00 for the most
recently completed twelve month period assuming that for purposes of calculating
the Fixed Charge Coverage Ratio for such period (calculated on a pro forma basis
in a manner acceptable to the Administrative Agent) such Acquisition occurred on
the first day of such applicable period;

 

(m)          Each Borrower shall certify (and provide the Administrative Agent
with pro forma and projected calculations in form and substance reasonably
satisfactory to the Administrative Agent), on its behalf and on behalf of the
other Borrowers, to the Administrative Agent and the Lenders that, immediately
after giving effect to the completion of such Acquisition and for next
succeeding twelve month period, Availability will not be less than the greater
of (i) $25,000,000 or (ii) 10% of the US Revolving Commitments at such time, in
each

 

40

--------------------------------------------------------------------------------


 

case,  on a pro forma basis (calculated in a manner acceptable to the
Administrative Agent and assuming all past due accounts payable of the Borrowers
have been paid in full in cash and no accounts payable of the Borrowers are
allowed to become past due during such twelve month period thereafter) which
includes all consideration given in connection with such Acquisition, other than
Equity Interests in the Company delivered to the seller(s) in such Acquisition,
as having been paid in cash at the time of making such Acquisition; and

 

(n)           no Default or Event of Default exists or would result therefrom.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;

 

(b)           carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
vendors’, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in compliance with
Section 5.4;

 

(c)           (i) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations and (ii) pledges and deposits securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit, bank guarantees or similar
instruments for the benefit of) insurance carriers providing property, casualty
or liability insurance to any Loan Party;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way, restrictive
covenants, encroachments, protrusions and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Borrower or any Subsidiary including without limitation any defects and
encumbrances noted and disclosed in a mortgage’s title insurance policy issued
in favor of and delivered to the US Collateral Agent or the Canadian Collateral
Agent (as applicable) in connection with any Mortgage and any state of facts
disclosed on any survey referenced in any such title policy and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided
further that

 

41

--------------------------------------------------------------------------------


 

the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

 

(g)           any interest of a consignor in goods held by any Loan Party on
consignment provided that such goods are held on consignment in the ordinary
course of business and in compliance with this Agreement;

 

(h)           any leasehold interest or title of a lessor or sublessor under any
leases or subleases entered into by any Loan Party in the ordinary course of
business and in compliance with this Agreement;

 

(i)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, or (ii) relating to purchase orders and other
agreements entered into with customers in the ordinary course of business and in
compliance with this Agreement;

 

(j)            licenses or sublicenses of intellectual property granted by any
Loan Party in the ordinary course of business and in compliance with this
Agreement;

 

(k)           Liens solely on any cash earnest money deposits made by any Loan
Party or any of their Subsidiaries in connection with any letter of intent or
purchase agreement with respect to the purchase of assets or property by a Loan
Party which is permitted hereunder;

 

(m)          Liens arising from precautionary UCC financing statements regarding
operating leases; and

 

(n)           Liens in favor of Deutz, Hyster and Detroit Diesel encumbering
inventory and equipment (and the proceeds thereof) purchased by Borrowers from
Deutz, Hyster and Detroit Diesel;

 

provided that (i) the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, and (ii) to the extent the term “Permitted Encumbrances”
is being used with reference to assets which are Export-Related Priority
Collateral, “Permitted Encumbrances” shall mean “Permitted Liens” as such term
is defined in the Export-Related Financing Documents.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 360 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed

 

42

--------------------------------------------------------------------------------


 

with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)           shares of mutual funds whose investment guidelines restrict
substantially all of such funds’ investments in securities of the types
described in clauses (a) through (d) above;

 

(f)            money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(g)           investments in (i) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the
government of Canada or of any Canadian province (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
government of Canada or of such Canadian province), in each case maturing within
one year from the date of acquisition thereof; (ii) commercial paper maturing
within 360 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from CBRS Inc., Dominion Bond
Rating Service, Moody’s or S&P; (iii) certificates of deposit, banker’s
acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Canadian office of any commercial
bank organized under the laws of Canada or of any Canadian province which has a
combined capital surplus and undivided profits of not less than C$600,000,000;
and (iv) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above.

 

“Permitted Fixed Asset Disposition” means sales, assignments, leases, licenses,
transfers, exchanges or other dispositions of or the pledge or grant of a
security interest in (a) any Real Property together with any fixtures thereon
resulting in Net Proceeds to a Borrower in an amount greater than or equal to
eighty-five percent (85%) of the appraisal value of such Real Property received
by and used by the Administrative Agent or the Canadian Administrative Agent, as
applicable, in the establishment of the US Fixed Asset Component and the
Canadian Fixed Asset Component, or (b) any Equipment of the Borrowers, in each
case to the extent permitted under Section 6.5.

 

“Permitted Senior Encumbrances” means (a) Liens described in clauses (a) and
(b) of the definition of “Permitted Encumbrances” in each case securing amounts
which are not past due, and (b) Liens in favor of Deutz, Hyster and Detroit
Diesel encumbering inventory and equipment (and the proceeds thereof) purchased
by the Borrowers from Deutz, Hyster and Detroit Diesel.

 

43

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
business trust, individual or family trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (including, but not limited to, an employee pension benefit plan, such as
a foreign plan, which is not subject to the provisions of ERISA), which (i) is
currently or hereafter sponsored, maintained or contributed to by any Loan Party
or an ERISA Affiliate, or (ii) was at any time during the six preceding fiscal
years sponsored, maintained or contributed to by any Loan Party or an ERISA
Affiliate.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party,
other than dispositions described in Section 6.5(a), (b), (c), (d) or (f) to the
extent excluded in clause (b) below) and other than such sales, transfers or
other dispositions resulting in no more than $1,000,000 in Net Proceeds per
event and less than $2,000,000 in Net Proceeds in any four consecutive fiscal
quarters of the Company); or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $1,000,000; or

 

(c)           the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.1.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase or its parent as its prime rate (which is not necessarily the
lowest rate charged to any customer); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Proceeds” has the meaning assigned to such term in the Security Agreements.

 

“Projections” has the meaning assigned to such term in Section 5.1(f).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Protective Advances” means collectively the US Protective Advances and the
Canadian Protective Advances.

 

“Qualified Public Offering” means the first underwritten public offering
pursuant to an effective registration statement under the Securities Act of
1933, as amended, covering the offer and sale of Equity Interests in the Company
on a firm commitment basis in which the aggregate Net Proceeds received by the
Company at the public offering price is at least $75,000,000.

 

44

--------------------------------------------------------------------------------


 

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

 

“Register” has the meaning set forth in Section 9.4.

 

“Related Affiliate” shall mean (a) with respect to any US Revolving Lender, such
Lender’s Affiliates which are a Canadian Revolving Lender hereunder if any, and
(b) with respect to any Canadian Revolving Lender, such Lender’s Affiliates
which are a US Revolving Lender hereunder if any.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rent Reserve” means a reserve equal to four (4) months of rental obligations
for each parcel of Real Property leased by a Borrower at which Eligible
Inventory is located and, with respect to any store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to
four (4) months’ rent at such store, warehouse distribution center, regional
distribution center or depot, in each case with respect to which the applicable
landlord, warehouseman or bailee has not provided a Collateral Access Agreement.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time.  In
addition to the foregoing, so long as there are two or more Lenders party to
this Agreement, Required Lenders must include at least two Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means the Borrowing Base Reserves and the Commitment Reserves,
collectively.

 

45

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any limited liability company or
corporation, the chairman of the board, the president, any vice president, the
chief executive officer or the chief operating officer, or any equivalent
officer (regardless of his or her title), and, in respect of financial or
accounting matters, a Financial Officer.  Unless otherwise specified, all
references to a Responsible Officer herein means a Responsible Officer of all
Borrowers.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Borrower or any option, warrant or other right
to acquire any such Equity Interests in any Borrower.

 

“Revolving Commitments” means, collectively, the US Revolving Commitments and
the Canadian Revolving Commitments.

 

“Revolving Exposure” means, at any time for each Revolving Lender, the sum of
such Lender’s US Revolving Exposure and Canadian Revolving Exposure at such
time.

 

“Revolving Lenders” means, collectively, the US Revolving Lenders and the
Canadian Lenders.

 

“Revolving Loans” means, collectively, the US Revolving Loans and the Canadian
Revolving Loans.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Secured Obligations” means the US Secured Obligations and the Canadian Secured
Obligations.

 

“Security Agreements” means, collectively, the US Security Agreement and the
Canadian Security Agreement.

 

“Senior Notes” means the 10% Senior Unsecured Notes due 2014 issued by the
Company on or about July 6, 2006 in the aggregate principal amount of
$150,000,000 having the terms set forth in the Senior Notes Indenture.

 

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture, and
each other material document, instrument or agreement to which the Company or
any of its Subsidiaries is or may hereafter become a party pertaining to the
Senior Notes.

 

“Senior Notes Indenture” means the Indenture dated July 6, 2006, by and between
the Company and Wells Fargo Bank, National Association as Trustee setting forth
certain terms and conditions of certain of the Senior Notes.

 

46

--------------------------------------------------------------------------------


 

“Senior Notes Offering” means the offering by the Company and SSC, as co-issuers
of the Senior Notes pursuant to the terms and conditions of the Senior Notes
Offering Memorandum.

 

“Senior Notes Offering Memorandum” means the Offering Memorandum dated June 29,
2006 setting forth the terms and conditions of the Senior Notes Offering.

 

“Senior Notes Trigger Date” means May 16, 2014, which is the date that is sixty
(60) days prior to the scheduled Maturity date of the Senior Notes as in effect
on the Effective Date.

 

“Settlement” has the meaning assigned to such term in Section 2.5(g).

 

“Special Vendor Payable Reserve” means a reserve established by the
Administrative Agent in its Permitted Discretion in an amount equal to the
accounts payable owed by Borrowers to Deutz, Hyster and Detroit Diesel less
(calculated separately for each such vendor) the amount of accounts owed by each
such vendor to a Borrower in respect of warranty work performed by such Borrower
and which are not more than sixty (60) days past the original invoice date.

 

“Spot Exchange Rate” means, on any day, the spot rate at which Dollars are
offered on such day by Chase Canada in Toronto, Ontario, Canada for C$ at
approximately 11:00 a.m. (Toronto, Ontario, Canada time).

 

“SS Canada” has the meaning set forth in the initial paragraph hereof.

 

“SSC” has the meaning set forth in the initial paragraph hereof.

 

“SSDH” has the meaning set forth in the initial paragraph hereof.

 

“SSMH” has the meaning set forth in the initial paragraph hereof.

 

“SSMT” has the meaning set forth in the initial paragraph hereof.

 

“SSPP” has the meaning set forth in the initial paragraph hereof.

 

“SSPS” has the meaning set forth in the initial paragraph hereof.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

47

--------------------------------------------------------------------------------


 

“Subject Borrower” has the meaning assigned to such term in
Section 2.23(b) hereof.

 

“Subject Canadian Borrower” has the meaning assigned to such term in
Section 2.23(d) hereof.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in writing to payment of the Secured
Obligations to the satisfaction of the Administrative Agent and the Canadian
Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company or a Loan Party, as applicable.

 

“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposure and unused Revolving Commitments
representing 75% or more of the sum of the total Revolving Exposure and unused
Revolving Commitment.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans.  The Swingline Exposure of any US Revolving
Lender at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

48

--------------------------------------------------------------------------------


 

“Swingline Loan” means a Loan made pursuant to Section 2.5.

 

“Syndication Agent” means Wells Fargo Capital Finance, LLC, in its capacity as
syndication agent for the Lenders hereunder, and its successors and assigns in
such capacity.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees or other charges imposed by any Governmental
Authority, including any interest, additions to taxes or penalties applicable
thereto.

 

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Borrowers and their Subsidiaries for borrowed money at such
date, determined on a consolidated basis in accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof, the drawing and acceptance of B/As and the issuance of
Letters of Credit hereunder.

 

“True-Up Loans” has the meaning given such term in the recitals hereto.

 

“Type”, when used in reference to any Loan (other than a B/A Loan) or Borrowing
(other than a B/A Borrowing), refers to whether the rate of interest on such
Loan, or on the Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBO Rate, the Alternate Base Rate or the Canadian Prime Rate, and
when used in reference to a B/A refers to a B/A Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.  In
addition, “UCC” means with respect to the Canadian Loan Parties or any
Collateral of the Canadian Loan Parties subject thereto, the Personal Property
Security Act or similar legislation as from time to time in effect in the
province of Alberta or any other province the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“US Availability” means, at any time, an amount equal to (a) the lesser of the
total US Revolving Commitments and the US Borrowing Base minus (b) the US
Commitment Reserves minus (c) the aggregate US Revolving Exposure of all US
Revolving Lenders (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding US
Loans if applicable) minus (d) the Availability Block.

 

“US Base Rate (Canada)” means, for any day, a rate per annum equal to the
greater of (a) the annual rate of interest announced by Chase Canada and in
effect as its base rate at its

 

49

--------------------------------------------------------------------------------


 

principal office in Toronto, Ontario on such day for determining interest rates
on US Dollar-denominated commercial loans made in Canada, (b) the Federal Funds
Effective Rate if effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
for a one month interest period appearing on the Reuters Screen LIBOR01 Page (or
on any successor or substitute page) on such day plus 1%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the US Base Rate (Canada) due to a change in the
rate referred to in clause (a) above, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the rate referred to in clause (a) above, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“US Borrower” or “US Borrowers” means (a) the Company, SSDH, SSPP, SSPS, SSC,
SSMH, SSMT and EMDSI as of the Effective Date, (b) each of the Borrowers’ US
Subsidiaries that becomes a Borrower under this Agreement pursuant to
Section 5.14 and (c) each of their successors and assigns.

 

“US Borrowing Base” means, at any time, the sum of (a) 85% of the US Borrowers’
Eligible Accounts at such time, plus (b) the lesser of (i) the US Inventory
Limit, and (ii) the sum of the following:

 

(1)           the lesser of (A) 65% of the Base Value of the US Borrowers’
Eligible Inventory consisting of primary finished goods of the US Borrowers’
Manufacturing Division, and (B) the sum of (x) the Inventory Advance Percentage
of the US Borrowers’ Eligible Inventory consisting of primary finished goods of
the US Borrowers’ Manufacturing Division, plus (y) the book value of the US
Borrowers’ Eligible Inventory consisting of primary finished goods of the US
Borrowers’ Manufacturing Division purchased after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, minus (z) the book
value of the US Borrowers’ Eligible Inventory consisting of primary finished
goods of the US Borrowers’ Manufacturing Division sold, retired or otherwise
disposed of and depreciated after the date of the Inventory appraisal used to
determine the Inventory Advance Percentage, plus

 

(2)           the lesser of (A) 65% of the Base Value of the US Borrowers’
Eligible Inventory consisting of engine and transmission units of the US
Borrowers’ Distribution Division, and (B) the sum of (x) the Inventory Advance
Percentage of the US Borrowers’ Eligible Inventory consisting of engine and
transmission units of the US Borrowers’ Distribution Division, plus (y) the book
value of the US Borrowers’ Eligible Inventory consisting of engine and
transmission units of the US Borrowers’ Distribution Division purchased after
the date of the Inventory appraisal used to determine the Inventory Advance
Percentage, minus (z) the book value of the US Borrowers’ Eligible Inventory
consisting of engine and transmission units of the US Borrowers’ Distribution
Division sold, retired or otherwise disposed of and depreciated after the date
of the Inventory appraisal used to determine the Inventory Advance Percentage,
plus

 

(3)           the lesser of (A) the US Parts Inventory Limit, and (B) the sum of
the following:

 

(I)            the lesser of (A) 65% of the Base Value of the US Borrowers’
Eligible Inventory consisting of active parts of the US Borrowers’ Distribution
Division, and (B) the sum of (x) the

 

50

--------------------------------------------------------------------------------


 

Inventory Advance Percentage of the US Borrowers’ Eligible Inventory consisting
of active parts of the US Borrowers’ Distribution Division, plus (y) the book
value of the US Borrowers’ Eligible Inventory consisting of active parts of the
US Borrowers’ Distribution Division purchased after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, minus (z) the book
value of the US Borrowers’ Eligible Inventory consisting of active parts of the
US Borrowers’ Distribution Division sold, retired or otherwise disposed of and
depreciated after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, plus

 

(II)           the lesser of (A) 65% of the Base Value of the US Borrowers’
Eligible Inventory consisting of parts of the US Borrowers’ Manufacturing
Division, and (B) the sum of (x) the Inventory Advance Percentage of the US
Borrowers’ Eligible Inventory consisting of parts of the US Borrowers’
Manufacturing Division, plus (y) the book value of the US Borrowers’ Eligible
Inventory consisting of parts of the US Borrowers’ Manufacturing Division
purchased after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, minus (z) the book value of the US Borrowers’
Eligible Inventory consisting of parts of the US Borrowers’ Manufacturing
Division sold, retired or otherwise disposed of and depreciated after the date
of the Inventory appraisal used to determine the Inventory Advance Percentage.

 

, plus

 

(4)           the least of (A) $2,500,000, (B) 65% of the Base Value of the US
Borrowers’ Eligible Inventory consisting of dirty cores, and (C) the sum of
(x) the Inventory Advance Percentage of the US Borrowers’ Eligible Inventory
consisting of dirty cores, plus (y) the book value of the US Borrowers’ Eligible
Inventory consisting of dirty cores purchased after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, minus (z) the book
value of the US Borrowers’ Eligible Inventory consisting of dirty cores sold,
retired or otherwise disposed of and depreciated after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, plus

 

(5)           the lesser of (A) 65% of the Base Value of the US Borrowers’
Eligible Inventory consisting of custom built work-in-process of the US
Borrowers’ Distribution Division, and (B) the sum of (x) the Inventory Advance
Percentage of the US Borrowers’ Eligible Inventory consisting of custom built
work-in-process of the US Borrowers’ Distribution Division, plus (y) the book
value of the US Borrowers’ Eligible Inventory consisting of custom built
work-in-process of the US Borrowers’ Distribution Division purchased or
manufactured after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, minus (z) the book value of the US Borrowers’
Eligible Inventory consisting of custom built work-in-process of the US
Borrowers’ Distribution Division sold, retired or otherwise disposed of and
depreciated after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, plus

 

(6)           the lesser of (A) 65% of the Base Value of the US Borrowers’
Eligible Inventory consisting of identifiable work-in-process of the US
Borrowers’ Manufacturing Division, and (B) the sum of (x) the Inventory Advance
Percentage of the US Borrowers’ Eligible Inventory consisting of identifiable
work-in-process of the US Borrowers’ Manufacturing Division, plus (y) the book
value of the US Borrowers’ Eligible Inventory consisting of identifiable
work-in-process of the US Borrowers’ Manufacturing Division purchased or
manufactured after the date

 

51

--------------------------------------------------------------------------------


 

of the Inventory appraisal used to determine the Inventory Advance Percentage,
minus (z) the book value of the US Borrowers’ Eligible Inventory consisting of
identifiable work-in-process of the US Borrowers’ Manufacturing Division sold,
retired or otherwise disposed of and depreciated after the date of the Inventory
appraisal used to determine the Inventory Advance Percentage, plus

 

(7)           the lesser of (A) $45,000,000 and (B) the sum of (x) the Inventory
Advance Percentage of the US Borrowers’ Eligible Inventory consisting of rental
equipment (other than rolling stock), plus (y) the book value of the US
Borrowers’ Eligible Inventory consisting of rental equipment (other than rolling
stock) purchased after the date of the Inventory appraisal used to determine the
Inventory Advance Percentage, minus (z) the book value of the US Borrowers’
Eligible Inventory consisting of rental equipment (other than rolling stock)
sold, retired or otherwise disposed of and depreciated after the date of the
Inventory appraisal used to determine the Inventory Advance Percentage, plus

 

(8)           the US Fixed Asset Component, minus

 

(9)           Borrowing Base Reserves (applicable to the US Borrowing Base as
determined by the Administrative Agent in its Permitted Discretion).

 

The US Borrowers’ Eligible Accounts and Eligible Inventory included in the
Export-Related Borrowing Base will be excluded from the US Borrowing Base.  The
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, or reduce one or more of the other elements used in computing
the US Borrowing Base, with any such changes to be effective three (3) days
after delivery of notice thereof to the Borrower Representative US and the US
Lenders.  The US Borrowing Base at any time shall be determined by reference to
the most recent US Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.1(g) subject to (i) the right of the Administrative
Agent to redetermine any component of the US Borrowing Base or the calculation
thereof if and to the extent the Administrative Agent believes, in its Permitted
Discretion, such component or calculation to be incorrect (any such
redetermination made in its Permitted Discretion and absent manifest error shall
be conclusive and binding on the US Borrowers) and provided that the
Administrative Agent gives the US Borrowers contemporaneous notice of such
redetermination, and (ii) immediate adjustment as a result of (A) the
establishment or release of Borrowing Base Reserves, (B) reductions in the US
Fixed Asset Component by the amount of the US Fixed Asset Amortization Amount
applicable to the US Fixed Asset Component, (C) reduction in advance rates
provided for herein, (D) subject to the three (3) day period set forth above,
changes in eligibility criteria or standards imposed by the Administrative
Agent, and (E) the occurrence of a Permitted Fixed Asset Disposition (as
applicable).

 

“US Borrowing Base Certificate” means a certificate signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative US,
in substantially the form of Exhibit C or another form which is acceptable to
the Administrative Agent in its sole discretion.

 

52

--------------------------------------------------------------------------------


 

“US Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the US Lenders hereunder and for the Export-Related Lender
under the Export-Related Loan Agreement, and its successors and assigns in such
capacity.

 

“US Commitment” means, with respect to each US Lender, the sum of such US
Lender’s US Revolving Commitment, together with the commitment of such US Lender
to acquire participations in US Protective Advances hereunder.  The initial
amount of each US Lender’s US Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such US Lender
shall have assumed its US Commitment, as applicable.

 

“US Controlled Disbursement Account” means the following account: #709370605,
and any replacement or additional accounts of any of the US Borrowers maintained
with the Administrative Agent as a zero balance, cash management account
pursuant to and under any agreement between any of the US Borrowers and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of the US Borrowers, any Loan Party and any designated
Subsidiary of any US Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.

 

“US Credit Exposure” means, as to any US Lender at any time, the sum of (a) such
US Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of US
Protective Advances outstanding at such time.

 

“US Fixed Asset Amortization Amount” means the monthly amortization amount,
which shall be calculated and established by the Administrative Agent upon the
Administrative Agent’s establishment of the US Fixed Asset Component and shall
be in an amount equal to 1/120th of the initial US Fixed Asset Component
established by the Administrative Agent after the Effective Date.  The
Administrative Agent, in its Permitted Discretion, reserves the right to
decrease the US Fixed Asset Amortization Amount (a) upon the consummation of
dispositions of Eligible Equipment or Eligible Mortgaged Real Property owned by
any US Borrower and (b) at such time as any equipment or Real Property which was
previously Eligible Equipment or Eligible Mortgaged Real Property (as
applicable) ceases to be Eligible Equipment or Eligible Mortgaged Real Property
hereunder, by the applicable percentage of the Appraised Value of the Property
so disposed of or the equipment or Real Property which has ceased to be Eligible
Equipment or Eligible Mortgaged Real Property hereunder, as applicable;
provided, that any such reduction shall be in connection with a corresponding
reduction of the US Fixed Asset Component.

 

“US Fixed Asset Component” means an amount established by the Administrative
Agent prior to March 31, 2012 upon its receipt of (a) an appraisal and
environmental reports of the US Borrowers’ Fixed Asset Collateral and any title
endorsement related to the US Borrowers’ Fixed Asset Collateral required to be
delivered to the Administrative Agent pursuant to Section 5.15, in form and
substance reasonably satisfactory to the Administrative Agent and (b) the US
Fixed Asset Component Limit Notice, which amount shall be equal to the lesser of
(x) the US Fixed Asset Component Limit and (y) seventy-five percent (75%) of the
Appraised Value of the US Borrowers’ Fixed Asset Collateral allocated to the US
Fixed Asset Component.  For

 

53

--------------------------------------------------------------------------------


 

purposes of clarity, the US Fixed Asset Component shall be $0 as of the
Effective Date. The US Fixed Asset Component shall be reduced by (a) the US
Fixed Asset Amortization Amount applicable to the US Fixed Asset Component on
the first day of each month commencing on the first day of the first full month
following the establishment of the US Fixed Asset Amortization Amount and
continuing on the first day of each month thereafter throughout the term of this
Agreement and (b) the percentage of the Appraised Value of any Fixed Asset
Collateral allocated to the US Fixed Asset Component which (i) is the subject of
a casualty event (including, without limitation, damage, destruction or
condemnation) or a Permitted Fixed Asset Disposition, or (ii) is no longer
Eligible Equipment or Eligible Mortgaged Real Property (as applicable) less in
each case the portion of such amount that has already been reduced from the US
Fixed Asset Component as a result of prior US Fixed Asset Amortization Amount
reductions, in each case such amounts being determined by the Administrative
Agent in its sole discretion.

 

“US Fixed Asset Component Limit” means the amount of the Fixed Asset Component
Limit which a Borrower Representative designates in writing (the “US Fixed Asset
Component Limit Notice”) as the “US Fixed Asset Component Limit” on or prior to
March 31, 2012; provided, that, in no event shall the sum of the Canadian Fixed
Asset Component Limit and the US Fixed Asset Component Limit exceed the Fixed
Asset Component Limit.

 

“US Fixed Asset Component Limit Notice” has the meaning assigned to such term in
the definition of “US Fixed Asset Component Limit”.

 

“US Funding Account” has the meaning assigned to such term in Section 4.1(h).

 

“US Inventory Limit” means the amount of the Inventory Limit which the Borrower
Representative US designates as the “US Inventory Limit” on the US Borrowing
Base Certificate from which the US Borrowing Base is being calculated; provided,
that, in no event shall the sum of the Canadian Inventory Limit and the US
Inventory Limit in effect at any time ever exceed the Inventory Limit.

 

“US Lender” means a Lender with a US Revolving Commitment.

 

“US Loan Parties” means (a) the US Borrowers, and (b) each of the Borrowers’ US
Subsidiaries (other than Stewart & Stevenson Truck Holdings LLC) or any other
Person which is formed or organized under the federal laws of the United States
of America, the laws of any State thereof or the laws of the District of
Columbia and who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

 

“US Loans” means the US Revolving Loans, the Swingline Loans, the US
Overadvances and the US Protective Advances, collectively.

 

“US Overadvances” has the meaning assigned to such term in Section 2.5(c).

 

“US Parts Inventory Limit” means the amount of the Parts Inventory Limit which
the Borrower Representative US designates as the “US Parts Inventory Limit” on
the US Borrowing Base Certificate from which the US Borrowing Base is being
calculated; provided that, in no event shall the sum of the Canadian Parts
Inventory Limit and the US Parts Inventory Limit in effect at any time ever
exceed the Parts Inventory Limit.

 

54

--------------------------------------------------------------------------------


 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“US Protective Advance” has the meaning assigned to such term in Section 2.4(c).

 

“US Revolving Commitment” means, with respect to each US Lender, the commitment,
if any, of such US Lender to make US Revolving Loans and to acquire
participations in Letters of Credit, US Overadvances and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such US Lender’s US Revolving Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.9, (b) reduced or
increased from time to time pursuant to assignments by or to such US Lender
pursuant to Section 9.4, and (c) increased from time to time pursuant to
Section 2.24.  The initial amount of each US Lender’s US Revolving Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such US Lender shall have assumed its US Revolving Commitment,
as applicable.  The initial aggregate amount of the US Lenders’ US Revolving
Commitments is $250,000,000; provided that (i) so long as any Canadian Secured
Obligations are outstanding hereunder, the aggregate amount of the US Lenders’
US Revolving Commitments will be reduced by the Dollar Equivalent of the
outstanding principal amount of the Obligations of the Canadian Borrowers at any
time (and the US Revolving Commitment of each US Revolving Lender will reduce
proportionately in accordance with its Applicable Percentage), and (ii) subject
to Section 9.20, so long as the Export-Related Loan Agreement remains in effect
or any Export-Related Obligations are outstanding thereunder, the aggregate
amount of the US Lenders’ US Revolving Commitments will be reduced by the
principal amount of such Export-Related Obligations (and the US Revolving
Commitment of each US Revolving Lender will reduce proportionately in accordance
with its Applicable Percentage).

 

“US Revolving Exposure” means, with respect to any US Lender at any time, the
sum of (a) the outstanding principal amount of such US Lender’s US Revolving
Loans, its Swingline Exposure and its LC Exposure at such time, plus (b) an
amount equal to its Applicable Percentage of the aggregate principal amount of
US Overadvances outstanding at such time.

 

“US Revolving Lender” means, as of the date of determination, a Lender with a US
Revolving Commitment or, if the US Revolving Commitments have terminated or
expired, a Lender with US Revolving Exposure.

 

“US Revolving Loans” means a Loan made to the US Borrowers pursuant to
Section 2.1 in Dollars.

 

“US Secured Obligations” means (a) all Obligations owing by the US Loan Parties,
(b) the Export-Related Obligations, (c) all Banking Services Obligations owing
by the US Loan Parties and (d) Swap Obligations owing by the US Loan Parties to
one or more US Lenders or their respective Affiliates; provided that at or prior
to the time that any transaction relating to a Swap Obligation is executed, the
US Lender party thereto (other than Chase) shall have delivered written notice
to the Administrative Agent that such a transaction has been entered into and
that it constitutes a US Secured Obligation entitled to the benefits of the
Collateral Documents.

 

55

--------------------------------------------------------------------------------


 

“US Security Agreement” means that certain Third Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, between the US Loan Parties and
the US Collateral Agent, for the benefit of itself, the Administrative Agent,
the US Lenders, the Export-Related Lender and the Other Secured Parties, as the
same may be amended, restated or otherwise modified from time to time, and
(b) any other pledge or security agreement entered into after the date of this
Agreement by any US Loan Party (as required by this Agreement, any other Loan
Document or any Export-Related Financing Document) in favor of the US Collateral
Agent for the ratable benefit of the Agents, Lenders, the Export-Related Lender
and the Other Secured Parties to secure the Secured Obligations, as the same may
be amended, restated, or otherwise modified from time to time.

 

“US Settlement Date” has the meaning assigned to such term in Section 2.5(g).

 

“US Subsidiary” means any Subsidiary of any Borrower that is formed or organized
under the federal laws of the United States of America or under the laws of any
State thereof or under the laws of the District of Columbia.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Borrower Representative and the Administrative
Agent.

 

Section 1.2            Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Canadian Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Loan Borrowing”) or by
Type (e.g., a “B/A Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan Borrowing”).

 

Section 1.3            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same

 

56

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

Section 1.4            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if a Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies a Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

ARTICLE II
THE CREDITS

 

Section 2.1            Commitments.  Subject to the terms and conditions set
forth herein, (a) each US Lender agrees to make US Revolving Loans in Dollars to
the US Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such US Lender’s US
Revolving Exposure exceeding such US Lender’s US Revolving Commitment or
(ii) the total US Revolving Exposures exceeding a) the lesser of 1) the total US
Revolving Commitments and 2) the US Borrowing Base, minus b) the Commitment
Reserves, minus c) the Availability Block, subject to the Administrative Agent’s
authority, in its sole discretion, to make US Protective Advances and US
Overadvances pursuant to the terms of Section 2.4 and Section 2.5, and (b) each
Canadian Lender agrees to make Canadian Revolving Loans in either Dollars or C$
(including by means of B/As) to the Canadian Borrowers from time to time during
the Availability Period in an aggregate principal amount that will not result in
the Dollar Equivalent of (i) subject to Section 2.10(j), such Canadian Lender’s
Canadian Revolving Exposure exceeding such Canadian Lender’s Canadian Revolving
Commitment or (ii) the total Canadian Revolving Exposures exceeding a) the
lesser of 1) the total Canadian Revolving Commitments and 2) the Canadian
Borrowing Base, minus b) the Commitment Reserves, subject to the Administrative
Agent’s authority, in its sole discretion, to make Canadian Protective Advances
and Canadian Overadvances pursuant to the terms of Section 2.4 and Section 2.5. 
Notwithstanding the forgoing, if the Required Lenders establish a separate US
Borrowing Base for each US Borrower and/or a separate Canadian Borrowing Base
for each Canadian Borrower pursuant to its rights under Section 2.23(f), then
the above-described Revolving Loans shall be made on a Borrower-by-Borrower
basis with appropriate adjustments to subparagraphs (a)(ii)a)2) and
(b)(ii)a)2).  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

 

Section 2.2            Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the US Lenders
or the

 

57

--------------------------------------------------------------------------------


 

Canadian Lenders (as applicable) ratably in accordance with their respective
Commitments of the applicable Class.  Any Protective Advance, any Overadvance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Section 2.4 and Section 2.5.

 

(b)           Subject to Section 2.14, each Dollar Denominated Loan shall be
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
Representative may request in accordance herewith, provided that all Dollar
Denominated Loans made on the Effective Date must be made as ABR Borrowings but
may be converted into Eurodollar Borrowings in accordance with Section 2.8. 
Each C$ Denominated Loan shall be comprised entirely of either Canadian Prime
Rate Loans or B/A Loans as the Canadian Borrowers may request in accordance
herewith; provided that all C$ Denominated Loans made on the Effective Date must
be made as Canadian Prime Rate Borrowings but may be converted into B/A
Borrowings in accordance with Section 2.8.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

 

(c)           All Borrowings must be made in the following minimum amounts:

 

(i)            At the time that any ABR Borrowing of Revolving Loans is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that such an ABR Borrowing may
be in an aggregate amount (1) in the case of a US Revolving Loan Borrowing,
(A) that is equal to the entire unused balance of the total US Revolving
Commitments, or (B) that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.6(e), or (2) in the case of a Canadian
Revolving Loan Borrowing, that is equal to the entire unused balance of the
total Canadian Revolving Commitments;

 

(ii)           At the time that each Eurodollar Borrowing of Revolving Loans is
made, any such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000;

 

(iii)          At the time that each Canadian Prime Rate Borrowing of Canadian
Revolving Loans is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of C$250,000 and not less than C$250,000; provided that
such a Canadian Prime Rate Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the total Canadian Revolving Commitments;

 

(iv)          At the time that each B/A Borrowing of Canadian Revolving Loans is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of C$500,000 and not less than C$500,000;

 

(v)           Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $250,000.

 

58

--------------------------------------------------------------------------------


 

Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of fifteen (15)
Eurodollar Borrowings or five (5) B/A Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representatives shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period or Contract Period (as
applicable) requested with respect thereto would end after the Maturity Date.

 

Section 2.3            Requests for Borrowings.  To request a Revolving Loan
Borrowing, the applicable Borrower Representative shall notify the
Administrative Agent (in the case of any Borrowing of US Revolving Loans) or the
Canadian Administrative Agent with a simultaneous copy to the Administrative
Agent (in the case of any Borrowing of Canadian Revolving Loans) of such request
in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent or the Canadian Administrative Agent (as applicable) and
signed by the applicable Borrower Representative (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Chicago time, three (3) Business Days
before the date of the proposed Borrowing, (b) in the case of an ABR Borrowing,
not later than 10:00 a.m., Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Loan Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.6(e) may be
given not later than 9:00 a.m., Chicago time, on the date of the proposed
Borrowing, (c) in the case of a Canadian Prime Rate Borrowing, not later than
10:00 a.m., Toronto, Ontario, Canada time on the date of the proposed Borrowing,
and (d) in the case of a B/A Borrowing, not later than 10:00 a.m., Toronto,
Ontario, Canada time two (2) Business Days before the date of the proposed
Borrowing.  Each such Borrowing Request shall specify the following information
in compliance with Section 2.1:

 

(i)            the aggregate amount of the requested Borrowing and on whose
behalf the requested Borrowing is being made along with a breakdown of the
separate wires comprising such Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be a US Revolving Loan Borrowing or
a Canadian Revolving Loan Borrowing;

 

(iv)          in the case of a Canadian Revolving Loan Borrowing, whether such
Borrowing is to be a Dollar Denominated Loan or a C$ Denominated Loan;

 

(v)           whether the Dollar Denominated Loans being made pursuant to such
Borrowing are to be ABR Loans or Eurodollar Loans;

 

(vi)          whether the C$ Denominated Loans being made pursuant to such
Borrowing are to be Canadian Prime Rate Loans or B/A Loans; and

 

(vii)         in the case of a Eurodollar Borrowing or a B/A Borrowing, the
initial Interest Period or Contract Period, respectively, to be applicable
thereto, which

 

59

--------------------------------------------------------------------------------


 

shall be a period contemplated by the definition of the terms “Interest Period”
or “Contract Period”, as applicable.

 

If no election as to the Type of Revolving Loan Borrowing is specified, then the
requested Revolving Loan Borrowing shall be an ABR Borrowing.  If no Interest
Period or Contract Period (as applicable) is specified with respect to any
requested Eurodollar Borrowing or B/A Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period or Contract Period (as applicable) of
one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, (A) in the case of US Revolving Loans, the
Administrative Agent shall advise each US Lender of the details thereof and of
the amount of such US Lender’s Loan to be made as part of the requested
Borrowing, and (B) in the case of Canadian Revolving Loans but subject to
Section 2.10(j), the Canadian Administrative Agent shall advise each Canadian
Lender of the details thereof and the amount of such Canadian Lender’s Loan to
be made as part of the requested Borrowing.

 

Section 2.4            Protective Advances.

 

(a)           Subject to the limitations set forth below, the Administrative
Agent is authorized by the US Borrowers and the US Lenders, from time to time in
the Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Loans to the US Borrowers, on behalf of all Lenders, which
the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral owned by the US Loan
Parties, or any portion thereof, (ii) to enhance the likelihood of, or maximize
the amount of, repayment of the US Loans and other Obligations of the US
Borrowers, or (iii) to pay any other amount chargeable to or required to be paid
by the US Borrowers pursuant to the terms of this Agreement, including payments
of reimbursable expenses (including costs, fees, and expenses as described in
Section 9.3) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “US Protective Advances”); provided that, the
aggregate amount of US Protective Advances outstanding at any time shall not at
any time exceed $15,000,000; provided further that, the aggregate amount of
outstanding US Protective Advances plus the aggregate US Revolving Exposure
shall not exceed the aggregate US Revolving Commitments.  US Protective Advances
may be made even if the conditions precedent set forth in Section 4.2 have not
been satisfied.  The US Protective Advances shall be secured by the Liens in
favor of the US Collateral Agent in and to the Collateral and shall constitute
US Secured Obligations hereunder.  All US Protective Advances shall be ABR
Borrowings.  The Administrative Agent’s authorization to make US Protective
Advances may be revoked at any time by the Supermajority Revolving Lenders.  Any
such revocation must be in writing and shall become effective upon the
Administrative Agent’s receipt thereof.  At any time that there is sufficient US
Availability and the conditions precedent set forth in Section 4.2 have been
satisfied, the Administrative Agent may request the US Revolving Lenders to make
a US Revolving Loan to repay a US Protective Advance.  At any other time the
Administrative Agent may require the US Lenders to fund their risk
participations described in Section 4.2(b).

 

(b)           Subject to the limitations set forth below, the Canadian
Administrative Agent is authorized by the Canadian Borrowers and the Canadian
Lenders, from time to time in the Canadian Administrative Agent’s sole
discretion (but shall have absolutely no obligation), to make Loans to the
Canadian Borrowers, on behalf of all Canadian Lenders, which the Canadian

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral owned by the Canadian Loan Parties, or
any portion thereof, (ii) to enhance the likelihood of, or maximize the amount
of, repayment of the Canadian Revolving Loans and other Obligations of the
Canadian Borrowers, or (iii) to pay any other amount chargeable to or required
to be paid by the Canadian Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.3) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Canadian Protective Advances”);
provided that, the aggregate amount of Canadian Protective Advances outstanding
at any time shall not at any time exceed $2,500,000; provided further that, the
aggregate amount of outstanding Canadian Protective Advances plus the aggregate
Canadian Revolving Exposure shall not exceed the aggregate Canadian Revolving
Commitments.  Canadian Protective Advances may be made even if the conditions
precedent set forth in Section 4.2 have not been satisfied.  The Canadian
Protective Advances shall be secured by the Liens in favor of the Canadian
Collateral Agent in and to the Collateral owned by the Canadian Loan Parties and
shall constitute Canadian Secured Obligations hereunder.  All Canadian
Protective Advances shall be Dollar Denominated and ABR Borrowings.  The
Canadian Administrative Agent’s authorization to make Canadian Protective
Advances may be revoked at any time by the Supermajority Revolving Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Canadian Administrative Agent’s receipt thereof.  At any time that there is
sufficient Canadian Availability and the conditions precedent set forth in
Section 4.2 have been satisfied, the Canadian Administrative Agent may request
the Canadian Lenders to make a Canadian Revolving Loan to repay a Canadian
Protective Advance.  At any other time the Canadian Administrative Agent may
require the Canadian Lenders to fund their risk participations described in
Section 4.2(b).

 

(c)           Upon the making of a Protective Advance (whether before or after
the occurrence of a Default), (i) in the case of a US Protective Advance made by
the Administrative Agent, each US Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such US Protective Advance in proportion
to its Applicable Percentage, and (ii) in the case of a Canadian Protective
Advance made by the Canadian Administrative Agent, each Canadian Lender shall be
deemed, without further action by any party hereto, to have irrevocably and
unconditionally purchased from the Canadian Administrative Agent without
recourse or warranty, an undivided interest and participation in such Canadian
Protective Advance in proportion to its Applicable Percentage.  From and after
the date, if any, on which any Lender is required to fund its participation in
any Protective Advance purchased hereunder, the Administrative Agent or the
Canadian Administrative Agent (as applicable) shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent or
the Canadian Administrative Agent (as applicable) in respect of such Protective
Advance.

 

Section 2.5            Swingline Loans and Overadvances.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the US Borrowers from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the

 

61

--------------------------------------------------------------------------------


 

aggregate principal amount of outstanding Swingline Loans exceeding $30,000,000
or (ii) the total US Revolving Exposures exceeding (x) the lesser of (A) the
total US Revolving Commitments and (B) the US Borrowing Base, minus (y) the
Commitment Reserves, minus (z) the Availability Block; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the US Borrowers may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Borrower
Representative US shall notify the Administrative Agent of such request by
telephone (confirmed by facsimile), not later than 11:00 a.m., Chicago time, on
the day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower Representative
US.  The Swingline Lender shall make each Swingline Loan available to the US
Borrowers by means of a credit to the US Funding Account (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.6(e), by remittance to the Issuing Bank, and in the case
of repayment of another Loan or fees or expenses as provided by Section 2.19(d),
by remittance to the Administrative Agent to be distributed to the US Lenders)
by 2:00 p.m., Chicago time, on the requested date of such Swingline Loan.  In
addition, the US Borrowers hereby authorize the Swingline Lender to, and the
Swingline Lender shall, subject to the terms and conditions set forth herein
(but without any further written notice required), not later than 1:00 p.m.,
Chicago time, on each Business Day, make available to the US Borrowers by means
of a credit to the US Funding Account, the proceeds of a Swingline Loan to the
extent necessary to pay items to be drawn on any Controlled Disbursement Account
that day (as determined based on notice from the Administrative Agent).

 

(b)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 9:00 a.m., Chicago time, on any Business Day
require the US Revolving Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which US Revolving Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each US Revolving Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each US Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such US Revolving Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each US Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each US Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.7 with respect to US Revolving Loans
made by such US Revolving Lender (and Section 2.7 shall apply, mutatis mutandis,
to the payment obligations of the US Revolving Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the US Revolving Lenders.  The Administrative Agent shall notify the
Borrower Representative US of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan

 

62

--------------------------------------------------------------------------------


 

shall be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the US Borrowers (or other party
on behalf of the US Borrowers) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the US Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the US Borrowers for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the US Borrowers of any default in the payment thereof.

 

(c)           Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative US, the Administrative Agent may
in its sole discretion (but with absolutely no obligation), make US Revolving
Loans to the US Borrowers, on behalf of the US Revolving Lenders, in amounts
that exceed Availability (any such excess US Revolving Loans are herein referred
to collectively as “US Overadvances”); provided that, no US Overadvance shall
result in a Default due to US Borrowers’ failure to comply with Section 2.1 for
so long as such US Overadvance remains outstanding in accordance with the terms
of this paragraph, but solely with respect to the amount of such US
Overadvance.  In addition, US Overadvances may be made even if the condition
precedent set forth in Section 4.2(c) has not been satisfied.  All US
Overadvances shall constitute ABR Borrowings.  The authority of the
Administrative Agent to make US Overadvances is limited to an aggregate amount
not to exceed $15,000,000 at any time, each US Overadvance shall mature and be
due on the earlier of the Maturity Date, demand by the Administrative Agent and
thirty (30) days after such US Overadvance is made and no US Overadvance shall
cause any US Revolving Lender’s US Revolving Exposure to exceed its US Revolving
Commitment; provided that, the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make US Overadvances.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

 

(d)           Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative Canada, the Canadian
Administrative Agent may in its sole discretion (but with absolutely no
obligation), make Canadian Revolving Loans to the Canadian Borrowers, on behalf
of the Canadian Lenders, in amounts that exceed Canadian Availability (any such
excess Canadian Revolving Loans are herein referred to collectively as “Canadian
Overadvances”); provided that, no Canadian Overadvance shall result in a Default
due to Canadian Borrowers’ failure to comply with Section 2.1 for so long as
such Canadian Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Canadian
Overadvance.  In addition, Canadian Overadvances may be made even if the
condition precedent set forth in Section 4.2(c) has not been satisfied.  All
Canadian Overadvances shall constitute Dollar Denominated ABR Borrowings.  The
authority of the Canadian Administrative Agent to make Canadian Overadvances is
limited to an aggregate amount not to exceed $2,500,000 at any time, each
Canadian Overadvance shall mature and be due on the earlier of the Maturity
Date, demand by the Canadian Administrative Agent and thirty (30) days after
such Canadian Overadvance is made and no Canadian Overadvance shall cause any
Canadian Lender’s Canadian Revolving Exposure to exceed its Canadian Revolving

 

63

--------------------------------------------------------------------------------


 

Commitment; provided that, the Required Lenders may at any time revoke the
Canadian Administrative Agent’s authorization to make Canadian Overadvances. 
Any such revocation must be in writing and shall become effective prospectively
upon the Canadian Administrative Agent’s receipt thereof.

 

(e)           Upon the making of an Overadvance (i) in the case of a US
Overadvance made by the Administrative Agent, each US Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such US Overadvance in
proportion to its Applicable Percentage of the US Revolving Commitment, and
(ii) in the case of a Canadian Overadvance made by the Canadian Administrative
Agent, each Canadian Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Canadian
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Canadian Overadvance in proportion to its Applicable
Percentage of the Canadian Revolving Commitment. The Administrative Agent and
the Canadian Administrative Agent (as applicable) may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Overadvance purchased hereunder, the Administrative Agent or the Canadian
Administrative Agent (as applicable) shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent (as applicable) in respect of such Loan.

 

(f)            Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each US Revolving Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in
proportion to its Applicable Percentage of the US Revolving Commitment.  The
Swingline Lender may, at any time, require the US Revolving Lenders to fund
their participations.  From and after the date, if any, on which any US
Revolving Lender is required to fund its participation in any Swingline Loan
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Loan.

 

(g)           The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the US Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the US Revolving Lenders of such requested Settlement by facsimile, telephone,
or e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “US Settlement Date”).  Each US Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such US Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such US Settlement Date.  Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section

 

64

--------------------------------------------------------------------------------


 

4.2 have then been satisfied.  Such amounts transferred to the Administrative
Agent shall be applied against the amounts of the Swingline Lender’s Swingline
Loans and, together with Swingline Lender’s US Applicable Percentage of such
Swingline Loan, shall constitute US Revolving Loans of such US Revolving
Lenders, respectively.  If any such amount is not transferred to the
Administrative Agent by any US Revolving Lender on such US Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.7.

 

Section 2.6            Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower Representative US may request the issuance of Letters of Credit for
the account of one or more Loan Parties, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a US Borrower
to, or entered into by a US Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative US shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 am,
Chicago time, at least three (3) Business Days prior to the requested date of
issuance, amendment, renewal or extension, or such shorter period of time as may
be agreed to by the Administrative Agent and the Issuing Bank) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
2.6(c)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the requesting US Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
each US Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $50,000,000 and (ii) the total US Revolving Exposures shall not
exceed (A) the lesser of the total US Revolving Commitments and the US Borrowing
Base, minus (B) the Commitment Reserves, minus (C) the Availability Block.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

 

65

--------------------------------------------------------------------------------


 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the US Revolving Lenders, the
Issuing Bank hereby grants to each US Revolving Lender, and each US Revolving
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each US Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the US Borrowers on the date due
as provided in Section 2.6(e), or of any reimbursement payment required to be
refunded to the US Borrowers for any reason.  Each US Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the US Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower Representative US shall have received
notice of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date,
or, if such notice has not been received by the Borrower Representative US prior
to such time on such date, then not later than 11:00 a.m., Chicago time, on
(i) the Business Day that the Borrower Representative US receives such notice,
if such notice is received prior to 9:00 a.m., Chicago time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative US receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $250,000, the US Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or Section
2.5 that such payment be financed with an ABR Revolving Loan Borrowing or
Swingline Loan Borrowing in an equivalent amount and, to the extent so financed,
the US Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Loan Borrowing or Swingline Loan
Borrowing.  If the US Borrowers fail to make such payment when due, the
Administrative Agent shall notify each US Revolving Lender of the applicable LC
Disbursement, the payment then due from the US Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each US Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the US Borrowers, in the same
manner as provided in Section 2.7 with respect to Loans made by such Lender (and
Section 2.7 shall apply, mutatis mutandis, to the payment obligations of the US
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the US Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
US Borrowers pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that US Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear. 
Any payment made by a US Revolving

 

66

--------------------------------------------------------------------------------


 

Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the US
Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The US Borrowers’ obligation to reimburse
LC Disbursements as provided in Section 2.6(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the US Borrowers’ obligations hereunder. 
Neither the Administrative Agent, the US Revolving Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the US Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the US Borrowers to the extent permitted
by applicable law) suffered by the US Borrowers that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the US Borrowers by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the US Borrowers of their
obligation to

 

67

--------------------------------------------------------------------------------


 

reimburse the Issuing Bank and the US Revolving Lenders with respect to any such
LC Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the US Borrowers shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the US Borrowers reimburse
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the US Borrowers fail to reimburse such LC Disbursement
when due pursuant to Section 2.6(e), then Section 2.13(e) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any US
Revolving Lender pursuant to Section 2.6(e) to reimburse the Issuing Bank shall
be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative US,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the US Revolving Lenders of any
such replacement of the Issuing Bank.  At the time any such replacement shall
become effective, the US Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative US receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, US Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the US Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the US Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the LC Shortfall Amount
as of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrowers described in clause (h) or (i) of Article VII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the US Borrowers hereby grant the Administrative Agent a
security interest in the LC Collateral Account.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the US Borrowers’
risk and expense, such

 

68

--------------------------------------------------------------------------------


 

deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the US Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of US Revolving Lenders
with LC Exposure representing greater than 50% of the total LC Exposure), be
applied to satisfy other Secured Obligations.  If the US Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of a Default, such amount (to the extent not applied as aforesaid) shall be
returned to the US Borrowers within three (3) Business Days after all such
Defaults have been cured or waived.

 

Section 2.7            Funding of Borrowings.

 

(a)           Each US Revolving Lender (in the case of any Borrowing of US
Revolving Loans) and, subject to Section 2.10(j), each Canadian Lender (in the
case of any Borrowing of Canadian Revolving Loans) shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m. (in the case of Eurodollar Loans) and
1:00 p.m. (in the case of ABR, Canadian Prime Rate and B/A Loans), Chicago time,
to the account of the Administrative Agent (or the Canadian Administrative Agent
in the case of a Borrowing of Canadian Revolving Loans) most recently designated
by it for such purpose by notice to the Lenders in an amount equal to such
Lender’s Applicable Percentage; provided that, Swingline Loans shall be made as
provided in Section 2.5.  The Administrative Agent or the Canadian
Administrative Agent (as applicable) will make such Loans available to the
Borrower Representative US by promptly crediting the amounts so received, in
like funds, to the applicable Canadian Funding Account or US Funding Account;
provided that ABR Revolving Loans made to finance the reimbursement of (i) an
LC Disbursement as provided in Section 2.6(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent.

 

(b)           Unless the Administrative Agent or the Canadian Administrative
Agent (as applicable) shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent or the Canadian Administrative Agent (as applicable) such
Lender’s share of such Borrowing, subject to Section 2.10(j) with respect to
Canadian Revolving Loans, the Administrative Agent or the Canadian
Administrative Agent (as applicable) may assume that such Lender has made such
share available on such date in accordance with Section 2.7(a) and may, in
reliance upon such assumption, make available to the applicable Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
Canadian Administrative Agent (as applicable), then the applicable Lender and
the applicable Borrowers severally agree to pay to the Administrative Agent or
the Canadian Administrative Agent (as applicable) forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrowers to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or

 

69

--------------------------------------------------------------------------------


 

(ii) in the case of such Borrowers, the interest rate applicable to ABR Loans. 
If such Lender pays such amount to the Administrative Agent or the Canadian
Administrative Agent (as applicable), then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.8            Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing or a B/A
Borrowing, shall have an initial Interest Period or Contract Period (as
applicable) as specified in such Borrowing Request.  Thereafter, the applicable
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing or a
B/A Borrowing, may elect Interest Periods or Contract Periods (as applicable)
therefor, all as provided in this Section.  The applicable Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
This Section shall not apply to Swingline Loan Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the applicable
Borrower Representative shall notify the Administrative Agent or the Canadian
Administrative Agent (as applicable) of such election by telephone by the time
that a Borrowing Request would be required under Section 2.3 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent or the Canadian Administrative Agent (as
applicable) of a written Interest Election Request in a form approved by the
Administrative Agent or the Canadian Administrative Agent (as applicable) and
signed by the applicable Borrower Representative.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

70

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent or the Canadian Administrative Agent (as applicable) shall
advise each Lender affected thereby of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)           If a Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representatives, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

(f)            With respect to each B/A Borrowing, at or before 12:00 p.m.
(noon), Toronto, Ontario Canada time, three (3) Business Days before the
maturity date of such B/As, the Canadian Borrowers shall notify in writing the
Canadian Administrative Agent, if the Canadian Borrowers intend to issue B/As on
such maturity date to provide for the payment of such maturing B/As. If the
Canadian Borrowers fail to notify the Canadian Administrative Agent of their
intention to issue B/As on such maturity the Canadian Borrowers shall provide
payment to the Canadian Administrative Agent for the account of the Canadian
Lenders of an amount equal to the aggregate face amount of such B/As on the
maturity date of such B/As. If the Canadian Borrowers fail to make such payment,
such maturing B/As shall be deemed to have been converted on their maturity date
into a Canadian Prime Rate Loan in an aggregate principal amount equal to the
aggregate face amounts of such B/As and the Canadian Borrowers shall on demand
jointly and severally pay any losses, costs or penalties that may have been
incurred by the Canadian Administrative Agent or any Canadian Lender due to the
failure of the Canadian Borrowers to make such payment. No B/A may be rolled
over when any Default has occurred and is continuing and the Canadian
Administrative Agent has or the Canadian Lenders have determined in its or their
sole discretion that such conversion is not appropriate.

 

(g)           Subject to the provisions of this Agreement, the Canadian
Borrowers may, prior to the Maturity Date, effective on any Business Day,
convert in whole or part, Canadian Prime Rate Loans into B/As or vice versa (but
only on the last day of a Contract Period in the case of conversions of B/As)
upon giving to the Canadian Administrative Agent three (3) Business Days’ prior
notice, provided, that:  (i) no Canadian Prime Rate Loan may be converted into a
B/A when any Default has occurred and is continuing and the Canadian
Administrative Agent has or the Canadian Lenders have determined in its or their
sole reasonable discretion that such conversion is not appropriate; and
(ii) each conversion pursuant to this paragraph shall be no less than C$500,000
and shall be in an integral multiple of C$100,000.  In the case of conversions
of Canadian Prime Rate Loans into B/As, the Canadian Borrowers shall jointly and
severally pay to the Canadian Administrative Agent, for the account of the
Canadian Lender

 

71

--------------------------------------------------------------------------------


 

accepting such B/A, on the date of such conversion an amount equal to (A) the
difference between the principal amount of the converted Canadian Prime Rate
Loan less the Discount Proceeds plus (B) the Acceptance Fee to which such
Canadian Lender is entitled upon acceptance of such B/A.  If the Canadian
Borrowers shall not have delivered a Borrowing Request in accordance with this
paragraph prior to the maturity date then in effect for any B/A Borrowing
requesting that such Borrowing be refinanced with another B/A Borrowing or
converted to a Canadian Prime Rate Borrowing, then the Canadian Borrowers shall
(unless the Canadian Borrowers have notified the Canadian Administrative Agent,
before 11:00 a.m., Toronto, Ontario Canada time, not less than one (1) Business
Day prior to such maturity date, that such Borrowing is to be repaid on such
maturity date) be deemed to have delivered a Borrowing Request requesting that
such Borrowing be refinanced with a new Borrowing of the same amount, and such
new Borrowing shall be a Canadian Prime Rate Borrowing.

 

Section 2.9            Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The US Borrowers may at any time terminate the US Commitments in
their entirety upon (i) the payment in full of all outstanding US Loans,
together with accrued and unpaid interest thereon and on any Letters of Credit,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent) equal to 105% of the LC Shortfall Amount as of such date),
(iii) the payment in full of the accrued and unpaid fees owing by the US
Borrowers, and (iv) the payment in full of all reimbursable expenses and other
Obligations of the US Borrowers together with accrued and unpaid interest
thereon.  The Canadian Borrowers may at any time terminate the Canadian
Commitments in their entirety upon (1) the payment in full of all outstanding
Canadian Loans, together with accrued and unpaid interest thereon, (2) the
payment in full of the accrued and unpaid fees owing by the Canadian Borrowers,
and (3) the payment in full of all reimbursable expenses and other Obligations
of the Canadian Borrowers together with accrued and unpaid interest thereon.

 

(c)           The US Borrowers may from time to time reduce the US Revolving
Commitments; provided that (x) each reduction of the US Revolving Commitments
shall be in an amount that is an integral multiple of $10,000,000 and (y) the US
Borrowers shall not reduce the US Revolving Commitments if, after giving effect
to any concurrent prepayment of the US Revolving Loans in accordance with
Section 2.10, the sum of the US Revolving Exposures would exceed (A) the lesser
of the total US Revolving Commitments and the US Borrowing Base minus (B) the
Commitment Reserves minus (C) the Availability Block.  In the event the sum of
the total unfunded Commitments plus the aggregate principal amount (without
duplication) of Revolving Exposures and other Loans outstanding at any time is
reduced to $100,000,000 or less, the Commitments shall terminate and all
Obligations shall become immediately due and payable in full.

 

72

--------------------------------------------------------------------------------


 

(d)           The applicable Borrower Representative shall notify the
Administrative Agent of any election to terminate the US Commitments or the
Canadian Commitments under Section 2.9(b) or to reduce the US Revolving
Commitments under Section 2.9(c) at least thirty (30) days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by a Borrower Representative pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by a Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by such Borrower Representative (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the US Revolving Commitments shall be made ratably among the
US Revolving Lenders in accordance with their respective US Revolving
Commitments.

 

Section 2.10         Repayment and Amortization of Loans; Evidence of Debt.

 

(a)           The US Borrowers hereby, jointly and severally, unconditionally
promise to pay (i) to the Administrative Agent for the account of each US
Revolving Lender the then unpaid principal amount of each US Revolving Loan on
the Maturity Date, (ii) to the Administrative Agent the then unpaid amount of
each US Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent, (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a US Revolving Loan is made, the US
Borrowers shall repay all Swingline Loans then outstanding, and (iv) to the
Administrative Agent the then unpaid principal amount of each US Overadvance on
the earlier of the Maturity Date, demand by the Administrative Agent and the
30th day after such US Overadvance is made.

 

(b)           The Canadian Borrowers hereby, jointly and severally,
unconditionally promise to pay (i) to the Canadian Administrative Agent for the
account of each Canadian Lender the then unpaid principal amount of each
Canadian Revolving Loan on the Maturity Date, (ii) to the Canadian
Administrative Agent the then unpaid amount of each Canadian Protective Advance
on the earlier of the Maturity Date and demand by the Canadian Administrative
Agent, and (iii) to the Canadian Administrative Agent the then unpaid principal
amount of each Canadian Overadvance on the earlier of the Maturity Date, demand
by the Canadian Administrative Agent and the 30th day after such Canadian
Overadvance is made.

 

(c)           At all times that full cash dominion is in effect pursuant to
Section 7.3 of the US Security Agreement, on each Business Day, at or before
11:00 a.m., Chicago time, the Administrative Agent shall apply all immediately
available funds credited to the Collection Accounts (as defined in the US
Security Agreement) other than the Export-Related Collection Account first to
prepay any US Protective Advances and US Overadvances that may be outstanding,
pro rata, and second to prepay the US Revolving Loans (including Swingline
Loans) and, if an Event of Default has occurred and is continuing, to cash
collateralize outstanding LC Exposure in an amount equal to 105% of the LC
Shortfall Amount.

 

73

--------------------------------------------------------------------------------


 

(d)           At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Canadian Security Agreement, on each Business Day, at or
before 11:00 a.m., Toronto, Ontario, Canada time, the Canadian Administrative
Agent shall, subject to Section 2.10(j), apply all immediately available funds
credited to the Collection Accounts (as defined in the Canadian Security
Agreement) first to prepay any Canadian Protective Advances and Canadian
Overadvances that may be outstanding, pro rata, and second to prepay the
Canadian Revolving Loans.

 

(e)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(f)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each US Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the US
Borrowers to each US Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the US Lenders and each
US Lender’s share thereof.

 

(g)           The Canadian Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Canadian Revolving Loan made hereunder,
the Class and Type thereof and the Interest Period or Contract Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Canadian Borrowers to each Canadian Lender
hereunder and (iii) the amount of any sum received by the Canadian
Administrative Agent hereunder for the account of the Canadian Lenders and each
Canadian Lender’s share thereof.

 

(h)           The entries made in the accounts maintained pursuant to
Section 2.10(e) - Section 2.10(g) shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender, the Administrative Agent or the Canadian Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

 

(i)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

(j)            Subject to Section 2.1(b)(ii), the Canadian Administrative Agent
may (but shall not be required to) make Canadian Revolving Loans to the Canadian
Borrowers notwithstanding the fact that the Borrowing Request therefor does not
comply with the delivery

 

74

--------------------------------------------------------------------------------


 

deadlines set forth in Section 2.3.  Each Canadian Lender hereby unconditionally
agrees to make a settlement regarding any such Canadian Revolving Loans in
accordance with this Section.  The Canadian Administrative Agent shall on any
Canadian Settlement Date, and upon notice given by the Canadian Administrative
Agent no later than 12:00 noon Toronto, Ontario Canada time, request each
Canadian Lender to make and each Canadian Lender hereby agrees to make, a
Canadian Revolving Loan in an amount equal to such Canadian Lender’s Applicable
Percentage of the aggregate amount of the Canadian Revolving Loans made by the
Canadian Administrative Agent from the preceding Canadian Settlement Date to the
date of such notice.  Each Canadian Lender’s obligation to make the Canadian
Revolving Loans referred to in this Section and to make the settlements pursuant
to this Section shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which any such Canadian Lender or the Canadian Borrowers may have against the
Canadian Administrative Agent, any Canadian Borrower, any Canadian Lender or any
other Person for any reason whatsoever; (ii) any adverse change in the condition
(financial or otherwise) of the Canadian Borrowers; or (iii) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  Without limiting the liability and obligation of each Canadian
Lender to make such advances, the Canadian Borrowers authorize the Canadian
Administrative Agent to charge the Canadian Borrower’s account to the extent
amounts received from the Canadian Lenders are not sufficient to repay in full
the amount of any such deficiency.  On the Canadian Settlement Date, the
Canadian Administrative Agent and the Canadian Lenders shall each remit to the
other, in immediately available funds, all amounts necessary so as to ensure
that, as of the Canadian Settlement Date, the Canadian Lenders shall have their
Applicable Percentage of all outstanding Canadian Revolving Exposure.  The
Canadian Lenders acknowledge and agree that the Canadian Revolving Exposure of
the Canadian Administrative Agent may exceed the amount of its Canadian
Revolving Commitment (the “Canadian Administrative Agent Overline”) solely as a
result of the Canadian Administrative Agent making advances on behalf of the
other Canadian Lenders pending settlement pursuant to this Section, but that
such Canadian Administrative Agent Overline shall in no way affect, limit or
modify in any respect the other Canadian Lenders’ obligations to settle with the
Canadian Administrative Agent provided in this Section.  The Canadian
Administrative Agent shall, after receipt of any interest and fees earned under
this Agreement, promptly remit to the Canadian Lenders their pro rata portion
(based on their Applicable Percentages) of any (i) fees they are entitled to
receive, and (ii) interest computed at the rate and as provided for in this
Agreement on all outstanding amounts advanced by the Canadian Lenders on each
Canadian Settlement Date, prior to adjustment for such settlement, which fees
and interest are subsequent to the last remittance by the Canadian
Administrative Agent to the Canadian Lenders of such interest amounts, provided,
however, that, the Canadian Lenders (other than the Canadian Administrative
Agent in its role as the agent for and on behalf of the Canadian Lenders) shall
not share in any of the fees provided for in any Fee Letter.  The Canadian
Administrative Agent shall not be permitted to make any B/A Loans or Eurodollar
Loans on behalf of the other Canadian Lenders.

 

Section 2.11         Prepayment of Loans.

 

(a)           The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing (other than B/A Loans) in whole or in part, subject
to prior notice in accordance with Section 2.11(g).

 

75

--------------------------------------------------------------------------------


 

(b)           Except for US Overadvances permitted under Section 2.5, in the
event and on such occasion that the total US Revolving Exposure exceeds (x) the
lesser of (A) the aggregate US Revolving Commitments and (B) the US Borrowing
Base, minus (y) the Commitment Reserves, minus (z) the Availability Block with
respect to the US Revolving Commitments, the US Borrowers shall prepay the US
Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal
to such excess.

 

(c)           Except for Canadian Overadvances permitted under Section 2.5, in
the event and on such occasion that the total Canadian Revolving Exposure
exceeds (x) the lesser of (A) the aggregate Canadian Revolving Commitments and
(B) the Canadian Borrowing Base, minus (y) the Commitment Reserves with respect
to the Canadian Revolving Commitments, the Canadian Borrowers shall prepay the
Canadian Revolving Loans in an aggregate amount equal to such excess.

 

(d)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
the Borrowers shall, immediately after such Net Proceeds are received by any
Loan Party, prepay the Obligations as set forth in Section 2.11(e) or
Section 2.11(f), as applicable, below in an aggregate amount equal to 100% of
such Net Proceeds.

 

(e)           All such amounts prepaid by the US Borrowers pursuant to
Section 2.11(d) (as to any insurance or condemnation proceeds, to the extent
they arise from casualties or losses to Collateral) shall be applied, first to
prepay any US Protective Advances and US Overadvances that may be outstanding,
pro rata, second to prepay the US Revolving Loans (including Swingline Loans)
without a corresponding reduction in the US Revolving Commitments and, if an
Event of Default shall have occurred and is continuing, to cash collateralize
outstanding LC Exposure in an amount equal to 105% of the LC Shortfall Amount,
third to prepay any Canadian Protective Advances and Canadian Overadvances that
may be outstanding, pro rata, fourth to prepay the Canadian Revolving Loans
without a corresponding reduction in the Canadian Revolving Commitments, and
fifth, if an Event of Default shall have occurred and is continuing, to repay
the Export-Related Obligations.  Notwithstanding the foregoing, all such amounts
required to be repaid by the US Borrowers pursuant to Section 2.11(d) (as to any
insurance or condemnation proceeds to the extent they arise from casualties or
losses to Export-Related Inventory or Proceeds thereof) shall be applied in the
manner provided in the Export-Related Loan Agreement to the extent required
thereunder, and then as provided in this paragraph.  If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
equipment, fixtures and Real Property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the
Administrative Agent, in its Permitted Discretion.

 

(f)            All such amounts prepaid by the Canadian Borrowers pursuant to
Section 2.11(d) (as to any insurance or condemnation proceeds, to the extent
they arise from casualties or losses to Collateral) shall be applied, first to
prepay any Canadian Protective Advances and Canadian Overadvances that may be
outstanding, pro rata, and second to prepay the Canadian Revolving Loans without
a corresponding reduction in the Canadian Revolving Commitments.

 

76

--------------------------------------------------------------------------------


 

(g)           the applicable Borrower Representative shall notify the
Administrative  Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 10:00 a.m., Chicago time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
10:00 a.m., Chicago time, one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
Chicago time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.9, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.9.  Promptly
following receipt of any such notice relating to a US Revolving Loan Borrowing,
the Administrative Agent shall advise the US Lenders of the contents thereof. 
Each partial prepayment of any US Revolving Loan Borrowing shall be in an amount
that would be permitted in the case of an advance of a US Revolving Loan
Borrowing, as applicable, of the same Type as provided in Section 2.2.  Each
prepayment of a US Revolving Loan Borrowing shall be applied ratably to the US
Revolving Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

(h)           The Canadian Borrowers shall notify the Canadian Administrative
Agent by telephone (confirmed by facsimile) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m.,
Chicago time, three (3) Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR or Canadian Prime Rate Borrowing, not later
than 10:00 a.m., Chicago time, one (1) Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.9, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.9.  Promptly following
receipt of any such notice relating to a Canadian Revolving Loan Borrowing, the
Canadian Administrative Agent shall advise the Canadian Lenders of the contents
thereof.  Each partial prepayment of any Canadian Revolving Loan Borrowing shall
be in an amount that would be permitted in the case of an advance of a Canadian
Revolving Loan Borrowing of the same Type as provided in Section 2.2.  Each
prepayment of a Canadian Revolving Loan Borrowing shall be applied ratably to
the Canadian Revolving Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

Section 2.12         Fees.

 

(a)           The US Borrowers agree, jointly and severally, to pay to the
Administrative Agent for the account of each US Revolving Lender a commitment
fee computed at a rate per annum equal to the Commitment Fee Rate on the average
daily amount of the aggregate Available US Revolving Commitments during the
period from and including the Effective Date to but excluding the date on which
the US Revolving Commitments terminate.  The Canadian Borrowers agree, jointly
and severally, to pay to the Canadian Administrative

 

77

--------------------------------------------------------------------------------


 

Agent for the account of each Canadian Lender a commitment fee computed at a
rate per annum equal to the Commitment Fee Rate on the average daily amount of
the aggregate Available Canadian Revolving Commitments during the period from
and including the Effective Date to but excluding the date on which the Canadian
Revolving Commitments terminate.  Accrued commitment fees shall be payable in
arrears on the first day of each calendar month in respect of the previous
calendar month and on the date on which the Commitments terminate, commencing on
the first such date to occur after the date hereof.  All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)           The US Borrowers agree, jointly and severally, to pay (i) to the
Administrative Agent for the account of each US Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Rate used to determine the interest
rate applicable to Eurodollar Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such US Lender’s
US Revolving Commitment terminates and the date on which such US Revolving
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the US
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the US Revolving Commitments terminate and any such fees accruing
after the date on which the US Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           The US Borrowers agree, jointly and severally, to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Canadian
Administrative Agent (as applicable) (or to the Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

 

78

--------------------------------------------------------------------------------


 

Section 2.13         Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.

 

(d)           Each Protective Advance and each Overadvance (i) made in Dollars
shall bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Loans plus 2% or (ii) made in C$ shall bear interest at the Canadian Prime Rate
plus the Applicable Rate for Canadian Prime Rate Loans plus 2%.

 

(e)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to a Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 2.9 requiring the consent of “each Lender affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder.

 

(f)            Accrued interest on each ABR Loan, Eurodollar Loan and Canadian
Prime Rate Loan shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Commitments; provided that (i) interest
accrued pursuant to Section 2.13(e) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Canadian Prime Rate Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(g)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to (i) the Canadian Prime
Rate or (ii) the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(h)           Solely for purposes of determining the amount of interest which
accrues and is payable in respect of Revolving Loans, payments of principal will
be deemed to be applied to the outstanding principal balance of the Revolving
Loans on the first Business Day

 

79

--------------------------------------------------------------------------------


 

following receipt by the Administrative Agent or the Canadian Administrative
Agent (as applicable) of collected funds.

 

Section 2.14         Bankers’ Acceptances.

 

(a)           Subject to the terms and conditions of this Agreement, the
Canadian Borrowers may request Borrowings of Canadian Revolving Loans by
presenting drafts for acceptance and purchase as B/As by the Canadian Lenders.

 

(b)           To facilitate availment of B/A Borrowings, the Canadian Borrowers
hereby appoint each Canadian Lender as their attorney-in-fact to sign and
endorse on their behalf, in handwriting or by facsimile or mechanical signature
as and when deemed necessary by such Canadian Lender, blank forms of B/As in the
form requested by such Canadian Lender. In this respect, it is each Canadian
Lender’s responsibility to maintain an adequate supply of blank forms of B/As
for acceptance under this Agreement.  The Canadian Borrowers recognize and agree
that all B/As signed and/or endorsed on its behalf by a Canadian Lender shall
jointly and severally bind the Canadian Borrowers as fully and effectually as if
signed in the handwriting of and duly issued by the proper signing officers of
each Canadian Borrower. Each Canadian Lender is hereby authorized to issue such
B/As endorsed in blank in such face amounts as may be determined by such
Canadian Lender, provided, that the aggregate amount thereof is equal to the
aggregate amount of B/As required to be accepted and purchased by such Canadian
Lender.  No Canadian Lender or any Affiliate thereof shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except the gross negligence or willful misconduct of such
Canadian Lender or its Affiliate, as applicable, or its officers, employees,
agents or representatives. Each Canadian Lender shall maintain a record with
respect to B/As (i) received by it in blank hereunder, (ii) voided by it for any
reason, (iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. Each Canadian Lender further agrees to retain such
records in the manner and for the statutory periods provided in the various
provincial or federal statutes and regulations which apply to such Canadian
Lender. Each Canadian Lender agrees to provide a copy of such records to the
Canadian Borrowers at the Canadian Borrowers’ expense upon request. On request
by or on behalf of the Canadian Borrowers, a Canadian Lender shall cancel all
forms of B/As which have been pre-signed or pre-endorsed on behalf of the
Canadian Borrowers and which are held by such Canadian Lender and are not
required to be issued in accordance with the Canadian Borrowers’ irrevocable
notice.  The Canadian Borrowers agree that, at the request of the Canadian
Administrative Agent, they shall deliver to the Canadian Administrative Agent a
“depository note” which complies with the requirements of the Depository Bills
and Notes Act (Canada) and consents to the deposit of any such depository note
in the book-based clearance system maintained by the Canadian Depository for
Securities.

 

(c)           Drafts of the Canadian Borrowers to be accepted as B/As hereunder
shall be signed as set forth in this Section 2.14.  Notwithstanding that any
person whose signature appears on any B/A may no longer be an authorized
signatory for any Canadian Lender or the Canadian Borrowers at the date of
issuance of a B/A, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed shall be binding on the Canadian Borrowers.

 

80

--------------------------------------------------------------------------------


 

(d)           Promptly following receipt of a Borrowing Request or notice of
rollover by way of B/As, the Canadian Administrative Agent shall so advise the
Canadian Lenders and shall advise each Canadian Lender of the aggregate face
amount of the B/As to be accepted by it and the applicable Contract Period
(which shall be identical for all Canadian Lenders). The aggregate face amount
of the B/As to be accepted by the Canadian Lenders in respect of any Borrowing
or rollover of B/A Loans shall be not less than C$500,000 and shall be in an
integral multiple of C$100,000.

 

(e)           Upon acceptance of a B/A by a Canadian Lender, such Canadian
Lender shall purchase, or arrange the purchase of, such B/A from the Canadian
Borrowers at the Discount Rate for such Canadian Lender applicable to such B/A
accepted by it and provide to Canadian Administrative Agent the Discount
Proceeds for the account of the Canadian Borrowers in which event an Acceptance
Fee shall be payable by the Canadian Borrowers to such Canadian Lender in
respect of such B/A and shall be set off against the Discount Proceeds payable
by such Canadian Lender under this Section.

 

(f)            Each Canadian Lender may at any time and from time to time hold,
sell, rediscount or otherwise dispose of any or all B/As accepted and purchased
by it.

 

(g)           If a Canadian Lender is not a chartered bank under the Bank Act
(Canada) or if a Canadian Lender notifies the Canadian Administrative Agent in
writing that it is otherwise unable or unwilling to accept B/As, such Canadian
Lender will, instead of accepting and purchasing B/As, purchase from the
Canadian Borrowers a non-interest bearing note denominated in C$ (a “B/A
Equivalent Note”), in the form of Exhibit K, issued by the Canadian Borrowers in
the amount and for the same term as the draft which such Canadian Lender would
otherwise have been required to accept and purchase hereunder.  Each such
Canadian Lender will provide to the Canadian Administrative Agent the Discount
Proceeds of such B/A Equivalent Note for the account of any Canadian Borrower. 
Each such B/A Equivalent Note will bear interest at the same rate which would
result if such Canadian Lender had accepted (and been paid an Acceptance Fee)
and purchased (on a discounted basis) a B/A for the relevant Contract Period (it
being the intention of the parties that each such B/A Equivalent Note shall have
the same economic consequences for the Canadian Lenders and any Canadian
Borrower as the B/A which such B/A Equivalent Note replaces).  All such interest
shall be paid in advance on the date such B/A Loan is made, and will be deducted
from the principal amount of such B/A Equivalent Note in the same manner in
which the Discount Proceeds of a B/A would be deducted from the face amount of
the B/A.  Subject to repayment requirements, on the last day of the relevant
Contract Period for such B/A Equivalent Note, any Canadian Borrower shall be
entitled to convert each such B/A Equivalent Note into another type of Loan, or
to roll over each such B/A Equivalent Note into another B/A Equivalent Note, all
in accordance with the corresponding provisions of this Agreement which relate
to B/As.

 

(h)           The Canadian Borrowers waive presentment for payment and any other
defense to payment of any amounts due to a Canadian Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Canadian
Lender in its own right and the Canadian Borrowers agree not to claim any days
of grace if such Canadian Lender as holder sues the Canadian Borrowers on the
B/A for payment of the amount payable by the Canadian Borrowers

 

81

--------------------------------------------------------------------------------


 

thereunder. On the specified maturity date of a B/A, or such earlier date as may
be required or permitted pursuant to the provisions of this Agreement, the
Canadian Borrowers shall jointly and severally pay, through the Canadian
Administrative Agent, the Canadian Lender that has accepted and purchased such
B/A the full face amount of such B/A and after such payment, the Canadian
Borrowers shall have no further liability in respect of such B/A and such
Canadian Lender shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such B/A.

 

(i)            If a Canadian Lender grants a participation in a portion of its
rights under this Agreement to a participant under Section 9.4, then in respect
of any B/A Borrowing, a portion thereof may, at the option of such Canadian
Lender, be by way of B/A accepted by such participant. In such event, the
Canadian Borrowers shall upon request of the Canadian Administrative Agent or
the Canadian Lender granting the participation execute and deliver a form of B/A
indemnity in favor of such participant for delivery to such participant.

 

(j)            Notwithstanding anything herein to the contrary, no B/A may be
prepaid prior to the maturity date thereof, except as provided in
Article VII(s)(iii).

 

Section 2.15         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to a Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies a Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.16         Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

82

--------------------------------------------------------------------------------


 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein;

 

(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Connection Taxes that are imposed on or
measured by net income or that are franchise taxes or branch profit taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or other Recipient hereunder of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 2.16(a) or
Section 2.16(b) shall be delivered to the applicable Borrower Representative and
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies such Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to

 

83

--------------------------------------------------------------------------------


 

claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

Section 2.17         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan or B/A Loan other than on the last day of
an Interest Period or Contract Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurodollar Loan or B/A Loan
other than on the last day of the Interest Period or Contract Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan or B/A Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.9(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
or B/A Loan other than on the last day of the Interest Period or Contract Period
applicable thereto as a result of a request by a Borrower Representative
pursuant to Section 2.20, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower Representative and shall
be conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.  Notwithstanding the foregoing, the Canadian Borrowers shall not be
required to compensate any US Lender in respect of losses arising with respect
to US Loans.

 

Section 2.18         Taxes.

 

(a)           Withholding of Taxes; Gross-Up.  Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law.  If any Withholding Agent determines,
in its reasonable discretion, that it or any Loan Party is so required to
withhold Taxes, then such Withholding Agent or any Loan Party may so withhold
and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section 2.18), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)           Payment of Other Taxes by the Borrowers.  The Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

84

--------------------------------------------------------------------------------


 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, a Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt, if any, issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Borrowers.  The Loan Parties shall jointly
and severally indemnify each Recipient for any Indemnified Taxes that are paid
or payable by such Recipient in connection with any Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section 2.18(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.18(d) shall be paid within ten
(10) days after the Recipient delivers to a Borrower Representative a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.  Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this
Section 2.18(e) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(f)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding tax with respect to
any payments under any Loan Document shall deliver to the Borrower
Representative US and the Administrative Agent, at the time or times reasonably
requested by the Borrower Representative US or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Representative US or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding.  In addition,
any Lender, if requested by the Borrower Representative US or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower Representative US or the Administrative Agent as will
enable the Borrower Representative US or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.18(f)(ii) through (iii) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice

 

85

--------------------------------------------------------------------------------


 

the legal or commercial position of such Lender.  Upon the reasonable request of
the Borrower Representative US or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.18(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within ten
(10) days after such expiration, obsolescence or inaccuracy) notify the Borrower
Representative US and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to the Borrower Representative US and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower Representative US and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)           in the case of a Non-U.S. Lender that is the beneficial owner of
the payments under this Agreement and is claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(C)           in the case of a Non-U.S. Lender that is the beneficial owner of
the payments under this Agreement and is for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

(D)          in the case of a Non-U.S. Lender that is the beneficial owner of
the payments under this Agreement and is claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a tax certificate substantially in the form of Exhibit M to the effect
that such Lender is not a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, b) a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;

 

(E)           in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a

 

86

--------------------------------------------------------------------------------


 

participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a tax certificate
substantially in the form of Exhibit N on behalf of such partners; or

 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding tax together with such
supplementary documentation necessary to enable the Borrower Representative or
the Administrative Agent to determine the amount of Tax (if any) required by law
to be withheld.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.18(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certificate or promptly notify the Borrower Representative US and the
Administrative Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.18
(including additional amounts paid pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.18(g), in no event will any indemnified party
be required to pay any amount to any

 

87

--------------------------------------------------------------------------------


 

indemnifying party pursuant to this Section 2.18(g) if such payment would place
such indemnified party in a less favorable position (on a net after-Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
Section 2.18(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

 

(h)           Issuing Bank.  For purposes of Section 2.18(e) and (f), the term
“Lender” includes the Issuing Bank.

 

Section 2.19         Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

 

(a)           Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, Section 2.17 or
Section 2.18, or otherwise) to the Administrative Agent (if such payment is made
in respect of US Loans or Letters of Credit) or to the Canadian Administrative
Agent (if such payment is made in respect of Canadian Revolving Loans) prior to
11:00 a.m., Chicago time, on the date when due, in immediately available funds,
without set off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent or the Canadian
Administrative Agent (as applicable), be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
payments to the Administrative Agent shall be made at its offices at 10 South
Dearborn, 22nd Floor, Mail Code IL1-1190, Chicago, Illinois 60603-2300, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.16,
Section 2.17, Section 2.18 and Section 9.3 shall be made directly to the Persons
entitled thereto.  All payments to the Canadian Administrative Agent shall be
made at its offices at Royal Bank Plaza, South Tower, 200 Bay Street,
Suite 1800, Toronto, Ontario MJ5 2J2.  The Administrative Agent or the Canadian
Administrative Agent (as applicable) shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars (unless such payment is a payment of
principal or interest on C$ Denominated Loans, in which case such payments shall
be made in C$).  At all times that full cash dominion is in effect pursuant to
Section 7.3 of the US Security Agreement, solely for purposes of determining the
amount of US Revolving Loans available for borrowing purposes, checks and cash
or other immediately available funds from collections of items of payment and
proceeds of any Collateral owned by the US Borrowers shall be applied in whole
or in part against the Obligations, on the day of receipt, subject to actual
collection.  At all times that full cash dominion is in effect pursuant the
terms and conditions of the Canadian Security Agreement, solely for purposes of
determining the amount of Canadian Revolving Loans available for borrowing
purposes, checks and cash or other immediately available funds from collections
of items of payment and proceeds of any Collateral owned by the Canadian
Borrowers shall be applied in whole or in part against the Obligations, on the
day of receipt, subject to actual collection.

 

88

--------------------------------------------------------------------------------


 

(b)           Any proceeds of the US Borrowers’ Collateral, other than
Export-Related Priority Collateral (unless such Proceeds of Export-Related
Priority Collateral are received at any time that the Export-Related Obligations
are paid in full), received by the US Collateral Agent or the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the US Borrowers), (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (C) amounts to be applied from the
Collection Account when full cash dominion is in effect pursuant to Section 7.3
of the US Security Agreement (which shall be applied in accordance with
Section 2.10(c)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Agents and the
Issuing Bank from the US Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the US Lenders from the US Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the US Overadvances and US Protective Advances, fourth, to pay the principal of
the US Overadvances and US Protective Advances, fifth, to pay interest then due
and payable on the US Loans (other than the US Overadvances and US Protective
Advances) ratably, sixth, to prepay principal on the US Loans (other than the US
Overadvances and US Protective Advances) and unreimbursed LC Disbursements
ratably, seventh, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the LC Shortfall Amount, to be held as cash
collateral for such Obligations, eighth, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Agents from the
Canadian Borrowers (other than in connection with Banking Services or Swap
Obligations), ninth, to pay any fees or expense reimbursements then due to the
US Lenders from the Canadian Borrowers (other than in connection with Banking
Services or Swap Obligations), tenth, to pay interest due in respect of the
Canadian Overadvances and Canadian Protective Advances, eleventh, to pay the
principal of the Canadian Overadvances and Canadian Protective Advances,
twelfth, to pay interest then due and payable on the Canadian Revolving Loans
(other than the Canadian Overadvances and Canadian Protective Advances) ratably,
thirteenth, to prepay principal on the Canadian Revolving Loans (other than the
Canadian Overadvances and Canadian Protective Advances), fourteenth, to payment
of any amounts owing with respect to Banking Services and Swap Obligations, and
fifteenth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers, and, sixteenth, to the
Export-Related Lender for application to the Export-Related Obligations in
accordance with the Export-Related Loan Agreement.  Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by the Borrower
Representative US, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (A) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (B) in the event, and
only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the US Borrowers shall pay the break funding payment
required in accordance with Section 2.17.  The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

(c)           Any proceeds of the Canadian Borrowers’ Collateral received by the
Canadian Collateral Agent or the Canadian Administrative Agent (i) not
constituting either (A) a

 

89

--------------------------------------------------------------------------------


 

specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Canadian Borrowers),
(B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect pursuant to Section 7.3 of the Canadian Security
Agreement (which shall be applied in accordance with Section 2.10(b)) or
(ii) after an Event of Default has occurred and is continuing and the Canadian
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Agents and the Issuing Bank
from the Canadian Borrowers (other than in connection with Banking Services or
Swap Obligations), second, to pay any fees or expense reimbursements then due to
the Canadian Lenders from the Canadian Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Canadian Overadvances and Canadian Protective Advances, fourth, to pay the
principal of the Canadian Overadvances and Canadian Protective Advances, fifth,
to pay interest then due and payable on the Canadian Revolving Loans (other than
the Canadian Overadvances and Canadian Protective Advances) ratably, sixth, to
prepay principal on the Canadian Revolving Loans (other than the Canadian
Overadvances and Canadian Protective Advances) ratably, seventh, to payment of
any amounts owing by the Canadian Borrowers with respect to Banking Services and
Swap Obligations, and eighth, to the payment of any other Secured Obligation due
to the Canadian Administrative Agent or any Canadian Lender by the Canadian
Borrowers.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative Canada, or unless a
Default is in existence, neither the Canadian Administrative Agent nor any
Canadian Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (A) on the expiration date of the Interest Period applicable
to any such Eurodollar Loan or (B) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Canadian Borrowers shall pay the break funding payment required in accordance
with Section 2.17.  The Canadian Administrative Agent and the Canadian Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Canadian Secured
Obligations.

 

(d)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.3), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower Representative US pursuant to Section 2.3 or a deemed request as
provided in this Section or may be deducted from any deposit account of a US
Borrower maintained with the Administrative Agent.  The US Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees owing by the US
Borrowers as it becomes due hereunder or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute US Loans
(including Swingline Loans and US Overadvances, but such a Borrowing may only
constitute a US Protective Advance if it is to reimburse costs, fees and
expenses as described in Section 9.3) and that all such Borrowings shall be
deemed to have been requested pursuant to Section 2.3, Section 2.4 or
Section 2.5, as applicable and (ii) the Administrative Agent to charge any
deposit account of any US Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees owing by the US Borrowers as it
becomes due hereunder or any other amount due under the Loan Documents.

 

90

--------------------------------------------------------------------------------


 

(e)           At the election of the Canadian Administrative Agent, all payments
of principal, interest, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.3), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative Canada pursuant to Section 2.3 or a deemed request
as provided in this Section or may be deducted from any deposit account of a
Canadian Borrower maintained with the Canadian Administrative Agent.  The
Canadian Borrowers hereby irrevocably authorize (i) the Canadian Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest and fees owing by the Canadian Borrowers as it becomes due hereunder or
any other amount due under the Loan Documents and agrees that all such amounts
charged shall constitute Canadian Loans (including Canadian Overadvances, but
such a Borrowing may only constitute a Canadian Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.3) and that all
such Borrowings shall be deemed to have been requested pursuant to Section 2.3,
Section 2.4 or Section 2.5, as applicable and (ii) the Canadian Administrative
Agent to charge any deposit account of any Canadian Borrower maintained with the
Canadian Administrative Agent for each payment of principal, interest and fees
owing by the Canadian Borrowers as it becomes due hereunder or any other amount
due under the Loan Documents.

 

(f)            If any US Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other US Lender, then the US Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other US
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the US Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective US Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the US Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a US Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate of the Borrowers (as to which the provisions of
this paragraph shall apply).  The Borrowers consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any US
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such US Lender were a direct creditor of
the Borrowers in the amount of such participation.

 

(g)           If any Canadian Lender shall, by exercising any right of set off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Canadian Revolving Loans resulting in such Canadian
Lender receiving payment of a greater proportion of the aggregate amount of its
Canadian Loans and accrued interest thereon than the proportion received by any
other Canadian Lender, then the Canadian Lender receiving such

 

91

--------------------------------------------------------------------------------


 

greater proportion shall purchase (for cash at face value) participations in the
Canadian Revolving Loans of other Canadian Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Canadian Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Canadian Revolving Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Canadian Borrowers pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Canadian Lender as
consideration for the assignment of or sale of a participation in any of its
Canadian Revolving Loans to any assignee or participant, other than to the
Borrowers or any Subsidiary or Affiliate of the Borrowers (as to which the
provisions of this paragraph shall apply).  The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under applicable
law, that any Canadian Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Canadian
Lender were a direct creditor of the Borrowers in the amount of such
participation.

 

(h)           Unless the Administrative Agent or the Canadian Administrative
Agent (as applicable) shall have received notice from the applicable Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent or the Canadian Administrative Agent (as applicable) for
the account of the Lenders or the Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent or the Canadian Administrative
Agent (as applicable) may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent or the Canadian Administrative Agent (as
applicable) forthwith on demand the amount so distributed to such Lender or
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent or the Canadian Administrative Agent (as applicable), at
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(i)            If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent or the Canadian Administrative
Agent (as applicable) may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent or the Canadian Administrative Agent (as applicable) for the account of
such Lender to satisfy such Lender’s obligations hereunder until all such
unsatisfied obligations are fully paid.

 

Section 2.20         Mitigation Obligations; Replacement of Lenders.  If any
Lender requests compensation under Section 2.16, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18 or any Change
in Law, then:

 

92

--------------------------------------------------------------------------------


 

(a)           such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16,
Section 2.18 or such Change in Law, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender (and the Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment);

 

(b)           the Borrowers may, at their sole expense and effort, require such
Lender or any Lender that becomes a Defaulting Lender (herein, a “Departing
Lender”), upon notice to the Departing Lender and the Administrative Agent or
the Canadian Administrative Agent (as applicable), to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.4), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank) or the Canadian
Administrative Agent (as applicable), which consent shall not unreasonably be
withheld, (ii) the Departing Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18 or a Change in Law, such assignment will
result in a reduction in such compensation or payments.  A Departing Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

Section 2.21         Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, any Agent or
any Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Agent or such
Lender.  The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by any Agent or
any Lender in reliance upon such payment or application of proceeds.  The
provisions of this Section 2.21 shall survive the termination of this Agreement.

 

Section 2.22         Borrowings of Revolving Loans to Satisfy Secured
Obligations.  Each of the Borrowers and each Lender hereby agree with the
Administrative Agent, the Canadian Administrative Agent and each other Lender
that, on each date on which any payment of interest, fees, principal or other
amounts are due and owing hereunder or under any of the other Loan Documents,
the Administrative Agent or the Canadian Administrative Agent (as applicable)

 

93

--------------------------------------------------------------------------------


 

may, in its sole discretion, but without any obligation to do so and subject to
all other terms of this Agreement (other than any request for delivery of a
Borrowing Request hereunder) cause (a) with respect to a payment in connection
with any US Loan, a Borrowing of Swingline Loans to the extent available, and
thereafter such Borrowings shall be US Revolving Loans which shall be ABR Loans,
or (b) with respect to a payment in connection with a Canadian Revolving Loan, a
Borrowing of Canadian Revolving Loans which shall be ABR Loans or Canadian Prime
Rate Loans, each to be made on such date in an amount sufficient to satisfy in
full all such payments of interest, fees or other amounts which are then due
hereunder and, subject to Section 2.10(j) with respect to the Canadian Lenders,
the Administrative Agent or the Canadian Administrative Agent (as applicable)
shall disburse the proceeds of such Borrowing to itself and each applicable
Lender, as applicable to satisfy all such obligations and liabilities which are
then due and the Administrative Agent or the Canadian Administrative Agent (as
applicable) shall give the Borrowers prompt notice of any such Borrowings.

 

Section 2.23         Joint and Several Liability; Rights of Contribution.

 

(a)           Each US Borrower states and acknowledges that:  (i) pursuant to
this Agreement, the US Borrowers desire to utilize their borrowing potential on
a consolidated basis to the same extent possible if they were merged into a
single corporate entity; (ii) each US Borrower has determined that it will
benefit specifically and materially from the advances of credit contemplated by
this Agreement; (iii) it is both a condition precedent to the obligations of the
Administrative Agent and Lenders hereunder and a desire of each US Borrower that
each US Borrower execute and deliver to Administrative Agent and Lenders this
Agreement; and (iv) each US Borrower has requested and bargained for the
structure and terms of and security for the advances contemplated by this
Agreement.

 

(b)           Each US Borrower hereby irrevocably and unconditionally: 
(i) agrees that it is jointly and severally liable to the Administrative Agent,
the Canadian Administrative Agent and the Lenders for the full and prompt
payment and performance of the obligations of each Borrower under this Agreement
and each other Loan Document that may specify that a particular Borrower is
responsible for a given payment or performance; (ii) agrees to fully and
promptly perform all of its obligations hereunder with respect to each advance
of credit hereunder as if such advance had been made directly to it; and
(iii) agrees as a primary obligation to indemnify the Administrative Agent, the
Canadian Administrative Agent and each Lender, on demand for and against any
loss incurred by any such Agent or any Lender as a result of any of the
obligations of any Borrower (the “Subject Borrower”) being or becoming void,
voidable, unenforceable or ineffective for any reason whatsoever, whether or not
known to the Subject Borrower or any Person, the amount of such loss being the
amount which the Administrative Agent, the Canadian Administrative Agent or the
Lenders (or any of them) would otherwise have been entitled to recover from the
Borrower.

 

(c)           Each Canadian Borrower states and acknowledges that:  (i) pursuant
to this Agreement, the Canadian Borrowers desire to utilize their borrowing
potential on a consolidated basis to the same extent possible if they were
merged into a single corporate entity; (ii) each Canadian Borrower has
determined that it will benefit specifically and materially from the advances of
credit contemplated by this Agreement; (iii) it is both a condition precedent to
the obligations of the Administrative Agent and Lenders hereunder and a desire
of each

 

94

--------------------------------------------------------------------------------


 

Canadian Borrower that each Canadian Borrower execute and deliver to
Administrative Agent and Lenders this Agreement; and (iv) each Canadian Borrower
has requested and bargained for the structure and terms of and security for the
advances contemplated by this Agreement.

 

(d)           Each Canadian Borrower hereby irrevocably and unconditionally: 
(i) agrees that it is jointly and severally liable to the Administrative Agent,
the Canadian Administrative Agent and the Lenders for the full and prompt
payment and performance of the obligations of each Canadian Borrower under this
Agreement and each other Loan Document that may specify that a particular
Canadian Borrower is responsible for a given payment or performance; (ii) agrees
to fully and promptly perform all of its obligations hereunder with respect to
each advance of credit hereunder to a Canadian Borrower as if such advance had
been made directly to it; and (iii) agrees as a primary obligation to indemnify
the Administrative Agent, the Canadian Administrative Agent and each Canadian
Lender, on demand for and against any loss incurred by any such Agent or any
Canadian Lender as a result of any of the obligations of any Canadian Borrower
(the “Subject Canadian Borrower”) being or becoming void, voidable,
unenforceable or ineffective for any reason whatsoever, whether or not known to
the Subject Canadian Borrower or any Person, the amount of such loss being the
amount which the Administrative Agent, the Canadian Administrative Agent or the
Canadian Lenders (or any of them) would otherwise have been entitled to recover
from the Subject Canadian Borrower.

 

(e)           It is the intent of each US Borrower that the indebtedness,
obligations and liabilities hereunder and under the other Loan Documents of each
of them not be subject to challenge on any basis related to any federal or state
law dealing with fraudulent conveyances or any other law related to transfers
for less than fair or reasonably equivalent value.  Accordingly, as of the date
hereof, the liability of each US Borrower under this Section 2.23 together with
all of its other liabilities to all persons as of the date hereof and as of any
other date on which a transfer is deemed to occur by virtue of this Agreement,
calculated in amount sufficient to pay its probable net liabilities on its
existing indebtedness as the same become absolute and matured (“Dated
Liabilities”) is and is to be, less than the amount of the aggregate of a fair
valuation of its property as of such corresponding date (“Dated Assets”).  To
this end, each US Borrower under this Section 2.23 (i) grants to and recognizes
in each other US Borrower ratably, rights of subrogation and contribution in the
amount, if any, by which the Dated Assets of such US Borrower, but for the
aggregate rights of subrogation and contribution in its favor recognized herein,
would exceed the Dated Liabilities of such US Borrower and (ii) acknowledges
receipt of and recognizes its right to subrogation and contribution ratably from
the other US Borrowers in the amount, if any, by which the Dated Liabilities of
such US Borrower, but for the aggregate of subrogation and contribution in its
favor recognized herein, would exceed the Dated Assets of such US Borrower under
this Section 2.23.  In recognizing the value of the Dated Assets and the Dated
Liabilities, it is understood that each US Borrower will recognize, to at least
the same extent of their aggregate recognition of liabilities hereunder, their
rights to subrogation and contribution hereunder.  It is a material objective of
this Section 2.23 that each US Borrower recognizes rights to subrogation and
contribution rather than be deemed to be insolvent (or in contemplation thereof)
by reason of an arbitrary interpretation of its joint and several obligations
hereunder.

 

(f)            Each Borrower agrees and acknowledges that the present structure
of the credit facilities detailed in this Agreement is based in part upon the
financial and other

 

95

--------------------------------------------------------------------------------


 

information presently known to the Administrative Agent, the Canadian
Administrative Agent and the Lenders regarding each Borrower, the corporate
structure of the Borrowers, and the present financial condition of each
Borrower.  Each Borrower hereby agrees that the Required Lenders shall have the
right, in their sole credit judgment, to require that any or all of the
following changes be made to these credit facilities:  (i) further restrict
loans and advances between the Borrowers, (ii) establish separate lockbox and
Controlled Disbursement Accounts for each Borrower, (iii) separate the Swingline
Loans and Revolving Loans into separate revolving credit loans to each of the
Borrowers as shall be determined by the Required Lenders, and (iv) establish
such other procedures as shall be reasonably deemed by the Required Lenders to
be useful in tracking where Loans are made under this Agreement and the source
of payments received by the Lenders on such Loans.

 

Section 2.24         Increase of Commitments.

 

(a)           If no Default or Event of Default shall have occurred and be
continuing and no event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since January 31,
2011, the Borrowers may at any time from time to time prior to the Maturity Date
request one or more increases of the US Revolving Commitments or Canadian
Revolving Commitments by notice to the Administrative Agent in writing of the
amount of such proposed increase (each such notice, a “Commitment Increase
Notice”); provided, however, that, (i) neither the US Revolving Commitment nor
the Canadian Revolving Commitment of any Lender may be increased without such
Lender’s consent, (ii) the aggregate amount of the Revolving Commitments as so
increased shall not exceed $375,000,000, (iii) the Canadian Revolving
Commitments as so increased shall not exceed $35,000,000 in the aggregate, and
(iv) the Revolving Commitments may not be increased without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

 

(b)           The Borrowers may, in their sole discretion, but with the consent
of the Administrative Agent as to any Person that is not at such time a Lender
(which consent shall not be unreasonably withheld or delayed), offer to any
existing Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of the increased US Revolving
Commitments and/or Canadian Revolving Commitments, by notifying the
Administrative Agent; provided, that the US Revolving Commitment of any New
Lender shall not be less than $15,000,000 (and shall be in an integral multiple
of $5,000,000) and the Canadian Revolving Commitment of any New Lender shall not
be less than $10,000,000; provided, further that after giving effect to any
increase in the commitments pursuant to this Section 2.24, all Revolving
Lenders, including any new Revolving Lender (together with its Related
Affiliates) shall have pro rata Revolving Commitments with respect to the US
Revolving Commitments and Canadian Revolving Commitments.    Promptly and in any
event within five (5) Business Days after receipt of notice from the Borrowers
of their desire to offer such commitments to certain existing Lenders or to the
additional banks or financial institutions identified therein, the
Administrative Agent shall notify such proposed lenders of the opportunity to
participate in all or a portion of the increased US Revolving Commitments or
Canadian Revolving Commitments.

 

(c)           Any existing Lender that accepts the Borrowers’ offer to increase
its US Revolving Commitment or Canadian Revolving Commitment shall execute a
Commitment

 

96

--------------------------------------------------------------------------------


 

Increase Agreement with the Borrowers and Agents, whereupon such Lender shall be
bound by, and entitled to the benefits of, this Agreement with respect to the
full amount of its US Revolving Commitment or Canadian Revolving Commitment, as
applicable, as so increased.

 

(d)           Any additional bank or financial institution which is not an
existing Lender and which accepts Borrowers’ offer to participate in the
increased US Revolving Commitments or Canadian Revolving Commitments shall
execute and deliver to the Agents and the Borrowers a New Lender Agreement
setting forth its US Revolving Commitment or Canadian Revolving Commitment
(subject to the limitations on the amounts thereof set forth herein), and upon
the effectiveness of such New Lender Agreement such bank or financial
institution (a “New Lender”) shall become a US Revolving Lender or Canadian
Lender, as applicable, for all purposes and to the same extent as if originally
a party hereto and shall be bound by and entitled to the benefits of this
Agreement, and the signature pages hereof shall be deemed to be amended to add
the name of such New Lender.

 

(e)           Upon any increase in the US Revolving Commitments or Canadian
Revolving Commitments pursuant to this Section 2.24, the Commitment Schedule
shall be deemed amended to reflect the US Revolving Commitment and Canadian
Revolving Commitment of each Lender (including any New Lender) as thereby
increased.

 

Section 2.25         Illegality.

 

(a)           In the event that any Lender shall have determined (which
determination shall be reasonably exercised and shall, absent manifest error, be
final, conclusive and binding upon all parties) at any time that the making or
continuance of any Eurodollar Loan has become unlawful as a result of compliance
by such Lender in good faith with any applicable law, governmental rule,
regulation, guideline or order (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), then, in any such
event, the Lender shall give prompt notice (by telephone confirmed in writing)
to the Borrowers and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to the other Lenders).

 

(b)           Upon the giving of the notice to the Borrowers referred to in
paragraph (a) above, (i) the Borrowers’ right to request (by continuation,
conversion or otherwise) and such Lender’s obligation to make Eurodollar Loans
shall be immediately suspended, and thereafter, any requested Borrowing of
Eurodollar Loans shall, as to such Lender only, be deemed to be a request for an
ABR Loan, and (ii) if the affected Eurodollar Loan or Loans are then
outstanding, the Borrowers shall immediately, or if permitted by applicable law,
no later than the date permitted thereby, upon at least one Business Day’s
written notice to the Administrative Agent and the affected Lender, convert each
such Eurodollar Loan into an ABR Loan, provided, that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this subsection.

 

(c)           In the event that any Canadian Lender shall have determined (which
determination shall be reasonably exercised and shall, absent manifest error, be
final, conclusive and binding upon all parties) at any time that the making or
continuance of any Dollar Denominated Loan has become unlawful as a result of
compliance by such Canadian Lender in

 

97

--------------------------------------------------------------------------------


 

good faith with any applicable law, governmental rule, regulation, guideline or
order (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful), then, in any such event, the Canadian
Lender shall give prompt notice (by telephone confirmed in writing) to the
Canadian Borrowers and to the Canadian Administrative Agent of such
determination (which notice the Canadian Administrative Agent shall promptly
transmit to the other Canadian Lenders).

 

(d)           Upon the giving of the notice to the Canadian Borrowers referred
to in paragraph (c) above, (i) the Canadian Borrowers’ right to request (by
continuation, conversion or otherwise) and such Canadian Lender’s obligation to
make Dollar Denominated Loans shall be immediately suspended, and thereafter,
any requested Borrowing of Dollar Denominated Loans shall, as to such Canadian
Lender only, be deemed to be a request for a Canadian Revolving Loan, and
(ii) if the affected Dollar Denominated Loan or Loans are then outstanding, the
Canadian Borrowers shall immediately, or if permitted by applicable law, no
later than the date permitted thereby, upon at least one Business Day’s written
notice to the Canadian Administrative Agent and the affected Canadian Lender,
convert each such Dollar Denominated Loan which is a Eurodollar Loan into a B/A
Loan and convert each such Dollar Denominated Loan which is an ABR Loan into a
Canadian Prime Rate Loan, provided, that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
subsection.

 

Section 2.26         Senior Notes.  To the extent the Senior Notes have not been
(a) repaid, repurchased or defeased in full, or (b) refinanced or extended to
have a scheduled maturity date at least ninety (90) days after December 23,
2016, in each case to the extent permitted hereunder and prior to the Senior
Notes Trigger Date, then:

 

(i)            the Ansary Related Parties who hold Senior Notes then outstanding
may execute and deliver one or more agreements, in form and substance reasonably
satisfactory to the Administrative Agent (the “Noteholder Agreement”), pursuant
to which such Ansary Related Parties shall have irrevocably agreed with respect
to the Senior Notes held by such Ansary Related Parties (x) to customary
subordination, including permanent standstill provisions with respect to any
enforcement of any remedial actions that may be taken by the noteholders, or by
the trustee on their behalf, under the Senior Notes until at least ninety (90)
days after December 23, 2016 and (y) that contemporaneously with the payment,
prepayment or repurchase of the Senior Notes for which the Availability Block
has been established, the scheduled maturity of the remaining Senior Notes then
outstanding shall be extended to a date not less than ninety (90) days after
December 23, 2016; provided that nothing in the forgoing shall restrict the
Borrowers’ ability to prepay Senior Notes subject to the Noteholder Agreement,
and Ansary Related Parties’ right to receive and keep proceeds of such
prepayment, so long as the terms and conditions set forth in
Section 6.8(b)(v) are satisfied;

 

(ii)           On the Senior Notes Trigger Date, the Administrative Agent shall
establish an Availability block in an amount equal to (x) the amount then
outstanding of Senior Notes not then owned and controlled by the Ansary Related
Parties and not subject to the Noteholder Agreement or (y) the amount of all
Senior Notes then outstanding to the extent the Borrowers have not provided a
Noteholder Agreement as of

 

98

--------------------------------------------------------------------------------


 

the Senior Notes Trigger Date (in each case, the “Availability Block”); provided
that after giving effect to the establishment of the Availability Block, the
Borrowers shall immediately prepay any amount required pursuant to
Section 2.11(b) (a failure to make any such payment being an immediate Event of
Default pursuant to clause (a) of Article VII). The Availability Block will be
removed by the Administrative Agent to allow for the Borrowers to repay, prepay
or purchase the Senior Notes for which the Availability Block has been
established; provided that (1) the terms and conditions under
Section 6.8(b)(v) have been satisfied and the Borrowers are in compliance with
such terms and conditions immediately prior to and after giving effect to such
repayment, prepayment or purchase and (2) contemporaneously with such repayment,
prepayment or purchase, the scheduled maturity of the remaining Senior Notes
then outstanding shall be extended to a date not less than ninety (90) days
after December 23, 2016, and the Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent of the Borrowers’
compliance with such conditions.

 

Section 2.27         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)           such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.2(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Revolving Lenders have taken or may take any action hereunder;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(1) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (2) none of the
non-Defaulting Lender’s Revolving Exposure will exceed its applicable Revolving
Commitment, in each case after giving effect to such reallocation;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.6(j) for so
long as such LC Exposure is outstanding;

 

99

--------------------------------------------------------------------------------


 

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.27(c), and participating
interests in any such newly made Swingline Loan or newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.27(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Issuing Bank or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the Issuing
Bank or the Swingline Lender, as the case may be, to defease any risk in respect
of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

100

--------------------------------------------------------------------------------


 

Section 2.28         Fixed Asset Component.  Upon receipt of the Canadian Fixed
Asset Component Limit Notice, the Canadian Administrative Agent shall distribute
the Canadian Fixed Asset Component Limit Notice to the Canadian Revolving
Lenders. Upon receipt of the US Fixed Asset Component Limit Notice, the
Administrative Agent shall distribute the US Fixed Asset Component Limit Notice
to the US Revolving Lenders.  After the Canadian Administrative Agent and the
Administrative Agent (as applicable) have established the initial Canadian Fixed
Asset Component and the Canadian Fixed Asset Amortization Amount and the initial
US Fixed Asset Component and the US Fixed Asset Amortization Amount (as
applicable), the Canadian Administrative Agent and the Administrative shall
provide written notice of such amounts to the Borrower Representatives and the
Canadian Revolving Lenders and the US Revolving Lenders (as applicable).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.1            Organization; Powers.  Each of the Loan Parties and each
of its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the failure to
so qualify could reasonably be expected to have a Material Adverse Effect.

 

Section 3.2            Authorization; Enforceability.  The Transactions are
within each Loan Party’s corporate or limited liability company powers and have
been duly authorized by all necessary corporate or limited liability company
and, if required, stockholder action.  The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 3.3            Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, including
actions required to satisfy the Federal Assignment of Claims Act of 1940,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Subsidiaries, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents.

 

101

--------------------------------------------------------------------------------


 

Section 3.4            Financial Condition; No Material Adverse Change.

 

(a)           Current Financials.  The Current Financials were prepared in
accordance with GAAP as in effect on the date such Current Financials are
delivered (subject, in the case of interim financial statements, to the absence
of footnotes and year-end audit adjustments which will not, individually or in
the aggregate, be material) and fairly present the consolidated and
consolidating financial condition and results of operations of the Company and
its consolidated Subsidiaries as of the dates and for the periods reflected
therein.

 

(b)           Historical Financials.  The Borrowers have heretofore furnished to
the Lenders (i) the audited consolidated financial statements of the Company for
the fiscal years ended January 31, 2008, January 31, 2009, January 31, 2010 and
January 31, 2011 reported on by Ernst & Young, independent public accountants,
(ii) management prepared consolidated and consolidating financial statements for
the Company for the fiscal years ended January 31, 2008, January 31, 2009,
January 31, 2010 and January 31, 2011, and (iii) management prepared interim
consolidated and consolidating financial statements of the Company for the
fiscal quarter ended October 29, 2011, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the consolidated and consolidating financial position and results of operations
and cash flows of the Company, as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clauses (ii) and
(iii) above.

 

(c)           Absence of Contingent Liabilities.  No Loan Party has any
outstanding Indebtedness or other liability (including, without limitation,
contingent liabilities) or unusual, forward or long term commitments which if
unpaid could reasonably be expected to result in a Material Adverse Effect other
than (i) those disclosed in the most recent financial statements referred to in
Section 5.1(a), (b), (c) or (d) below, as applicable, or the notes thereto,
(ii) those expressly described in this Agreement (including in the Schedules
hereto), and (iii) those entered into or incurred in compliance with the terms
of this Agreement.

 

(d)           [Intentionally Deleted]

 

(e)           Projections.  The projections delivered to the Administrative
Agent and the Lenders pursuant to Section 4.1(b) and Section 5.1(f) set forth
the Borrowers’ reasonable best estimate as of the date hereof of the Company’s
consolidated financial condition and results of operations as of the dates and
for the periods covered thereby.  Such projections were prepared in good faith
in accordance with sound financial planning practices on the basis of the
assumptions stated therein, which assumptions were believed by the Borrowers to
be reasonable at the time made and which the Borrowers continue to believe are
reasonable on the date hereof.

 

(f)            No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since January 31, 2011.

 

Section 3.5            Properties.

 

(a)           As of the date of this Agreement, Schedule 3.5 sets forth the
address of each parcel of real property that is owned or leased by each Loan
Party.  Each of such leases and

 

102

--------------------------------------------------------------------------------


 

subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and no default by any party to any such lease or sublease
exists that could reasonably be expected to result in a Material Adverse
Effect.  Each of the Loan Parties and its Subsidiaries has good and indefeasible
title to, or valid leasehold interests in, all its real and personal property,
free of all Liens other than those permitted by Section 6.2.

 

(b)           Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.5, and the
use thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar
arrangement.

 

Section 3.6            Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries or any of the Collateral (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 

(b)           Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no Loan
Party nor any of its Subsidiaries (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (B) has become subject to
any Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 3.7            Compliance with Laws and Agreements.  Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.8            Investment and Holding Company Status.  No Loan Party nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

103

--------------------------------------------------------------------------------


 

Section 3.9            Taxes.  Each Loan Party and its Subsidiaries have timely
filed or caused to be filed all income and other Tax returns and reports
required to have been filed and have paid or caused to be paid all income and
other Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate
reserves.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes.

 

Section 3.10         Employee Benefits.

 

(a)           No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 

(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Canadian Loan Party has complied in all material respects
with all applicable laws regarding each Canadian Pension Plan (including, where
applicable, the Employment Pension Plans Act (Alberta) and the Income Tax Act
(Canada) and the terms and conditions of each Canadian Pension Plan).  There
exists no material outstanding liability of any Canadian Loan Party with respect
to any Canadian Pension Plan that has been terminated.  Each Canadian Pension
Plan relating to a Canadian Loan Party has been funded in accordance with its
terms and regulatory requirements as outlined by the Employment Pension Plans
Act (Alberta), administrative requirements of the Superintendent of Pensions of
Alberta and the most recent actuarial report filed with the Superintendent of
Pensions of Alberta in respect of such Canadian Pension Plan, as and to the
extent applicable, except to the extent any failure to do so could not
reasonably be expected to have a Material Adverse Effect.  No Canadian Loan
Party sponsors, maintains or contributes to, or has at any time sponsored,
maintained or contributed to any “specified multi-employer plan” (as defined in
the Employment Pension Plans Act (Alberta)).

 

Section 3.11         Disclosure.  The Borrowers have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which any
Loan Party is subject, and all other matters known to them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  Neither the Lender Update nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished) as of the date of delivery,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecast or projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such

 

104

--------------------------------------------------------------------------------


 

projected financial information was delivered prior to the Effective Date, as of
the Effective Date.

 

Section 3.12         Material Agreements.  All material agreements and contracts
to which any Loan Party is a party or is bound as of the date of this Agreement
are listed on Schedule 3.12.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any material agreement to which it is a party or (b) any
agreement or instrument evidencing or governing Indebtedness, where such default
could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.13         Solvency.

 

(a)           Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

 

(b)           No Loan Party intends to, or will permit any of its Subsidiaries
to, and no Loan Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

Section 3.14         Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Borrowers believe that the insurance
maintained by or on behalf of the Borrowers and their Subsidiaries is adequate.

 

Section 3.15         Capitalization and Subsidiaries.  Schedule 3.15 sets forth
(a) a correct and complete list of the name and relationship to the Borrowers of
each and all of each Borrower’s Subsidiaries, (b) a true and complete listing of
each class of each of the Borrowers’ authorized Equity Interests, of which all
of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of each Borrower and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and non
assessable.

 

Section 3.16         Security Interest in Collateral.  Except to the extent
perfection is expressly excused pursuant to the Loan Documents, the provisions
of this Agreement and the

 

105

--------------------------------------------------------------------------------


 

other Loan Documents create legal and valid Liens on all the Collateral in favor
of the US Collateral Agent or the Canadian Collateral Agent (as applicable), and
such Liens constitute perfected and continuing Liens on the Collateral, securing
(a) in the case of the Collateral owned by the US Loan Parties, the Secured
Obligations, and (b) in the case of the Collateral owned by the Canadian Loan
Parties, the Canadian Secured Obligations, in each case enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except for (i) Permitted Senior Encumbrances, and
(ii) Liens perfected only by possession (including possession of any certificate
of title) to the extent the US Collateral Agent or the Canadian Collateral Agent
(as applicable) has not obtained or does not maintain possession of such
Collateral.

 

Section 3.17         Labor Disputes.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened.  The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.  All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.

 

Section 3.18         Affiliate Transactions.  Except as set forth on
Schedule 3.18, as of the date of this Agreement, there are no existing or
proposed agreements, arrangements, understandings, or transactions between any
Loan Party and any of the officers, members, managers, directors, stockholders,
parents, other interest holders, employees, or Affiliates (other than
Subsidiaries) of any Loan Party or any members of their respective immediate
families, and none of the foregoing Persons are directly or indirectly indebted
to or have any direct or indirect ownership, partnership, or voting interest in
any Affiliate of any Loan Party or any Person with which any Loan Party has a
business relationship or which competes with any Loan Party.

 

Section 3.19         Common Enterprise.  The successful operation and condition
of each of the Loan Parties are dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (a) successful operations of each of the other Loan Parties and
(b) the credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

Section 3.20         Casualties; Taking of Properties.  Neither the business nor
the properties of any Loan Party has been affected in a manner that has had or
could have a Material Adverse Effect as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of property or cancellation of
contracts,

 

106

--------------------------------------------------------------------------------


 

permits or concessions by any domestic or foreign government or any agency
thereof, riot, activities of armed forces or acts of God or of any public enemy.

 

Section 3.21         Perfection Certificate; Schedules to other Loan Documents. 
All information in the Perfection Certificate and each Perfection Certificate
Update and all information set forth in all disclosure schedules to each of the
Loan Documents is true, correct and complete.  No Borrower has filed a US
federal income tax return or any other tax return with a Governmental Authority
under a name different in any respect from the name of that Borrower listed on
the signature pages hereto or the prior names of that Borrower set forth in the
Perfection Certificate or any Perfection Certificate Update.

 

Section 3.22         Existing Indebtedness.  Schedule 3.22 hereto contains an
accurate and complete list and description of any and all Indebtedness of the
Loan Parties existing on the date of this Agreement to be repaid on the date of
this Agreement, prior to giving effect to the repayment of any such Indebtedness
and including, with respect to each such item of existing Indebtedness: (a) the
current lender or holder of such Indebtedness, (b) the principal amount of such
Indebtedness on the date of this Agreement prior to giving effect to the
repayment of any such Indebtedness, (c) a description of the material loan
agreements, promissory notes and other documents evidencing, governing or
otherwise pertaining to such Indebtedness, and (d) a description of all property
which stands as security for such Indebtedness.

 

Section 3.23         [Intentionally Reserved].

 

Section 3.24         Deposit Accounts.  Other than the Controlled Disbursement
Accounts and the deposit accounts listed on Schedule 3.24, none of the Borrowers
maintains any deposit account with any bank or other depository institution into
which any cash or cash equivalents are deposited or cash or cash equivalents are
maintained.

 

Section 3.25         Regulation H.  No Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, except for which the Administrative Agent has received evidence of an
acceptable flood hazard insurance policy covering such improvements.

 

Section 3.26         Compliance with Anti-Terrorism and Anti-Money Laundering
Laws and Regulations.  No Loan Parties nor any of their Affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents, is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated Nationals and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

 

107

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS

 

Section 4.1            Effective Date.  The amendment and restatement of the
Existing Credit Agreement and the obligations of the Lenders to make Loans
(including, without limitation, the True-Up Loans) and of the Issuing Bank to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.2) as evidenced by the execution and delivery of the Certificate
of Effectiveness:

 

(a)           Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsels) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Loan Parties’ counsel, addressed to each Agent, the Issuing Bank
and the Lenders in substantially the form of Exhibit B.

 

(b)           Financial Statements and Projections.  The Lenders shall have
received (i) audited consolidated financial statements of the Company for the
fiscal years ended January 31, 2008, 2009, 2010 and 2011, (ii) unaudited interim
consolidated financial statements of the Company for each fiscal month and
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available, and such financial statements shall not, in the
reasonable judgment of the Administrative Agent, reflect any material adverse
change in the consolidated financial condition of the Company, as reflected in
the audited, consolidated financial statements described in clause (i) of this
paragraph and (iii) satisfactory projections prepared on (x) a quarterly basis
through January 31, 2013 and (y) an annual basis through January 31, 2017, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
Responsible Officers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its bylaws or operating, management or
partnership agreement, (ii) a long form good standing certificate for each Loan
Party from its jurisdiction of organization, and (iii) a good standing/foreign
qualification

 

108

--------------------------------------------------------------------------------


 

certificate for each Loan Party for each jurisdiction where such Loan Party is
required to be qualified to do business.

 

(d)           No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by the chief financial officer of each Borrower,
on the Effective Date (i) stating that no Default has occurred and is continuing
at the time of and immediately after giving effect to (1) the amendment and
restatement of the Existing Credit Agreement and the making of all True-Up Loans
required thereby, and (2) the funding of all Borrowings and issuance of all
Letters of Credit occurring on the Effective Date, if any, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent or the Canadian Administrative
Agent.

 

(e)           Fees.  The Lenders, the Agents and JPMorgan Securities, LLC (as
Sole Bookrunner and Sole Lead Arranger) shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel to the Agents and local counsel),
on or before the Effective Date.  All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative US to the Administrative Agent
on or before the Effective Date.

 

(f)            Lien Searches.  The Administrative Agent and the Canadian
Administrative Agent shall have received the results of a recent lien search in
each of the jurisdictions where the Loan Parties are organized or assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.2 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.

 

(g)           Repayment of Outstanding Fees and Interest.  All accrued and
unpaid fees and interest owing under the Existing Credit Agreement shall be paid
in full in cash by the Borrowers.

 

(h)           Funding Accounts.  The Administrative Agent shall have received a
notice setting forth the deposit account of the US Borrowers (the “US Funding
Account”) and the deposit account of the Canadian Borrowers (the “Canadian
Funding Account”) to which the Administrative Agent is authorized by the US
Borrowers and the Canadian Borrowers to transfer the proceeds of any Borrowings
by the US Borrowers or the Canadian Borrowers requested or authorized pursuant
to this Agreement.

 

(i)            Solvency.  The Administrative Agent and the Canadian
Administrative Agent shall have received a solvency certificate from a Financial
Officer of each Loan Party.

 

(j)            Borrowing Base Certificates.  The Administrative Agent shall have
received a Canadian Borrowing Base Certificate and a US Borrowing Base
Certificate which calculate the Canadian Borrowing Base and the US Borrowing
Base as of October 29, 2011, respectively.

 

109

--------------------------------------------------------------------------------


 

(k)           Closing Availability.  After giving effect to the repayments
required pursuant to clause (h) above, to all Borrowings to be made on the
Effective Date and the issuance of any Letters of Credit on the Effective Date
and payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Borrowers’
aggregate Availability shall not be less than $100,000,000.

 

(l)            Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement and similar filings under the
Personal Property Security Act) required by the Collateral Documents or under
law or reasonably requested by the US Collateral Agent or the Canadian
Collateral Agent to be filed, registered or recorded in order to create in favor
of (i) the US Collateral Agent, for the benefit of the Administrative Agent, the
US Lenders, the Export-Related Lender and the Other Secured Parties, and
(ii) the Canadian Collateral Agent, for the benefit of the Canadian Collateral
Agent, the Canadian Lenders and the Other Secured Parties, a perfected Lien on
the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.2),
shall be in proper form for filing, registration or recordation.

 

(m)          Mortgage Amendments, etc.  The US Collateral Agent and the Canadian
Collateral Agent shall have received, with respect to each parcel of Real
Property (other than the Real Property owned by EMDSI) which is required to be
subject to a Lien in favor of the US Collateral Agent or the Canadian Collateral
Agent (as applicable), each of the following, in form and substance reasonably
satisfactory to the US Collateral Agent or the Canadian Collateral Agent (as
applicable):

 

(i)            Mortgages (other than the Mortgage to be executed by EMDSI, which
is to be delivered pursuant to Section 5.15(a)) or amendments to the existing
Mortgages encumbering such Real Property dated as of the date hereof and duly
executed by the applicable Loan Parties, each in form and substance satisfactory
to the Administrative Agent;

 

(ii)           evidence satisfactory to the Administrative Agent that a
modification endorsement with respect to each existing Mortgage will be issued
following recordation of the amendments described in clause (i) above and all
premiums therefore have been paid;

 

(iii)          an opinion of counsel in the state or province in which such
parcel of Real Property is located in form and substance and from counsel
reasonably satisfactory to the US Collateral Agent or the Canadian Collateral
Agent (as applicable); and

 

(iv)          such other information, documentation, and certifications as may
be reasonably required by the US Collateral Agent and the Canadian Collateral
Agent.

 

(n)           [Intentionally Deleted]

 

(o)           Participation Agreements.  The Administrative Agent shall have
received an executed Participation Agreement from each US Lender as required
pursuant to Section 8.10.

 

110

--------------------------------------------------------------------------------


 

(p)           Other Documents.  The Administrative Agent and the Canadian
Administrative Agent shall have received such other documents as the
Administrative Agent, the Canadian Administrative Agent, the Issuing Bank, any
Lender or their respective counsel may have reasonably requested.

 

Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 4.1 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall have received notice from such Lender
prior to the Effective Date specifying its objection thereto.  All documents
executed or submitted pursuant to this Section 4.1 by and on behalf of the
Borrowers or any of the other Loan Parties shall be in form and substance
reasonably satisfactory to the Administrative Agent, the Canadian Administrative
Agent and their counsel.  Pursuant to and upon the execution and delivery of the
Certificate of Effectiveness, the Administrative Agent shall notify the
Borrowers and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.2) at or prior to 2:00 p.m., Chicago
time, on December 31, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

Section 4.2            Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)           The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations or warranties expressly relate to an earlier date, or if they
are not true and correct in all material respects none of the Administrative
Agent, the Canadian Administrative Agent or the Required Lenders shall have
determined not to make such Loan or instructed the Issuing Bank not to issue
such Letters of Credit as a result of the fact that such representation or
warranty is untrue or incorrect.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing or if a
Default has occurred and is continuing, none of the Administrative Agent, the
Canadian Administrative Agent or the Required Lenders shall have determined not
to make such Borrowing or instructed the Issuing Bank not to issue such Letter
of Credit as a result of such Default.

 

(c)           After giving effect to any Revolving Loan Borrowing or the
issuance of any Letter of Credit, (i) US Availability is not less than zero, and
(ii) Canadian Availability is not less than zero.

 

111

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in Section 4.2(a),
Section 4.2(b) and Section 4.2(c).

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

 

Section 5.1            Financial Statements; Borrowing Base and Other
Information.  The Borrowers will furnish to the Administrative Agent (and
Administrative Agent shall thereafter furnish to the Lenders to the extent
requested) and, with respect to the certificate specified in
Section 5.1(q) hereof, the US Collateral Agent and the Canadian Collateral
Agent:

 

(a)           within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing acceptable to the Required Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of the Company, its consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)           within 20 days after the end of each fiscal month of the Company,
its consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on

 

112

--------------------------------------------------------------------------------


 

a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(d)           concurrently with any delivery of financial statements under
Section 5.1(a), Section 5.1(b) or Section 5.1(c) above, a certificate of a
Financial Officer of each of the Borrower Representatives in substantially the
form of Exhibit E (i) certifying, in the case of the financial statements
delivered under Section 5.1(b) or Section 5.1(c), as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations of the Borrowers’ Leverage Ratio and
demonstrating compliance with Section 6.1, Section 6.4, Section 6.5,
Section 6.7, Section 6.12 and Section 6.13 and providing support for the
financial components and other information contained therein, including, without
limitation, documentation and support for any fees and expenses incurred in
connection with a Permitted Acquisition included in the calculation of the
Borrowers’ EBITDA, and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(e)           concurrently with any delivery of financial statements under
Section 5.1(a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(f)            as soon as available, but in any event not more than 60 days
prior to, but no more than 30 days after, the end of each fiscal year of the
Company, a copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Company and its Subsidiaries for each month of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;

 

(g)           as soon as available but in any event within 20 days of the end of
each calendar month, and at such other times as may be necessary to re-determine
availability of Advances hereunder or as may be requested by the Administrative
Agent, as of the period then ended, a US Borrowing Base Certificate, a Canadian
Borrowing Base Certificate, an Export-Related Borrowing Base Certificate and, in
each case, supporting information in connection therewith, together with any
additional reports with respect to the US Borrowing Base, the Export-Related
Borrowing Base and the Canadian Borrowing Base as the Administrative Agent may
reasonably request; provided that if following the Effective Date, Availability
is less than the greater of (i) $30,000,000 and (ii) 12% of the US Revolving
Commitments at any time, the Administrative Agent, in its sole discretion, may
require the delivery of a US Borrowing Base Certificate, a Canadian Borrowing
Base Certificate, an Export-Related Borrowing Base Certificate and supporting
information more often than monthly, including weekly or daily, in which event
the US Borrowing Base, the Export-Related Borrowing Base and the Canadian
Borrowing Base would be adjusted immediately upon receipt of such reports;

 

113

--------------------------------------------------------------------------------


 

(h)           as soon as available but in any event within 20 days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, as of the period then ended, all delivered electronically
in a text formatted file (not in an Adobe *.pdf file):

 

(i)            a detailed aging of the Borrowers’ Accounts (A) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (B) reconciled to the US Borrowing Base Certificate, Export-Related
Borrowing Base Certificate or Canadian Borrowing Base Certificate (as
applicable) delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;

 

(ii)           a schedule detailing the Borrowers’ Inventory, in form
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, rental, rolling
stock, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to a Borrower Representative are
deemed by the Administrative Agent to be appropriate, (B) including a report of
any variances or other results of Inventory counts performed by the Borrowers
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by the Borrowers and
complaints and claims made against the Borrowers), and (C) reconciled to the US
Borrowing Base Certificate, Export-Related Borrowing Base Certificate or
Canadian Borrowing Base Certificate (as applicable) delivered as of such date;

 

(iii)          a worksheet of calculations prepared by the Borrowers to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;

 

(iv)          a reconciliation of the Borrowers’ Accounts and Inventory between
the amounts shown in the Borrowers’ general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above; and

 

(v)           a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement;

 

(i)            as soon as available but in any event within 3 days of the end of
each calendar week and at such other times as may be requested by the
Administrative Agent, as of the calendar week then ended, a schedule and aging
of the Borrowers’ accounts payable, delivered electronically in a text formatted
file (not in an Adobe *.pdf file);

 

(j)            as soon as available but in any event within 20 days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a report of the Borrowers’
rental equipment (including rolling stock), such

 

114

--------------------------------------------------------------------------------


 

report detailing all acquisitions and dispositions since the prior report
delivered to the Administrative Agent, delivered electronically in a text
formatted file (not in an Adobe *.pdf file);

 

(k)           as soon as available but in any event within 20 days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, statements of the Borrowers’
lockbox accounts, delivered electronically in a text formatted file (not in an
Adobe *.pdf file);

 

(l)            as soon as available but in any event within 20 days of the end
of each calendar quarter, as of the quarter then ended, and at such other times
as may be requested by the Administrative Agent, an updated customer list for
the Borrowers and their Subsidiaries, which list shall state the customer’s
name, mailing address and phone number and shall be certified as true and
correct by a Financial Officer of each of the Borrower Representatives, such
list to be delivered electronically in a text formatted file (not in an Adobe
*.pdf file);

 

(m)          promptly upon the Administrative Agent’s request:

 

(i)            copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

 

(ii)           copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and

 

(iii)          a schedule detailing the balance of all intercompany accounts of
the Loan Parties;

 

(n)           as soon as available but in any event within 20 days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, as of the period then ended, the Borrowers’ sales journal,
cash receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;

 

(o)           as soon as possible and in any event within 20 days of filing
thereof, copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service or any Canadian tax authority;

 

(p)           within 20 days of the first Business Day of each March and
September, a certificate of good standing for each Loan Party from the
appropriate governmental officer in its jurisdiction of incorporation,
formation, or organization;

 

(q)           as soon as available but in any event within 20 days of the end of
each calendar month, a Perfection Certificate Update prepared as of the close of
business on the last Business Day of the preceding calendar month;

 

(r)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of each of
the Borrowers or any of their

 

115

--------------------------------------------------------------------------------


 

Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

 

(s)           on or prior to May 2, 2014, the Borrowers shall deliver to the
Administrative Agent evidence of the Ansary Related Parties’ ownership of the
Senior Notes and the amount of the Senior Notes then outstanding, in form and
detail reasonably satisfactory to the Administrative Agent.

 

Section 5.2            Notices of Material Events.  The Borrowers will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)           the occurrence of any Default;

 

(b)           receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
(i) seeks damages in excess of $5,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Loan Party, (v) alleges the violation of
any law regarding, or seeks remedies in connection with, any Environmental Laws,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $1,000,000, or (vii) involves any product recall;

 

(c)           incurrence of any Lien (other than Permitted Encumbrances) or
claim made or asserted against any of the Collateral;

 

(d)           any loss, damage, or destruction to the Collateral in the amount
of $2,500,000 or more, whether or not covered by insurance;

 

(e)           any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

 

(f)            all material amendments to the agreements and contracts listed on
Schedule 3.12, together with a copy of each such amendment;

 

(g)           the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days);

 

(h)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $1,000,000; and

 

(i)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of each of the Borrower
Representatives setting forth the

 

116

--------------------------------------------------------------------------------


 

details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.3            Existence; Conduct of Business.  Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit (i) any merger, consolidation,
liquidation or dissolution permitted under Section 6.3 or (ii) the Company from
converting from a limited liability company to a corporation in the State of
Delaware so long as the Company provides the Administrative Agent with at least
ten (10) Business Days’ written notice before such conversion and (b) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducted.

 

Section 5.4            Payment of Obligations.  Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) none of the Collateral becomes
subject to forfeiture or loss as a result of the contest.

 

Section 5.5            Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

Section 5.6            Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by any Agent or any Lender (including employees of
any Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by any Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested. 
After the occurrence and during the continuance of any Event of Default, each
Loan Party shall provide each Agent and each Lender with access to its
suppliers.  The Loan Parties acknowledge that any Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Agents and the
Lenders.

 

Section 5.7            Compliance with Laws.  Each Loan Party will, and will
cause each Subsidiary to, comply in all material respects with all Requirements
of Law applicable to it or its property.

 

117

--------------------------------------------------------------------------------


 

Section 5.8            Use of Proceeds.  The proceeds of the Revolving Loans
will be used only to finance the working capital needs of the Borrowers, for
general corporate purposes of the Borrowers and their Subsidiaries in the
ordinary course of business, to refinance certain existing Indebtedness
(including Senior Notes) to the extent permitted hereunder, to finance the
Transactions and expenses incurred in connection therewith, to finance the
Permitted Acquisitions and other uses acceptable to the Administrative Agent and
the Canadian Administrative Agent.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 5.9            Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; flood; and
general liability) and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required
pursuant to the Collateral Documents.  The Borrowers will furnish to the
Lenders, upon request of any Agent, information in reasonable detail as to the
insurance so maintained.

 

Section 5.10         Casualty and Condemnation.  The Borrowers (a) will furnish
to the Agents and the Lenders prompt written notice of any casualty or other
insured damage to any material portion of the Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding and (b) will ensure that the Net Proceeds of any such
event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

Section 5.11         Field Examinations.  At any time that the Administrative
Agent requests, the Borrowers and the Subsidiaries will provide the
Administrative Agent, at the sole expense of the Borrowers, reports of a
collateral field examiner approved by the Administrative Agent (which may be the
Administrative Agent or an affiliate thereof) with respect to all of the
components of the US Borrowing Base, the Export-Related Borrowing Base and the
Canadian Borrowing Base and such other matters regarding the Loan Parties or the
Collateral as the Administrative Agent shall reasonably require.  Without
limiting the foregoing right of the Administrative Agent to require a field
examination/borrowing base audit at any time, as of the date of this Agreement
it is anticipated that one field examination/borrowing base audit per fiscal
year will be conducted.  The Borrowers shall pay all costs for each examination
required pursuant to this Section 5.11 (including, without limitation, all
reasonable travel and out of pocket costs) in accordance with the Administrative
Agent’s, such Affiliates’ or any such third party’s fee schedule in effect from
time to time.

 

118

--------------------------------------------------------------------------------


 

Section 5.12         Appraisals.

 

(a)           At any time that the Administrative Agent requests, the Borrowers
and the Subsidiaries will provide the Administrative Agent with appraisals or
updates thereof of their Inventory, including, without limitation, Inventory
consisting of rental equipment and rolling stock, from an appraiser selected and
engaged by the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations.  Without
limiting the foregoing right of the Administrative Agent to require an inventory
appraisal at any time, as of the date of this Agreement it is anticipated that
one inventory appraisal per fiscal year will be conducted.

 

(b)           The Administrative Agent and the Canadian Administrative Agent
shall have received an appraisal of the Borrowers’ owned Real Property and
equipment to the extent such Real Property and equipment is to be included in
the Canadian Fixed Asset Component or the US Fixed Asset Component (as
applicable) from a firm(s) satisfactory to the Administrative Agent and the
Canadian Administrative Agent and prepared on a basis satisfactory to the
Administrative Agent and Canadian Administrative Agent, which appraisals shall
include information required by applicable laws and regulations, including,
without limitation, such form and substance as is required under the rules,
statutes and/or policies of the Financial Institutions Reform Recovery and
Enforcement Act (FIRREA) for the Real Property appraisals.  Appraisals received
under this paragraph shall be used by the Administrative Agent and the Canadian
Administrative Agent to establish the amount of the Canadian Fixed Asset
Component or the US Fixed Asset Component (as applicable); provided that to the
extent the Administrative Agent and the Canadian Administrative Agent have not
received such appraisals on or prior to March 31, 2012, the Canadian Fixed Asset
Component and the US Fixed Asset Component shall continue to equal $0 for the
duration of this Agreement.

 

Section 5.13         Depository Bank.  The Borrowers and each Subsidiary will
maintain the Administrative Agent and the Canadian Administrative Agent as their
principal depository banks, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.

 

Section 5.14         Additional Collateral; Further Assurances.

 

(a)           Subject to applicable law, the Borrowers and each Subsidiary that
is a Loan Party shall cause each of its US Subsidiaries or Canadian Subsidiaries
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit F hereto (the “Joinder Agreement”).  Upon execution and
delivery thereof, each such Person (i) shall automatically become (x) with
respect to a US Subsidiary formed or acquired after the date of this Agreement
(or any other US Subsidiary which is wholly owned by a US Borrower and approved
by the Administrative Agent to become a US Borrower in the Administrative
Agent’s Permitted Discretion), a US Borrower, (y) with respect to a Canadian
Subsidiary formed or acquired after the date of this Agreement (or any other
wholly owned Canadian Subsidiary approved by the Administrative Agent to become
a Canadian Borrower in the Administrative Agent’s Permitted Discretion), a
Canadian Borrower, or (z) with respect to any other Person, a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the US Collateral Agent or the

 

119

--------------------------------------------------------------------------------


 

Canadian Collateral Agent (as applicable), for the benefit of the Agents, the
Lenders, the Export-Related Lender and the Other Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any parcel
of Real Property located in the U.S. or Canada and owned by any Loan Party.

 

(b)           The US Borrowers and each of their US Subsidiaries that is a Loan
Party will cause (i) 100% of the issued and outstanding Equity Interests in each
of its US Subsidiaries and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such foreign Subsidiary’s U.S. parent and (B) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary directly owned by any US Borrower or any US
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the US Collateral Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the US Collateral Agent shall
reasonably request.  The Canadian Borrowers and each of their Canadian
Subsidiaries that is a Loan Party will cause 100% of the issued and outstanding
Equity Interests in each of its Canadian Subsidiaries to be subject at all times
to a first priority, perfected Lien in favor of the Canadian Collateral Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Canadian Collateral Agent shall reasonably request.

 

(c)           Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the US Collateral Agent or the Canadian Collateral Agent (as
applicable) such documents, agreements and instruments, and will take or cause
to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust, debentures and
other documents and such other actions or deliveries of the type required by
Section 4.1, as applicable), which may be required by law or which the US
Collateral Agent or the Canadian Collateral Agent (as applicable) may, from time
to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Loan Parties.  Notwithstanding the foregoing, at any time
after an Event of Default has occurred, each Loan Party will, upon the request
of the Administrative Agent, cause each foreign Subsidiary to become a Loan
Party and a Loan Guarantor and to grant Liens to the US Collateral Agent or the
Canadian Collateral Agent (as applicable) on its assets and have the balance of
its Equity Interests pledged to the US Collateral Agent or the Canadian
Collateral Agent (as applicable).

 

(d)           If any material assets (including any Real Property or
improvements thereto or any interest therein) are acquired by the Borrowers or
any Subsidiary that is a Loan Party after the Effective Date (other than assets
constituting Collateral under the Security Agreements that become subject to the
Lien in favor of the Security Agreements upon acquisition thereof), the
applicable Borrower Representative will notify the Administrative Agent, the
Canadian Administrative Agent and the Lenders thereof, and, if requested by the

 

120

--------------------------------------------------------------------------------


 

Administrative Agent, the Canadian Administrative Agent or the Required Lenders,
the Borrowers will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the US
Collateral Agent or the Canadian Collateral Agent (as applicable) to grant and
perfect such Liens, including actions described in Section 5.14(c), all at the
expense of the Loan Parties.

 

Section 5.15         Post-closing Deliveries.  On or prior to the date that is
ninety (90) days following the Effective Date, the Borrowers shall deliver, or
cause to be delivered, to the Administrative Agent:

 

(a)           mortgages, deeds of trust, financing statements or other
instruments, all in form and substance satisfactory to the Administrative Agent
(and executed and acknowledged where necessary or appropriate for recording), 
creating a valid Lien on the Real Property owned by EMDSI;

 

(b)           for all Real Property owned by the Borrowers on the Effective
Date, which is subject to a Mortgage on the Effective Date or shall be subject
to a Mortgage after the Effective Date pursuant to clause (a) above, (i) a
policy or policies of flood insurance in amounts acceptable to the
Administrative Agent based on all FEMA flood determinations received by the
Administrative Agent after the Effective Date and issued by a nationally
recognized insurance company, together with such endorsements, coinsurance, and
reinsurance as may reasonably be requested by the Administrative Agent and
available in the state in which the Real Property of any Borrower is located,
(ii) a policy or policies of title insurance in amounts reasonably acceptable to
the Administrative Agent and the Canadian Administrative Agent, as applicable,
and issued by a nationally recognized insurance company, together with such
endorsements, coinsurance, and reinsurance as may reasonably be requested by the
Administrative Agent and the Canadian Administrative Agent, as applicable, and
available in the state or province in which the Real Property of any Borrower is
located, insuring the Lien created by any Mortgage as a first lien on such Real
Property (subject to Permitted Encumbrances of the type described in
clauses (a) to (c) and (f) of the definition thereof, subject to the provisos at
the end of such definition) in such amount(s) as may be reasonably determined by
Administrative Agent and the Canadian Administrative Agent, as applicable, and
the to the extent any and all existing title policies do not provide sufficient
coverage and taking into account (x) any appraisals received by Administrative
Agent and the Canadian Administrative Agent after the Effective Date, (y) the
Fixed Asset Component Limit and (z) the coverage available under all title
policies provided to the Administrative Agent and the Canadian Administrative
Agent, (iii) modification and/ or down date endorsement(s) to any existing title
policies with respect to the modification of any deed of trust or mortgage, and
(iv) such other documents, abstracts, appraisals, environmental site assessments
and legal opinions as reasonably requested by the Administrative Agent and the
Canadian Administrative Agent, as applicable, in each case in form and substance
satisfactory to the Administrative Agent and the Canadian Administrative Agent,
as applicable; and

 

(c)           an amendment to the vendor subordination letter agreement between
SSPP, Deutz and US Collateral Agent dated as of June 29, 2006 to extend the
expiration date of such letter agreement from January 26, 2013 to a date no
earlier than December 23, 2017.

 

121

--------------------------------------------------------------------------------


 

The Borrowers’ failure to comply with any requirement of this Section 5.15 on or
before ninety (90) days after the Effective Date shall constitute an immediate
Event of Default.

 

ARTICLE VI
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

 

Section 6.1            Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

(a)           the Secured Obligations;

 

(b)           Indebtedness existing on the date hereof and set forth in
Schedule 6.1 and extensions, renewals and replacements of any such Indebtedness
in accordance with Section 6.1(f) hereof;

 

(c)           (i) Indebtedness of any US Borrower to any US Subsidiary and of
any US Subsidiary to any US Borrower or any other US Subsidiary, or
(ii) Indebtedness of any Canadian Borrower to any Canadian Subsidiary and of any
Canadian Subsidiary to any Canadian Borrower or any other Canadian Subsidiary,
provided that (A) Indebtedness of any Subsidiary that is not a Loan Party to a
Borrower or any Subsidiary that is a Loan Party shall be subject to Section 6.4
and (B) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;

 

(d)           (i) Guarantees by the US Borrowers of Indebtedness of any US
Subsidiary and by any US Subsidiary of Indebtedness of a US Borrower or any
other US Subsidiary, or (ii) Guarantees by the Canadian Borrowers of
Indebtedness of any Canadian Subsidiary and by any Canadian Subsidiary of
Indebtedness of a Canadian Borrower or any other Canadian Subsidiary, provided
that (A) the Indebtedness so Guaranteed is permitted by this Section 6.1,
(B) Guarantees by the Borrowers or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.4 and (iii) Guarantees permitted under this Section 6.1(d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

 

(e)           Indebtedness of the Borrowers or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with Section 6.1(f) hereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of

 

122

--------------------------------------------------------------------------------


 

such construction or improvement, and (ii) the aggregate principal amount of
Indebtedness permitted by Section 6.1(e), Section 6.1(k), Section 6.1(l) and
Section 6.1(m) shall not exceed $125,000,000 at any time outstanding;

 

(f)            Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in Section 6.1(b) and
Section 6.1(e) hereof; provided that, (i) any Liens securing such Indebtedness
are not extended to any additional property of any Loan Party, (ii) no Loan
Party that is not originally obligated with respect to repayment of such
Indebtedness is required to become obligated with respect thereto, (iii) such
extension, refinancing or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, refinanced or renewed,
(iv) the terms of any such extension, refinancing, or renewal are not less
favorable to the obligor thereunder than the original terms of such Indebtedness
and (v) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to any of the Secured Obligations, then the
terms and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent, the Canadian Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

 

(g)           Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

(h)           Indebtedness of the Borrowers or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

(i)            Indebtedness evidenced by the Senior Notes and Guarantees in
respect of the Indebtedness evidenced by the Senior Notes; provided that such
Senior Notes are not guaranteed by any Subsidiary of any Borrower which is not
either a Borrower or a Loan Guarantor which has guaranteed the Obligations
pursuant to the Loan Guaranty;

 

(j)            Indebtedness consisting of advance payments by customers under
purchase contracts in the ordinary course of business of the Borrowers;

 

(k)           Indebtedness secured by Liens described in Section 6.2(e);
provided that the aggregate principal amount of Indebtedness permitted by
Section 6.1(e), Section 6.1(k), Section 6.1(l) and Section 6.1(m) shall not
exceed $125,000,000 at any time outstanding;

 

(l)            Indebtedness incurred in connection with financing of Real
Property owned by a Borrower, together with the fixtures thereon, or of
Equipment owned by a Borrower; provided that the aggregate principal amount of
Indebtedness permitted by Section 6.1(e), Section 6.1(k), Section 6.1(l) and
Section 6.1(m) shall not exceed $125,000,000 at any time outstanding; and

 

123

--------------------------------------------------------------------------------


 

(m)          other secured or unsecured Indebtedness; provided that the
aggregate principal amount of Indebtedness permitted by Section 6.1(e),
Section 6.1(k), Section 6.1(l) and Section 6.1(m) shall not exceed $125,000,000
at any time outstanding;

 

provided, that, the Indebtedness of a Person (other than a Loan Party or an
Affiliate of a Loan Party) that is repaid either contemporaneously with or
immediately after giving effect to the closing of the acquisition of such Person
or the assets of such Person which are encumbered by such Indebtedness shall not
constitute Indebtedness for purposes of this Section 6.1.

 

provided, further, that, the aggregate principal amount of Indebtedness under
the Export-Related Financing Documents shall not exceed $25,000,000 at any time
outstanding and the Export-Related Loan Agreement and other Export-Related
Financing Documents shall be on terms and conditions acceptable to the
Administrative Agent, in its Permitted Discretion.

 

Section 6.2            Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of the Borrowers or any
Subsidiary existing on the date hereof and set forth in Schedule 6.2; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrowers or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrowers or any Subsidiary (which shall expressly exclude rental
equipment); provided that (i) such security interests secure Indebtedness
permitted by Section 6.1(e), (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrowers or Subsidiary;

 

(e)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by the Borrowers or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

124

--------------------------------------------------------------------------------


 

(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4.208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(g)           Liens on Real Property, together with the fixtures thereon, and on
Equipment, in each case arising out of sale and leaseback transactions permitted
by Section 6.6 or financing transactions permitted by Section 6.1(l);

 

(h)           Liens granted by a Subsidiary that is not a Loan Party in favor of
the Borrowers or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and

 

(i)            Liens to secure other Indebtedness as permitted under
Section 6.1(m).

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.2 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
Section 6.2(a) above, (ii) Inventory, other than Permitted Senior Encumbrances
and Section 6.2(a) above and (iii) other assets included in the Fixed Asset
Component of each Borrower, other than Permitted Senior Encumbrances.

 

Section 6.3            Fundamental Changes.

 

(a)           No Loan Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing (i) any Borrower and any Subsidiary of a
Borrower may merge into a Borrower in a transaction in which a Borrower is the
surviving Person, provided that if one of the parties is the Company, the
Company is the surviving Person, (ii) any Loan Party (other than a Borrower) may
merge into any Loan Party in a transaction in which the surviving entity is a
Loan Party and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.4; and provided, further, that
no US Borrower or US Subsidiary shall merge with or into any Canadian Borrower
or Canadian Subsidiary unless such US Borrower or US Subsidiary is the surviving
entity.

 

(b)           No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrowers and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

 

(c)           No Loan Party will change the end of its fiscal year to be
something other than the last day of January of each year.

 

Section 6.4            Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities

 

125

--------------------------------------------------------------------------------


 

(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

 

(a)           Permitted Investments, subject to control agreements in favor of
the US Collateral Agent or the Canadian Collateral Agent (as applicable) for the
benefit of the applicable Lenders or otherwise subject to a perfected security
interest in favor of the US Collateral Agent or the Canadian Collateral Agent
(as applicable) for the benefit of the applicable Lenders;

 

(b)           investments in existence on the date of this Agreement and
described in Schedule 6.4;

 

(c)           investments by any Borrower and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreements (subject to the limitations applicable to common stock of a foreign
Subsidiary referred to in Section 5.13), (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties shall not
exceed $20,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs), and (iii) the aggregate amount of such
investments from US Loan Parties in Canadian Loan Parties shall not exceed
$20,000,000 at any time outstanding.

 

(d)           loans or advances made by any Borrower to any Subsidiary and made
by any Subsidiary to any Borrower or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreements, (ii) the aggregate amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall not exceed $20,000,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs), and (iii) the
aggregate amount of such loans and advances from US Loan Parties to Canadian
Loan Parties shall not exceed $20,000,000 at any time outstanding;

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.1,
provided that (i) the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall not exceed
$20,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs), and (ii) the aggregate principal amount of such
Indebtedness owing by Canadian Loan Parties that is Guaranteed by US Loan
Parties shall not exceed $10,000,000 at any time outstanding;

 

(f)            loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $1,000,000 to any employee and up to a maximum of
$5,000,000 in the aggregate at any time outstanding;

 

(g)           subject to Sections 4.2(a) and 4.4 of the US Security Agreement
and the corresponding provisions of the Canadian Security Agreement, notes
payable, or stock or other

 

126

--------------------------------------------------------------------------------


 

securities issued by Account Debtors to a Loan Party pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business, consistent with past practices;

 

(h)           investments in the form of Swap Agreements permitted by
Section 6.7;

 

(i)            investments of any Person existing at the time such Person
becomes a Subsidiary of a Borrower or consolidates or merges with a Borrower or
any of the Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such merger;

 

(j)            accounts receivable, security deposits and prepayments arising
and trade credit granted in the ordinary course of business and any assets or
securities, in each case, received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

 

(k)           investments constituting Permitted Acquisitions; provided, that no
investment, loan or advance in or to any Person created or acquired pursuant to
such Permitted Acquisition which is not a Loan Party will be permitted except to
the extent such Investment is permitted pursuant to Section 6.4(c) or (d), as
applicable;

 

(l)            investments received in connection with the dispositions of
assets permitted by Section 6.5; and

 

(m)          investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”.

 

Section 6.5            Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any Property,
including any Equity Interest owned by it, nor will the Borrowers permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to a Borrower or another Subsidiary in compliance with Section 6.4),
except:

 

(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;

 

(b)           sales, transfers and dispositions (i) to any US Borrower, (ii) to
any Canadian Borrower by any other Canadian Loan Party, or (iii) to any
Subsidiary, provided that any such sales, transfers or dispositions from a US
Loan Party to any Canadian Subsidiary or a Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.9;

 

(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

(d)           sales, transfers and dispositions of Permitted Investments in the
ordinary course of business and investments permitted by Section 6.4(i) and
Section 6.4(m);

 

127

--------------------------------------------------------------------------------


 

(e)           sale and leaseback transactions permitted by Section 6.6;

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

 

(g)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this Section 6.5(g) shall not exceed
(i) $15,000,000 during any fiscal year of the Company and (ii) $75,000,000
during the term of this Agreement; and

 

(h)           Permitted Fixed Asset Dispositions of Real Property, together with
fixtures thereon, or Equipment so long as at the time of any such sale and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by Section 6.5(b) and Section 6.5(f) above)
shall be made for fair value and for only cash consideration, provided, that,
sale and leaseback transactions permitted under Section 6.5(h) and Section 6.6
shall be made for cash consideration in an amount not less than 85% of the fair
value of such fixed or capital asset.

 

Section 6.6            Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for Permitted Fixed Asset Dispositions or any sale of any
other fixed or capital assets by any Borrower or any Subsidiary that is made for
cash consideration in an amount not less than 85% of the fair value of such
fixed or capital asset.

 

Section 6.7            Swap Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Loan Parties have actual
exposure (other than those in respect of Equity Interests in any Borrower or any
of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party.

 

Section 6.8            Restricted Payments; Certain Payments of Indebtedness.

 

(a)           No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests, (ii) Subsidiaries may
declare and pay dividends or other distributions ratably with respect to their
Equity Interests, (iii) so long as there exists no Default or Event of Default,
the Borrowers may make Restricted

 

128

--------------------------------------------------------------------------------


 

Payments pursuant to and in accordance with Equity Interest option plans or
other benefit plans for management or employees of the Borrowers and their
Subsidiaries, (iv) so long as there exists no Default or Event of Default and
the Company is a “flow through” or “disregarded” entity for United States
federal income tax purposes, the Company may pay dividends or make distributions
to its members in an aggregate amount not greater than the amount necessary for
such members (or, if any such member is a “flow through” or “disregarded” entity
for United States federal income tax purposes, the members of such member) to
pay their actual state and United States federal, state and local income tax
liabilities in respect of income earned by the Borrowers, and (v) the Company
shall be permitted to pay dividends and distributions; provided, that such
dividends and distribution shall only be permitted if (1) there exists no
Default or Event of Default, (2) the Fixed Charge Coverage Ratio for the
Borrowers (after giving effect to such dividend and distribution) would not be
less than 1.25 to 1 for the most recently completed twelve month period assuming
that for purposes of calculating the Fixed Charge Coverage Ratio for such period
(calculated on a pro forma basis in a manner acceptable to the Administrative
Agent) such dividends and distributions occurred on the first day of such
applicable period, and (3) immediately after giving effect to the payment of any
such dividends and distributions and for the next succeeding twelve month
period, Availability will not be less than the greater of (i) $25,000,000 or
(ii) 10% of the US Revolving Commitments at such time, in each case, on a pro
forma basis (calculated in a manner acceptable to the Administrative Agent and
assuming all past due accounts payable of the Borrowers have been paid in full
in cash at the time of such payment and no accounts payable of the Borrowers are
allowed to become past due during such twelve month period thereafter).

 

(b)           No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i)            payment of Indebtedness created under the Loan Documents;

 

(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
the Subordinated Indebtedness prohibited by the subordination provisions
thereof;

 

(iii)          refinancings of Indebtedness to the extent permitted by
Section 6.1;

 

(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and

 

(v)           repayments or repurchases of Senior Notes; provided, that
(1) immediately after giving effect to such repayment or repurchase and for the
next succeeding twelve month period, Availability will not be less than the
greater of (i) $25,000,000 or (ii) 10% of the US Revolving Commitments at such
time, in each case, on a pro forma basis (calculated in a manner acceptable to
the Administrative Agent and

 

129

--------------------------------------------------------------------------------


 

assuming all past due accounts payable of the Borrowers have been paid in full
in cash at the time of such payment and no accounts payable of the Borrowers are
allowed to become past due during such twelve month period thereafter), and
(2) the Fixed Charge Coverage Ratio for the Borrowers (after giving effect to
such repayment or repurchase) would not be less than 1.0 to 1 for the most
recently completed twelve month period assuming that for purposes of calculating
the Fixed Charge Coverage Ratio for such period (calculated on a pro forma basis
in a manner acceptable to the Administrative Agent) such repayment or repurchase
occurred on the first day of such applicable period.

 

Section 6.9            Transactions with Affiliates.  No Loan Party will, nor
will it permit any Subsidiary to, sell, lease or otherwise transfer any Property
to, or purchase, lease or otherwise acquire any Property from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among (i) any US Borrower and any US
Subsidiary that is a Loan Party and not involving any other Affiliate or
(ii) any Canadian Borrower and any Canadian Subsidiary that is a Loan Party and
not involving another Affiliate, (c) any investment permitted by
Section 6.4(c) or Section 6.4(d), (d) any Indebtedness permitted under
Section 6.1(c), (e) any Restricted Payment permitted by Section 6.8, (f) loans
or advances to employees permitted under Section 6.4, (g) the payment of
reasonable fees to directors or managers of any Borrower or any Subsidiary who
are not employees of any Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrowers or their Subsidiaries in
the ordinary course of business, (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by any Borrower’s board of directors or managers, as applicable, and
(i) payment of compensation to Mr. Hushang Ansary in an aggregate amount of up
to $5,000,000 per fiscal year (provided that after the occurrence of a Qualified
Public Offering such amount may be increased to whatever amount is approved by
the Company’s board of directors) plus reimbursement of all reasonable and
customary business expenses of Mr. Hushang Ansary related to the Borrowers.

 

Section 6.10         Restrictive Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrowers or any other Subsidiary or to Guarantee Indebtedness
of the Borrowers or any other Subsidiary; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document
or any Export-Related Financing Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) Section 6.10(a) of the
foregoing shall not apply to

 

130

--------------------------------------------------------------------------------


 

restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(v) Section 6.10(a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

Section 6.11         Amendment of Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness, (b) its certificate
of incorporation, by-laws, operating, management or partnership agreement or
other organizational documents or (c) any document, instrument or agreement
described on Schedule 3.12 or any document, instrument or agreement executed in
connection therewith or pursuant thereto (i) without providing to Administrative
Agent at least ten (10) Business Days’ written notice thereof describing in
reasonable detail the proposed amendment, modification or waiver, and (ii) to
the extent any such amendment, modification or waiver would be adverse to the
Lenders or otherwise material.

 

Section 6.12         Operating Leases.  The Borrowers will not, nor will they
permit any Subsidiary to, incur, create, assume or become liable as a lessee, or
permit any other Loan Party to incur, create, assume or become liable as a
lessee, under any lease, sublease, license or similar arrangement (other than
related to Capital Lease Obligations) pursuant to which a Person leases,
subleases, licenses or otherwise is granted the right to occupy, take possession
of, or use Property, other than such leases, subleases, licenses or other
arrangements created in the normal course of business consistent with past
practices which would not result in the Borrowers and their Subsidiaries’ annual
lease expense exceeds $50,000,000.

 

Section 6.13         Fixed Charge Coverage Ratio.  The Borrowers will not permit
the Fixed Charge Coverage Ratio to be less than 1.1 to 1.0 for any period of
four consecutive fiscal quarters ending on the last day of each such period;
provided that, this covenant shall only be applicable for such periods ending
during any Activation Period and for such periods ending on the last day of the
fiscal quarter ending immediately prior to any Activation Period.

 

ARTICLE VII
EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this

 

131

--------------------------------------------------------------------------------


 

Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been materially incorrect when made or
deemed made;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2(a), Section 5.3 (with respect to
a Loan Party’s existence) or Section 5.8, Section 5.15 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i)  5 Business Days after the earlier
of such breach or notice thereof from the Administrative Agent or the Canadian
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.1, Section 5.2 (other
than Section 5.2(a)), Section 5.6 or Section 5.9 of this Agreement or
(ii) 30 days after acquiring actual knowledge or notice thereof from the
Administrative Agent or the Canadian Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement or any other Loan Document;

 

(f)            any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to applicable grace periods;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any federal, state, province,
territory or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any
Subsidiary of any Loan Party or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i)            any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state, province,
territory or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article VII, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or Subsidiary of any Loan Party or for a

 

132

--------------------------------------------------------------------------------


 

substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $2,500,000 (exclusive of any amounts fully covered by
insurance and for which evidence of unconditional coverage acceptance by the
insurer, in form and substance satisfactory to the Administrative Agent in its
Permitted Discretion, has been delivered to the Administrative Agent) shall be
rendered against any Loan Party, any Subsidiary of any Loan Party or any
combination thereof and the same shall remain unpaid and undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary of any Loan Party to
enforce any such judgment or any Loan Party or any Subsidiary of any Loan Party
shall fail within 30 days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrowers
and their Subsidiaries in an aggregate amount exceeding $2,500,000 for all
periods;

 

(m)          a Change in Control shall occur;

 

(n)           the occurrence of any “default” or “event of default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided;

 

(o)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;

 

(p)           any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

 

(q)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge

 

133

--------------------------------------------------------------------------------


 

the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms);

 

(r)            any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of any property of such
Loan Party; or

 

(s)           the Borrowers shall fail to maintain Availability equal to or
greater than $25,000,000 any time the Availability Block is in effect.

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent and the Canadian
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to a Borrower Representative, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in clause (h) or (i) of this Article VII, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and (iii) if any B/A is
outstanding, demand B/A Cover which the Canadian Borrowers shall immediately
jointly and severally pay to the Canadian Administrative Agent.  Upon the
occurrence and the continuance of an Event of Default, the Agents may, and at
the request of the Required Lenders shall, exercise any rights and remedies
provided to the Agents under the Loan Documents or at law or equity, including
all remedies provided under the UCC.

 

ARTICLE VIII
THE AGENTS; INTERCREDITOR ISSUES

 

Section 8.1            Appointment of Agents.  Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent and the
Canadian Administrative Agent as its agents and authorizes each such Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent and the Canadian Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the US
Collateral Agent and the Canadian Collateral Agent as its agents and authorizes
each such Agent to take such actions on its behalf, including execution of the
other Loan Documents, and to exercise such powers as are delegated to the US
Collateral Agent and the Canadian Collateral Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The Export-Related

 

134

--------------------------------------------------------------------------------


 

Lender hereby irrevocably appoints the US Collateral Agent and its agent and
authorizes the US Collateral Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the US Collateral Agent by the terms of the Loan Documents and the
Export-Related Financing Documents, together with such actions and powers as are
reasonably incidental thereto.  Any bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender (or the
Export-Related Lender) as any other Lender (or the Export-Related Lender) and
may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not an Agent hereunder.

 

Section 8.2            Limitation of Duties of Agents.  No Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents. 
Without limiting the generality of the foregoing, (a) neither Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2) or by the Export-Related
Lender to the extent the requested action pertains solely to the Export-Related
Priority Collateral, and (c) except as expressly set forth in the Loan
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as an Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.2) or with the consent or at the request of the Export-Related Lender
to the extent the action or omission relates solely to the Export-Related
Priority Collateral or in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to such Agent by a Borrower
Representative or a Lender, and the Agents shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document or any
Export-Related Financing Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document or
any Export-Related Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or any Export-Related Financing Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any
Export-Related Financing Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Agents.

 

Section 8.3            Reliance by Agents.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by

 

135

--------------------------------------------------------------------------------


 

telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  Each Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 8.4            Sub-Agents.  Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any of such Agent’s
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agents, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agents.

 

Section 8.5            Resignation of Agents; Successor Agents.  Subject to the
appointment and acceptance of a successor Agent as provided in this paragraph,
each Agent may resign at any time by notifying the Lenders, the Issuing Bank, a
Borrower Representative and, if the Agent resigning is the US Collateral Agent,
the Export-Related Lender.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor; provided, however, the Export-Related Lender’s consent shall be
required for the appointment of a successor US Collateral Agent.  If no
successor shall have been so appointed by the Required Lenders (and consented to
by the Export-Related Lender if US Collateral Agent has resigned) and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, the Issuing Bank and, in respect of US Collateral Agent appointments,
the Export-Related Lender, appoint a successor Agent which shall be a commercial
bank or an Affiliate of any such commercial bank.  Upon the acceptance of its
appointment as an Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After an Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.3 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

 

Section 8.6            Lender Acknowledgments.

 

(a)           Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  The Export-Related Lender acknowledges
that it has, independently and without reliance upon any Agent or any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based

 

136

--------------------------------------------------------------------------------


 

upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.  The Export-Related Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any Lender and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decision whether to enter into
the Export-Related Loan Agreement and thereafter in taking or not taking action
under or based upon the Export-Related Financing Documents.

 

(b)           Each Lender and the Export-Related Lender hereby agree that (a) it
has requested a copy of each Report prepared by or on behalf of any Agent;
(b) no Agent (i) made any representation or warranty, express or implied, as to
the completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that no Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold each Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney’s fees) incurred by as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

 

Section 8.7            Collateral Priority.  Notwithstanding (a) the date, time,
method, manner, or order of grant, attachment, or perfection of any Liens now or
hereafter granted to the Agents, the Lenders or the Export-Related Lender in
respect of all or any portion of the Collateral, (b) any provision of UCC or any
other applicable law, or of the Loan Documents or the Export-Related Financing
Documents, or (c) any other circumstance of any kind or nature whatsoever, each
of the Agents, the Lenders and the Export-Related Lender, herby agree that:

 

(i)            all right, title and interests of the Export-Related Lender in
and to the Lender Priority Collateral, including, without limitation, all right,
title and interest in and to the Lender Priority Collateral arising under or
pursuant to any and all Liens securing the Export-Related Obligations now or
hereafter held by or on behalf of the US Collateral Agent or the Export-Related
Lender shall in all respects be junior and subordinate to all right, title and
interests of the Agents, the Issuing Bank, the Lenders and the Other Secured
Parties in and to such Lender Priority Collateral.

 

(ii)           all right, title and interests of the Agents, the Issuing Bank,
the Lenders and the Other Secured Parties in and to the Export-Related Priority
Collateral, including, without limitation, all right, title and interest in and
to the Export-Related Priority Collateral arising under or pursuant to any and
all Liens securing the Secured Obligations (other than the Export-Related
Obligations) now or hereafter held by or on behalf of any Agent, the Issuing
Bank, any Lender or any Other Secured Parties shall in

 

137

--------------------------------------------------------------------------------


 

all respects be junior and subordinate to all right, title and interests of the
Export-Related Lender in and to such Export-Related Priority Collateral.

 

Section 8.8            Allocation of Proceeds of Collateral.

 

(a)           Each of the Agents, the Lenders and the Export-Related Lender
hereby agree that all Proceeds of the Lender Priority Collateral shall be
applied as follows:

 

(i)            first, to the Administrative Agent and the Canadian
Administrative Agent for application to the Secured Obligations other than the
Export-Related Obligations in accordance with the Loan Documents until such
Secured Obligations have been paid in full; and

 

(ii)           second, to the Export-Related Lender for application to the
Export-Related Obligations in accordance with the Export-Related Financing
Documents until the Export-Related Obligations have been paid in full.

 

(b)           Each of the Agents, the Lenders and the Export-Related Lender
hereby agree that all Proceeds of the Export-Related Priority Collateral shall
be applied as follows:

 

(i)            first, to the Export-Related Lender for application to the
Export-Related Obligations in accordance with the Export-Related Financing
Documents until the Export-Related Obligations have been paid in full; and

 

(ii)           second, to the Administrative Agent and the Canadian
Administrative Agent for application to the Secured Obligations in accordance
with the Loan Documents until the Secured Obligations other than the
Export-Related Obligations have been paid in full.

 

Section 8.9            Commingling of Inventory.  Unless the Export-Related
Inventory is effectively segregated from other Inventory of the Borrowers, the
amount of Export-Related Inventory shall be the Pro Rata Inventory Percentage. 
For purposes hereof, the term “Pro Rata Inventory Percentage” shall mean, as of
the date of determination, the principal balance of the Credit Accommodations
(as defined in the Export-Related Loan Agreement) made or incurred under the
Export-Related Loan Agreement that is supported by the US Borrowers’
Export-Related Inventory, as a percentage of the sum of the US Revolving
Exposure of all US Lenders supported by the US Borrowers’ Inventory plus the
outstanding principal balance of the Credit Accommodations made or incurred
under the Export-Related Loan Agreement that is supported by the US Borrowers’
Export-Related Inventory.

 

Section 8.10         Export-Related Loan Agreement.  Each US Lender hereby
agrees that it has or will (a) purchase a participation interest in the
Export-Related Lender’s commitments under the Export-Related Loan Agreement in
an amount equal to such US Lender’s Applicable Percentage of the loans and
commitments of the Export-Related Lender under such Export-Related Loan
Agreement and (b) enter into a Participation Agreement to effectuate the
purchase of such participation interest as a part of becoming a US Lender under
this Agreement; provided, that, the aggregate principal amount of the
Export-Related Lender’s commitments under the Export-Related Loan Agreement
shall in no event exceed $25,000,000.

 

138

--------------------------------------------------------------------------------


 

Section 8.11         Syndication Agent Title.  The banks (or Affiliates thereof)
identified in this Agreement, or hereafter appointed by the Administrative
Agent, as a “Syndication Agent” or other similar titles, shall not have any
additional right, power, liability, responsibility or duty under this Agreement
other than those applicable to all banks herein.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1            Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 9.1(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

(i)            if to any Loan Party, to the Company at:

 

Stewart & Stevenson LLC
1000 Louisiana, Suite 5900
Houston, Texas  77002
Attention: John Simmons
Facsimile No: (713) 659-3137

 

(ii)           if to the Agents, the Issuing Bank or the Swingline Lender, to
JPMorgan Chase Bank, N.A. at:

 

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 9th Floor
Dallas, Texas  75201
Mail Code # TX1-2921
Attention:  Christy L. West
Facsimile No: (214) 965-2594

 

(iii)          if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire; and

 

(iv)          if to the Export-Related Lender, at:

 

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 9th Floor
Dallas, Texas  75201
Mail Code # TX1-2921
Attention:  Christy L. West
Facsimile No: (214) 965-2594

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given

 

139

--------------------------------------------------------------------------------


 

during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent and the Canadian Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II or to compliance and
no Event of Default certificates delivered pursuant to Section 5.1(d) unless
otherwise agreed by the Administrative Agent, the Canadian Administrative Agent
and the applicable Lender.  The Agents or the Company (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing Section 9.1(b)(i) of notification that such notice
or communication is available and identifying the website address therefor.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 9.2            Waivers; Amendments.

 

(a)           No failure or delay by any Agent, the Issuing Bank, any Lender or
the Export-Related Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Bank, the Lenders and the
Export-Related Lender hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by Section 9.2(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or

 

140

--------------------------------------------------------------------------------


 

agreements in writing entered into by the Agent party thereto and the Loan Party
or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender) (provided that the Administrative Agent and the
Canadian Administrative Agent may make Protective Advances as set forth in
Section 2.4), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (C) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.19(b),  Section 2.19(c), Section 2.19(f) or Section 2.19(g) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender (including any such Lender that is a Defaulting
Lender), (E) increase the advance rates set forth in the definition of US
Borrowing Base or Canadian Borrowing Base, add new categories of eligible assets
or modify the definitions applicable to existing categories of eligible assets
in a manner that would have the effect of increasing Availability, without the
written consent of the Supermajority Revolving Lenders (other than any
Defaulting Lender), (F) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (G) release any Loan Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), (H) consent to the assignment of this Agreement or any other
Loan Document by any Loan Party, without the consent of each Lender (other than
any Defaulting Lender), (I) change Section 2.27, without the consent of each
Lender (other than any Defaulting Lender), (J) except as provided in
Section 9.2(d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender), and release all or substantially all of the
Export-Related Priority Collateral without the consent of the Export-Related
Lender or (K) except as permitted under Section 6.2, subordination of all or
substantially all of the Liens to the Administrative Agent, the Canadian
Administrative Agent or any Lender, as applicable, or the Secured Obligations,
without the written consent of the Supermajority Revolving Lenders (other than
any Defaulting Lender); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent, the Issuing Bank,
the Swingline Lender or the Export-Related Lender hereunder without the prior
written consent of such Agent, the Issuing Bank, the Swingline Lender or the
Export-Related Lender as the case may be.  The Administrative Agent and the
Canadian Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.4.

 

(c)           The Lenders hereby irrevocably authorize the US Collateral Agent
or the Canadian Collateral Agent (as applicable), at its option and in its sole
discretion, to release any Liens granted to the US Collateral Agent or the
Canadian Collateral Agent (as applicable) by the

 

141

--------------------------------------------------------------------------------


 

Loan Parties on any Collateral (i) upon the termination of the all Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender, (ii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the US Collateral Agent or the Canadian Collateral Agent (as
applicable) that the sale or disposition is made in compliance with the terms of
this Agreement and the Export-Related Financing Documents (and the US Collateral
Agent or the Canadian Collateral Agent (as applicable) may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Agents, the Lenders or the Export-Related Lender pursuant to
Article VII.  Except as provided in the preceding sentence, the US Collateral
Agent and the Canadian Collateral Agent will not release any Liens on Collateral
other than the Export-Related Priority Collateral without the prior written
authorization of the Required Lenders or any Liens on the Export-Related
Priority Collateral without the prior written consent of the Export-Related
Lender; provided that, the US Collateral Agent and the Canadian Collateral Agent
may in their discretion, release its Liens on Collateral valued in the aggregate
not in excess of $10,000,000 (other than Export-Related Priority Collateral)
during any calendar year without the prior written authorization of the Required
Lenders.  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(d)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of
Section 9.4(b), and (ii) the Borrowers shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (A) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Section 2.16 and
Section 2.18, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.17 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

 

(e)           For purposes of clarity, the representations, warranties,
covenants, defaults and other provisions of the Export-Related Financing
Documents are independent of the representations, warranties, covenants,
defaults and other provisions of the Loan Documents (except for the US Security
Agreement, which constitutes both an Export-Related Financing

 

142

--------------------------------------------------------------------------------


 

Document and a Loan Document) and no amendment, modifications, waiver or consent
granted pursuant to the Loan Documents shall be effective for purposes of the
Export-Related Financing documents (or vice versa) and no act or omission of any
Loan Party which is permitted pursuant to the Loan Documents will, solely as a
result of being permitted pursuant to the Loan Documents be deemed to be
permitted pursuant to the Export-Related Financing Documents (or vice versa).

 

Section 9.3            Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrowers shall pay (i) all reasonable out of pocket expenses
incurred by each Agent and its Affiliates, including the reasonable fees,
charges and disbursements of Vinson & Elkins L.L.P., and local counsel in
applicable jurisdictions, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by any
Agent, the Issuing Bank, any Lender or the Export-Related Lender, including the
fees, charges and disbursements of any counsel for any Agent, the Issuing Bank,
any Lender or the Export-Related Lender, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Expenses being reimbursed by the Borrowers under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:

 

(i)            appraisals and environmental reports;

 

(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
Canadian Administrative Agent or the internally allocated fees for each Person
employed by the Administrative Agent or the Canadian Administrative Agent with
respect to each field examination;

 

(iii)          lien and title searches and title insurance;

 

(iv)          taxes, fees and other charges for recording the Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the US Collateral Agent’s and the Canadian Collateral Agent’s
Liens;

 

(v)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take;

 

(vi)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral; and

 

143

--------------------------------------------------------------------------------


 

(vii)         fees and other charges assessed by the Ex-Im Bank, including,
without limitation, all facility fees and application fees.

 

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.19(d).

 

(b)           The Borrowers shall, jointly and severally, indemnify each Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to the
Borrowers or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by any of them to any Agent, the Issuing Bank or the Swingline Lender
under Section 9.3(a) or Section 9.3(b), each Lender severally agrees to pay such
Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, the Issuing Bank or the Swingline Lender in its
capacity as such; provided, further, that if such amount is required to be paid
to the US Collateral Agent, the Export-Related Lender shall pay its
proportionate share of such amount determined based on the proportion of the
Export-Related Obligations to the total US Secured Obligations.

 

(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

144

--------------------------------------------------------------------------------


 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 9.4            Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 9.4(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in
Section 9.4(b)(ii) below, any Lender may assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrower Representative US, provided that the Borrower
Representative US shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof, and provided
further that no consent of the Borrower Representative US shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B)           the Administrative Agent or the Canadian Administrative Agent; and

 

(C)           with respect to the assignment of any Revolving Commitment, the
Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans of any Class, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent and the Canadian Administrative Agent)
shall not be less than $5,000,000 unless each of the

 

145

--------------------------------------------------------------------------------


 

Borrower Representative US, the Administrative Agent and the Canadian
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative US shall be required if an Event of Default has occurred
and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s (or its Related Affiliate’s)
rights and obligations under this Agreement, provided that the assignment of any
part of all the assigning Lender’s (or its Related Affiliate’s) rights and
obligations in respect of Commitments or Loans shall require (1) a pro rata
assignment of such assigning Lender’s (or its Related Affiliate’s) participation
interests under the Export-Related Loan Agreement and such assigning Lender’s
(or its Related Affiliate’s) Canadian Commitments or Canadian Loans if such
assigning Lender is a US Lender and (2) a pro rata assignment of such assigning
Lender’s (or its Related Affiliate’s) participation interests under the
Export-Related Loan Agreement and such assigning Lender’s (or its Related
Affiliate’s) US Commitments or US Loans if such assigning Lender is a Canadian
Lender;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent and the Canadian Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Canadian Administrative Agent an Administrative
Questionnaire; and

 

(E)           in the case of an assignment of US Revolving Commitments, the
assignee shall execute and deliver to the Administrative Agent a Participation
Agreement to the extent required by Section 8.10.

 

For the purposes of this Section 9.4(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
Section 9.4(b)(iv), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease

 

146

--------------------------------------------------------------------------------


 

to be a party hereto but shall continue to be entitled to the benefits of
Section 2.16, Section 2.17, Section 2.18 and Section 9.3).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.4 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with this Section 9.4(c).

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Canadian Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.4(b) and
any written consent to such assignment required by Section 9.4(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.5, Section 2.6(d),  Section 2.6(e),
Section 2.7(b), Section 2.19(f), Section 2.19(g) or Section 9.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)           (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Canadian Administrative Agent, the Issuing Bank or the
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Agents, the Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to

 

147

--------------------------------------------------------------------------------


 

any amendment, modification or waiver described in the first proviso to
Section 9.2(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.16, Section 2.17 and
Section 2.18 (subject to the requirements and limitations therein, including the
requirements under Section 2.18(f) (it being understood that the documentation
required under Section 2.18(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (1) agrees to be subject to the provisions of Section 2.19 and
Section 2.20 as if it were an assignee under paragraph (b) of this Section; and
(2) shall not be entitled to receive any greater payment under Section 2.16 or
Section 2.18, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(ii)           To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19(d) and Section 2.19(e), as
applicable, as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent and the Canadian Administrative Agent (in
their capacity as administrative agents) shall have no responsibility for
maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Nothing contained herein shall restrict the right of the
Export-Related Lender to assign or transfer all or any part of its obligations
hereunder to the Ex-Im Bank.

 

Section 9.5            Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be

 

148

--------------------------------------------------------------------------------


 

considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Section 2.16, Section 2.17, Section 2.18 and Section 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.6            Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Canadian Administrative
Agent and when such Agents shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 9.7            Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.8            Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the Secured Obligations (other than the
Export-Related Obligations) held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  The applicable Lender

 

149

--------------------------------------------------------------------------------


 

shall notify the Borrower Representative US, the Administrative Agent and the
Canadian Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section; provided further that no
Lender shall exercise any right of setoff with respect to any deposit of any
Canadian Borrower to satisfy Obligations other than those Obligations of the
Canadian Borrowers.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

Section 9.9            Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.

 

(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
federal or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

 

(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.9(b).  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

 

150

--------------------------------------------------------------------------------


 

OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11         Judgment Currency.

 

(a)           If, for the purpose of obtaining or enforcing any judgment against
any Borrowers or any Loan Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 9.11 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding (i) the date of
actual payment of the amount due, in the case of any proceeding in the courts of
any jurisdiction that will give effect to such conversion being made on such
date, or (ii) the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 9.11 being hereinafter in
this Section referred to as the “Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding, there is a change in the rate
of exchange prevailing between the Judgment Conversion Date and the date of
actual receipt for value of the amount due, the applicable Borrower or Loan
Party shall pay such additional amount (if any, but in any event not lesser
amount) as may be necessary to ensure that the amount actually received in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from a Borrower or Loan Party under this
paragraph shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of any of the Loan
Documents.

 

(c)           The term “rate of exchange” in this Section means the rate of
exchange at which the Administrative Agent would, on the relevant date at or
about 12:00 noon (New York time), be prepared to sell the Obligation Currency
against the Judgment Currency.

 

Section 9.12         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13         Confidentiality.  Each of the Agents, the Issuing Bank and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or

 

151

--------------------------------------------------------------------------------


 

similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representatives or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrowers.  For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or their businesses, other than any such
information that is available to any Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.14         Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.

 

Section 9.15         USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.

 

Section 9.16         Disclosure.  Each Loan Party, each Lender and the
Export-Related Lender hereby acknowledges and agrees that each Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Section 9.17         Appointment for Perfection.  Each Lender and the
Export-Related Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Agents, the Lenders and the
Export-Related Lender, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession.  Should any
Lender or the Export-Related Lender (other than the US Collateral Agent) obtain
possession of any such Collateral, such Lender shall notify the US Collateral
Agent thereof, and,

 

152

--------------------------------------------------------------------------------


 

promptly upon the US Collateral Agent’s request therefor shall deliver such
Collateral to the US Collateral Agent or otherwise deal with such Collateral in
accordance with the US Collateral Agent’s instructions.

 

Section 9.18         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.19         No Financial Assistance by Canadian Loan Parties. 
Notwithstanding any provision of this Agreement or any of the other Loan
Documents to the contrary, no Canadian Loan Party will have any liability
hereunder or thereunder for, nor shall any of the assets of any such Canadian
Loan Party (including proceeds of any Collateral owned by any such Canadian Loan
Party) be applied against or issued to satisfy or offset, any indebtedness,
obligations or liabilities (actual or contingent) of any Person which is not
indebtedness, an obligation, or a liability of a Canadian Loan Party; provided,
that, nothing contained herein shall limit or impair the rights of any Agent,
any Lender or any Other Secured Party or the liability or obligation of any
Canadian Loan Party with respect to its Obligations, including, without
limitation, any Swap Agreements or any agreements related to Banking Services
entered into with any Canadian Loan Party.

 

Section 9.20         Export-Related Financing Documents.  In connection with the
execution and delivery of any amended, restated, modified, or supplemented
Export-Related Financing Documents, the parties hereto further agree to execute
any amendment or consent documentation the sole purpose of which is to implement
conforming amendments and modifications to this Agreement and/or any other Loan
Document as the Administrative Agent determines to be appropriate and necessary
in its Permitted Discretion to cure any ambiguity, defect or inconsistency in
the Loan Documents as they relate to the Export-Related Financing Documents.

 

ARTICLE X
LOAN GUARANTY

 

Section 10.1         Guaranty.  Each Loan Guarantor now or hereafter a party
hereto hereby agrees that it is jointly and severally liable for, and, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Lenders, the Export-Related Lender and the Other Secured
Parties the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and

 

153

--------------------------------------------------------------------------------


 

expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Agents, the Issuing Bank, the
Export-Related Lender and the Lenders in endeavoring to collect all or any part
of the Secured Obligations from, or in prosecuting any action against, the
Borrowers, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”).  Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender and the Export-Related
Lender that extended any portion of the Guaranteed Obligations.

 

Section 10.2         Limitation.  Notwithstanding Section 10.1 to the contrary,
the obligations of any Loan Guarantors organized under the laws of Canada under
this Guaranty shall be limited to that portion of the Guaranteed Obligations
relating to the Canadian Borrowers and the other Canadian Loan Parties and
represented by the Canadian Secured Obligations.

 

Section 10.3         Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Agents, the Issuing Bank, any Lender, the Export-Related Lender and/or any
Other Secured Parties to sue the Borrowers, any Loan Guarantor, any other
guarantor, or any other person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

Section 10.4         No Discharge or Diminishment of Loan Guaranty.

 

(a)           Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, any
Agent, the Issuing Bank, any Lender, the Export-Related Lender and/or Other
Secured Parties or any other person, whether in connection herewith or in any
unrelated transactions.

 

(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

154

--------------------------------------------------------------------------------


 

(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of any Agent,
the Issuing Bank, any Lender, the Export-Related Lender and any Other Secured
Parties to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Agent, the Issuing Bank, any Lender, the Export-Related Lender and
any Other Secured Parties with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

 

Section 10.5         Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person.  The US Collateral
Agent and the Canadian Collateral Agent may, at their election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

Section 10.6         Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Agents, the Issuing Bank, the
Lenders, the Export-Related Lender and any Other Secured Parties.

 

Section 10.7         Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned

 

155

--------------------------------------------------------------------------------


 

upon the insolvency, bankruptcy, or reorganization of any Borrower or otherwise,
each Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Agents, the Issuing Bank, the Lenders, the Export-Related
Lender and any Other Secured Parties are in possession of this Loan Guaranty. 
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender, the Export-Related Lender, any
Other Secured Parties and the Issuing Bank.

 

Section 10.8         Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither any Agent, the Issuing Bank nor any Lender or the
Export-Related Lender shall have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.

 

Section 10.9         Termination.  Each Loan Guarantor acknowledges and agrees
that this Loan Guaranty is irrevocable until the Guaranteed Obligations have
been paid in full and the Commitments have been terminated.  The Lenders and the
Export-Related Lender may continue to make loans or extend credit to the
Borrowers based on this Loan Guaranty.  Each Loan Guarantor will continue to be
liable to the Lenders and the Export-Related Lender for any Guaranteed
Obligations created, assumed or committed from time to time, and all subsequent
renewals, extensions, modifications and amendments with respect to, or
substitutions for, all or any part of that Guaranteed Obligations.

 

Section 10.10       Taxes.  All payments of the Guaranteed Obligations will be
made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes; provided that if any Loan Guarantor shall be required to
deduct any Indemnified Taxes from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, the Canadian Administrative Agent, each Lender, the
Issuing Bank, the Export-Related Lender and any Other Secured Parties (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Loan Guarantor shall make such deductions
and (c) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

Section 10.11       Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors, the Lenders, the
Export-Related Lender or any Other Secured Parties, be

 

156

--------------------------------------------------------------------------------


 

automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”). 
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders and the Export-Related
Lender to the maximum extent not subject to avoidance under applicable law, and
no Loan Guarantor nor any other person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law.  Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders, the Export-Related Lender or
any Other Secured Parties hereunder, provided that, nothing in this sentence
shall be construed to increase any Loan Guarantor’s obligations hereunder beyond
its Maximum Liability.

 

Section 10.12       Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s applicable percentage of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s applicable percentage
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations.  This provision is for the benefit of all of the Agents,
the Issuing Bank, the Lenders, the Export-Related Lender, any Other Secured
Parties and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

 

Section 10.13       Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Agents, the Issuing Bank, the
Export-Related Lender, any Other Secured Parties and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without

 

157

--------------------------------------------------------------------------------


 

any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

ARTICLE XI
THE BORROWER REPRESENTATIVES

 

Section 11.1         Appointment; Nature of Relationship.  The Company is hereby
appointed by (a) each of the US Borrowers as its contractual representative
(herein referred to as the “Borrower Representative US”) hereunder and under
each other Loan Document, and each of the US Borrowers irrevocably authorizes
the Borrower Representative US to act as the contractual representative of such
US Borrower with the rights and duties expressly set forth herein and in the
other Loan Documents, and (b) each of the Canadian Borrowers as its contractual
representative (herein referred to as the “Borrower Representative Canada”)
hereunder and under each other Loan Document, and each of the Canadian Borrowers
irrevocably authorizes the Borrower Representative Canada to act as the
contractual representative of such Canadian Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents.  Each of the
Borrowers further irrevocably authorizes both Borrower Representatives to act as
the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representatives agree to act as such contractual representative upon the express
conditions contained in this Article XI.  Additionally, the Borrowers hereby
appoint the Borrower Representatives, as applicable, as their agent to receive
all of the proceeds of the Loans in the Canadian Funding Account(s) and the US
Funding Account(s) (as applicable), at which time the Borrower Representatives
shall promptly disburse such Loans to the appropriate Borrower.  The Agents and
the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representatives or any Borrower for any
action taken or omitted to be taken by the Borrower Representatives or the
Borrowers pursuant to this Section 11.1.

 

Section 11.2         Powers.  The Borrower Representatives shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representatives by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representatives shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representatives.

 

Section 11.3         Employment of Agents.  The Borrower Representatives may
execute any of their duties as the Borrower Representatives hereunder and under
any other Loan Document by or through authorized officers.

 

Section 11.4         Notices.  Each Borrower shall immediately notify its
Borrower Representative of the occurrence of any Default or Event of Default
hereunder referring to this Agreement describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that a Borrower Representative receives such a notice, such Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders.  Any notice provided to a Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by such Borrower
Representative.

 

158

--------------------------------------------------------------------------------


 

Section 11.5         Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, a Borrower Representative may resign at any
time, such resignation to be effective upon the appointment of a successor
Borrower Representative; provided that any such successor Borrower
Representative must be a Canadian Borrower, in the case of the Borrower
Representative Canadian, and a US Borrower, in the case of the Borrower
Representative US.  The Administrative Agent shall give prompt written notice of
such resignation and appointment of a successor to the Lenders.

 

Section 11.6         Execution of Loan Documents; Borrowing Base Certificates. 
The Borrowers hereby empower and authorize the Borrower Representatives, on
behalf of the Borrowers (as applicable), to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Canadian Borrowing Base Certificates, the Export-Related
Borrowing Base Certificates, the US Borrowing Base Certificates and the
Compliance Certificates.  Each Borrower agrees that any action taken by the
Borrower Representatives or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representatives of their powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

 

Section 11.7         Reporting.  Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to its Borrower Representative a
copy of its borrowing base certificate and any other certificate or report
required hereunder or requested by its Borrower Representative on which the
Borrower Representative shall rely to prepare the Canadian Borrowing Base
Certificates, the Export-Related Borrowing Base Certificates, the US Borrowing
Base Certificates and the Compliance Certificates required pursuant to the
provisions of this Agreement.

 

[Signature Pages Follow]

 

159

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

STEWART & STEVENSON LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ John B. Simmons

 

Name:

John B. Simmons

 

Title:

Chief Financial Officer

 

 

 

STEWART & STEVENSON DISTRIBUTOR HOLDINGS LLC, a Delaware limited liability
company

 

 

 

By:  Stewart & Stevenson LLC, its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

STEWART & STEVENSON POWER PRODUCTS LLC, a Delaware limited liability company

 

 

 

By:  Stewart & Stevenson LLC, its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

STEWART & STEVENSON PETROLEUM SERVICES LLC, a Delaware limited liability company

 

 

 

By:  Stewart & Stevenson LLC, its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

STEWART & STEVENSON FUNDING CORP., a Delaware corporation

 

 

 

By:

/s/ John B. Simmons

 

Name:

John B. Simmons

 

Title:

Treasurer

 

 

 

 

STEWART & STEVENSON MATERIAL HANDLING LLC, a Delaware limited liability company

 

 

 

By:  Stewart & Stevenson LLC, its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

STEWART & STEVENSON MANUFACTURING TECHNOLOGIES LLC, a Delaware limited liability
company

 

 

 

By:  Stewart & Stevenson LLC, its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EMDSI-HUNT POWER, L.L.C., a Delaware limited liability company

 

 

 

By:  Stewart & Stevenson LLC, its sole member

 

 

 

 

 

 

By:

/s/ John B. Simmons

 

 

Name:

John B. Simmons

 

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

STEWART & STEVENSON CANADA INC., a New Brunswick corporation

 

 

 

 

 

By:

/s/ Robert L. Hargrave

 

Name:

Robert L. Hargrave

 

Title:

President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a US Lender, as the Administrative
Agent, the US Collateral Agent, the Issuing Bank and the Swingline Lender

 

 

 

 

 

By:

/s/ Christy L. West

 

Name:

Christy L. West

 

Title:

Authorized Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually as a Canadian Lender, as
the Canadian Administrative Agent and the Canadian Collateral Agent

 

 

 

 

 

By:

/s/ Michael N. Tam

 

Name:

Michael N. Tam

 

Title:

Senior Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as the Export-Related Lender

 

 

 

 

 

By:

/s/ Randall Mascorro

 

Name:

Randall Mascorro

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Syndication Agent and a US Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Forbath

 

Name:

Thomas Forbath

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

 

 

 

 

 

 

 

By:

/s/ Domenic Cosentino

 

Name:

Domenic Cosentino

 

Title:

Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a US Lender

 

 

 

 

 

By:

/s/ David Holland

 

Name:

David Holland

 

Title:

VP, Portfolio Manager

 

 

 

 

 

SUNTRUST BANK, as a Canadian Lender

 

 

 

 

 

By:

/s/ David Holland

 

Name:

David Holland

 

Title:

VP, Portfolio Manager

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

By:

/s/ Brad Higgins

 

Name:

Brad Higgins

 

Title:

Vice President

 

 

 

 

 

PNC BANK CANADA BRANCH, as a Canadian Lender

 

 

 

 

 

By:

/s/ Mike Danby

 

Name:

Mike Danby

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a US Lender

 

 

 

 

 

By:

/s/ Matthew Kasper

 

Name:

Matthew Kasper

 

Title:

Portfolio Manager

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION CANADA BRANCH, as a Canadian Lender

 

 

 

 

 

By:

/s/ Joseph Rauhala

 

Name:

Joseph Rauhala

 

Title:

Principal Officer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

 

 

CITY NATIONAL BANK, as a US Lender

 

 

 

 

 

By:

/s/ Robert Yasuda

 

Name:

Robert Yasuda

 

Title:

Vice President

 

 

 

 

 

CITY NATIONAL BANK, as a Canadian Lender

 

 

 

 

 

By:

/s/ Robert Yasuda

 

Name:

Robert Yasuda

 

Title:

Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

 

FROST NATIONAL BANK, as a US Lender

 

 

 

 

 

By:

/s/ Richard Mann III

 

Name:

Richard Mann III

 

Title:

Market President

 

 

 

 

 

FROST NATIONAL BANK, as a Canadian Lender

 

 

 

 

 

By:

/s/ Richard Mann III

 

Name:

Richard Mann III

 

Title:

Market President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT —

STEWART & STEVENSON]

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

US Revolving
Commitment(1)(2)

 

Canadian Revolving
Commitment

 

Commitment(3)

 

JPMorgan Chase Bank, N.A.

 

$

75,000,000.00

 

$

0.00

 

$

75,000,000.00

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

$

0.00

 

$

7,500,000.00

 

$

7,500,000.00

 

Wells Fargo Bank, National Association

 

$

60,000,000.00

 

$

0.00

 

$

60,000,000.00

 

Wells Fargo Capital Finance Corporation Canada

 

$

0.00

 

$

6,000,000.00

 

$

6,000,000.00

 

SunTrust Bank

 

$

40,000,000.00

 

$

4,000,000.00

 

$

40,000,000.00

 

PNC Bank, National Association

 

$

30,000,000.00

 

$

0.00

 

$

30,000,000.00

 

PNC Bank Canada Branch

 

$

0.00

 

$

3,000,000.00

 

$

3,000,000.00

 

U.S. Bank National Association

 

$

17,500,000.00

 

$

0.00

 

$

17,500,000.00

 

U.S. Bank National Association Canada Branch

 

$

0.00

 

$

1,750,000.00

 

$

1,750,000.00

 

City National Bank

 

$

15,000,000.00

 

$

1,500,000.00

 

$

15,000,000.00

 

Frost National Bank

 

$

12,500,000.00

 

$

1,250,000.00

 

$

12,500,000.00

 

Total

 

$

250,000,000.00

 

$

25,000,000.00

 

$

250,000,000.00

 

 

--------------------------------------------------------------------------------

(1)  The US Revolving Commitment will be reduced by the principal amount of the
Obligations owing with respect to Canadian Revolving  Loans at any time.

(2)  The US Revolving Commitment will be reduced by the principal amount of the
Export-Related Obligations owing at any time.

(3)  The Canadian Revolving Commitment is a sub-facility of the US Revolving
Commitment and therefore does not increase the total Commitments of the Lenders
above the total US Revolving Commitments.

 

--------------------------------------------------------------------------------